Ex. 10.61
 
CONSOLIDATED, AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


among
SILVERLEAF RESORTS, INC.
(as Borrower)


and
TEXTRON FINANCIAL CORPORATION
(as Lender)



As of February 21, 2007
 

--------------------------------------------------------------------------------


 
Section 1 -Definition Of Terms
 
3
Section 2 -The Loan
 
19
2.1 Facility Fee
 
19
2.2 Revolving Loan and Lending Limits.
 
20
2.3 Interest Rate
 
21
2.4 Payments
 
21
2.5 Prepayments.
 
24
2.6 Loan Component Ratio
 
27
2.7 Maximum Obligation of Textron Financial Corporation Under the Loan
 
27
2.8 Suspension of Advances.
 
28
2.9 Release of Intervals from Inventory
 
28
2.10 Intentionally Omitted
 
28
2.11 Partial Release of Real Property Mortgages
 
28
Section 3 -Collateral
 
29
3.1 Grant of Security Interest.
 
29
3.2 Financing Statements
 
29
3.3 Insurance
 
29
3.4 Protection of Collateral; Reimbursement
 
29
3.5 Additional Eligible Resorts
 
30
3.6 Modification of Eligible Notes Receivable
 
30
3.7 Assumption of Obligations under Eligible Notes Receivable
 
31
3.8 Purchaser/Criteria
 
31
3.9 Substitution of Inventory
 
31
3.10 Cross Collateralization
 
32
3.11 Security Interest in All Pledged Notes Receivable
 
32
3.12 The Modification to Inventory Mortgages
 
32
Section 4 -Conditions Precedent To The Closing
 
32
4.1 Conditions Precedent
 
32
4.2 Expenses
 
36
4.3 Proceedings Satisfactory
 
36
4.4 Conditions Precedent to Funding of Advances with Respect to Additional
Eligible Resorts
 
36
Section 5 -Funding Procedure
 
42
5.1 The obligation of Lender to make any loan shall be subject to the
satisfaction of all of the following conditions precedent:
 
42
Section 6 -General Representations And Warranties
 
52
6.1 Organization, Standing, Qualification
 
52
6.2 Authorization, Enforceability, Etc.
 
53
6.3 Financial Statements and Business Condition
 
54
6.4 Taxes
 
54
6.5 Title to Properties: Prior Liens
 
55
6.6 Subsidiaries, Affiliates and Capital Structure
 
55
6.7 Litigation, Proceedings, Etc
 
55
6.8 Licenses, Permits, Etc
 
55
6.9 Environmental Matters
 
55
6.10 Full Disclosure
 
56
6.11 Use of Proceeds/Margin Stock
 
56

 

--------------------------------------------------------------------------------


 
6.12 Defaults
 
56
6.13 Compliance with Law
 
56
6.14 Restrictions of Borrower
 
57
6.15 Broker’s Fees
 
58
6.16 Deferred Compensation Plans
 
58
6.17 Labor Relations
 
58
6.18 Resorts.
 
59
6.19 Timeshare Regimen Reports
 
60
6.20 Operating Contracts
 
60
6.21 Architectural and Environmental Control
 
60
6.22 Tax Identification/Social Security Numbers
 
60
6.23 Inventory Control Procedures.
 
60
6.24 Real Property
 
61
6.25 Inventory.
 
61
6.26 Additional Representations and Warranties
 
61
Section 7 -Covenants
 
62
7.1 Affirmative Covenants
 
62
7.2 Negative Covenants
 
75
Section 8 -Events Of Default
 
78
8.1 Nature of Events
 
78
Section 9 -Remedies
 
80
9.1 Remedies Upon Default
 
80
9.2 Notice of Sale
 
82
9.3 Application of Collateral; Termination of Agreements
 
82
9.4 Rights of Lender Regarding Collateral
 
83
9.5 Delegation of Duties and Rights
 
83
9.6 Lender not in Control
 
83
9.7 Waivers
 
83
9.8 Cumulative Rights
 
84
9.9 Expenditures by Lender
 
84
9.10 Diminution in Value of Collateral
 
84
9.11 Lender’s Knowledge
 
84
Section 10 -Certain Rights Of Lenders
 
84
10.1 Protection of Collateral
 
84
10.2 Performance by Lender
 
84
10.3 No Liability of Lender
 
85
10.4 Right to Defend Action Affecting Security
 
85
10.5 Expenses
 
86
10.6 Lender’s Right of Set-Off
 
86
10.7 No Waiver
 
86
10.8 Right of Lender to Extend Time of Payment, Substitute, Release Security,
Etc
 
86
10.9 Assignment of Lender’s Interest
 
86
10.10 Notice to Purchaser
 
86
10.11 Collection of the Notes
 
87
10.12 Power of Attorney
 
87
10.13 Relief from Automatic Stay, Etc
 
88

 

--------------------------------------------------------------------------------


 
Section 11 -Term Of Agreement
 
88
Section 12 -Miscellaneous
 
88
12.1 Notices
 
88
12.2 Survival
 
89
12.3 Governing Law
 
90
12.4 Limitation on Interest
 
90
12.5 Invalid Provisions
 
90
12.6 Successors and Assigns
 
91
12.7 Amendment
 
91
12.8 Counterparts; Effectiveness
 
91
12.9 Lender Not Fiduciary
 
91
12.10 Return of Notes Receivable.
 
91
12.11 Accounting Principles
 
91
12.12 Total Agreement
 
92
12.13 Litigation
 
92
12.14 Incorporation of Exhibits
 
92
12.15 Consent to Advertising and Publicity of Timeshare Documents
 
92
12.16 Directly or Indirectly
 
93
12.17 Headings
 
93
12.18 Gender and Number
 
93
Section 13 -Special Conditions
 
93
13.1 Effective Date
 
93
13.2 Release
 
93

 

--------------------------------------------------------------------------------



CONSOLIDATED, AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 
THIS CONSOLIDATED, AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
February 21, 2007, entered into by and between SILVERLEAF RESORTS, INC., a Texas
corporation (as “Borrower”) and TEXTRON FINANCIAL CORPORATION, a Delaware
corporation (the “Lender”).
 
WITNESSETH:
 
WHEREAS, Borrower and Lender entered into an Amended and Restated Loan, Security
and Agency Agreement (Tranche A), dated as of April 30, 2002 (as amended, the
“Tranche A Loan Agreement”), pursuant to which the Borrower executed an Amended
and Restated Secured Promissory Note in the original principal amount of
$56,894,400.00, dated April 30, 2002, in favor of Lender (the “Tranche A Note”);
 
WHEREAS, Borrower, Lender, Webster Bank and Bank of Scotland entered into an
Amended and Restated Loan, Security and Agency Agreement (Tranche B), dated as
of April 30, 2002 (as amended, the “Tranche B Loan Agreement”), pursuant to
which Borrower executed: (i) an Amended and Restated Secured Promissory Note in
the original principal amount of $40,305,200.00, dated April 30, 2002, in favor
of Lender; (ii) an Amended and Restated Secured Promissory Note in the original
principal amount of $7,899,500.00, dated April 30, 2002, in favor of Webster
Bank; and (iii) a Secured Promissory Note in the original principal amount of
$7,899,500.00, dated April 30, 2002, in favor of Bank of Scotland (singly and
collectively the “Tranche B Note”);
 
WHEREAS, Borrower and Lender entered into an Amended and Restated Loan and
Security Agreement (Tranche C), dated as of April 17, 2001 (as amended, the
“Tranche C Loan Agreement”, collectively with the Tranche A Loan Agreement and
the Tranche B Loan Agreement, the “Original Loan Agreement”), pursuant to which
Borrower executed an Amended and Restated Secured Promissory Note in the
original principal amount of $8,060,000.00, dated April 30, 2002, in favor of
Lender (the “Tranche C Note”, collectively with the Tranche A Note and the
Tranche B Note, the “Original Note”);
 
WHEREAS, the Lender and Borrower entered into a Consolidated, Amended and
Restated Loan, Security and Agency Agreement, dated as of August 5, 2005 (the
“Receivable Loan Agreement”) to consolidate, amend and restate the: (i) Tranche
A Loan Agreement; (ii) Tranche B Loan Agreement; and (iii) Tranche C Loan
Agreement;
 
WHEREAS, pursuant to the Receivable Loan Agreement, the Original Note was
replaced by a Consolidated, Amended and Restated Secured Promissory Note, dated
as of August 5, 2005 in the aggregate principal amount of $100,000,000.00 in
favor of Lender, as agent for each of the lenders under the Receivable Loan
Agreement (the “Current Receivable Note”);
 
WHEREAS, Lender and Borrower entered into that certain Loan and Security
Agreement, dated as of December 16, 1999, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of April 17, 2001, as further
amended by that certain Second Amendment to Loan and Security Agreement, dated
as of April 30, 2002, as further amended by that certain Letter Amendment, dated
as of March 27, 2003, and as further amended by that certain Third Amendment to
Loan and Security Agreement (Inventory Loan), dated as of December 19, 2003
(collectively, the “Original Inventory Loan Agreement”);
 
1

--------------------------------------------------------------------------------


 
WHEREAS, pursuant to the Original Inventory Loan Agreement, Lender agreed,
subject to the terms and conditions of the Original Inventory Loan Agreement, to
provide to Borrower, for the purpose of providing liquidity in connection with
Borrower’s ownership, purchase and warehousing of Intervals (as such term is
hereinafter defined), a loan in the maximum amount of $10,000,000 (the “Original
Inventory Loan”), which loan was evidenced by Borrower’s Amended and Restated
Secured Promissory Note, dated as of April 30, 2002 (the “Original Inventory
Note”);
 
WHEREAS, Lender and Borrower amended and restated the Original Inventory Loan
Agreement in its entirety pursuant to an Amended and Restated Loan, Security and
Agency Agreement dated as of March 5, 2004, as amended by that certain Letter
Amendment, dated as of April 16, 2004, and as further amended by that certain
Letter Amendment, dated as of July 30, 2004 (together with the First Amendment
and the Second Amendment, as such terms are hereafter defined, the “Restated
Inventory Loan Agreement”);
 
WHEREAS, pursuant to the Restated Inventory Loan Agreement, Lender agreed,
subject to the terms and conditions of the Restated Inventory Loan Agreement, to
provide to Borrower, for the purpose of providing liquidity in connection with
Borrower’s ownership, purchase and warehousing of Intervals, to make an
additional inventory loan to the borrower in the maximum amount of $8,000,000
(the “Additional Inventory Loan”). The Original Inventory Loan and the
Additional Inventory Loan are evidenced, respectively, by the Original Inventory
Note, in the original principal amount of Ten Million Dollars ($10,000,000), and
the Borrower’s Secured Promissory Note, dated March 5, 2004, in the original
principal amount of Eight Million Dollars ($8,000,000) (the “Second Inventory
Note”);
 
WHEREAS, pursuant to that certain First Amendment to Amended and Restated Loan
and Security Agreement (Inventory Loan) dated as of February 28, 2005 (the
“First Amendment”), Lender provided Borrower with an additional inventory loan
in the maximum amount of $5,000,000 (the “Inventory Term Loan”) for the purpose
of the repaying certain receivable credit facilities made by Lender to Borrower,
which Inventory Term Loan increased the Inventory Loan to $21,000,000, and which
Inventory Term Loan is evidenced by that certain Secured Promissory Note
(Inventory Term Loan) dated February 28, 2005 in the original principal amount
of $5,000,000.00 (the “Inventory Term Loan Note”); the Inventory Term Loan
together with the Original Inventory Loan and the Additional Inventory Loan are
collectively, referred to herein as the “Inventory Loan”);
 
WHEREAS, pursuant to that certain Second Amendment to Amended and Restated Loan
and Security Agreement (Inventory Loan) dated as of October 26, 2005 (the
“Second Amendment”), Lender agreed to extend the period during which Borrower
may obtain advances pursuant to the Restated Inventory Loan Agreement and to
extend the Final Maturity Date under the Restated Inventory Loan Agreement;
 
2

--------------------------------------------------------------------------------


 
WHEREAS, Lender and Borrower have agreed to enter into this Agreement, as such
term is hereafter defined, to: (A) consolidate, amend and restate the: (i)
Receivable Loan Agreement and (ii) Restated Inventory Loan Agreement and (B) to
provide to Borrower, subject to the terms and conditions of this Agreement, with
acquisition financing in the maximum aggregate amount of $20,000,000 for the
purpose of providing liquidity in connection with Borrower’s acquisition and
ownership of certain improved and unimproved real property (the “Acquisition
Loan”); and
 
WHEREAS, pursuant to this Agreement: (i) the Current Receivable Note will be
replaced by an Amended and Restated Secured Promissory Note (Receivable
Component)(the “Receivable Note”), (ii) the Original Inventory Note, the Second
Inventory Note and the Inventory Term Loan Note will be replaced by an Amended
and Restated Secured Promissory Note (Inventory Component) (the “Inventory
Note”) and (iii) Borrower shall issue and deliver to Lender its Secured
Promissory Note (Acquisition Component) to evidence the Acquisition Loan (the
“Acquisition Note”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:
 
Section 1-Definition Of Terms
 
Capitalized terms used in this Agreement are defined in this Section 1. The
definitions include the singular and plural forms of the terms defined.
 
Acquisition Loan Component Collateral. Collectively, all now owned or hereafter
acquired right, title and interest of Borrower, in all of the following:
 
(i) the Real Property;
 
(ii) documents, instruments, accounts, chattel paper, and general intangibles
relating to the Real Property;
 
(iii) the Receivable Loan Component Collateral;
 
(iv) the Inventory Loan Component Collateral;
 
(v) the Silverleaf Finance II Stock;
 
(vi) the Silverleaf Finance II Subordinated Note;
 
(vii) all books, records, reports, computer tapes, discs and software relating
to the Acquisition Loan Component Collateral; and
 
(viii) all extensions, additions, improvements, betterments, renewals,
substitutions and replacements of, for or to any of the Acquisition Loan
Component Collateral, wherever located, together with the products, proceeds,
issues, rents and profits thereof, and any replacements, additions or accessions
thereto or substitutions thereof.
 
3

--------------------------------------------------------------------------------


 
Acquisition Loan Component. The Acquisition Loan Component shall be that portion
of the Loan that may be used by Borrower to fund the acquisition of the Real
Property in an aggregate amount not to exceed $20,000,000.00, subject to the
terms and provisions of this Agreement.
 
Acquisition Note. The term “Acquisition Note” shall have the meaning given to
such term in the recitals hereto.
 
Additional Eligible Resorts or Additional Eligible Resort. The terms “Additional
Eligible Resorts” and “Additional Eligible Resort” shall have the meanings
ascribed to such terms in Section 3.5 hereof.
 
Advance. A portion of the proceeds of the Loan advanced from time to time by
Lender to Borrower in accordance with the terms of this Agreement.
 
Affiliate. Any party controlled by, controlling, or under common control with,
Borrower.
 
Agreement. This Consolidated, Amended and Restated Loan and Security Agreement
by and between Borrower and Lender, as it may be amended from time to time.
 
Assignment of Notes Receivable and Mortgages. The term “Assignment of Notes
Receivable and Mortgages” shall mean a recordable Collateral Assignment of Notes
Receivable and Mortgages, in the form attached hereto as Exhibit A, made by
Borrower in favor of Lender, evidencing the assignment to Lender, of all of the
Pledged Notes Receivable and Mortgages.
 
Borrowing Base. With respect to each Eligible Note Receivable pledged to Lender
hereunder in connection with each Advance from and after the Effective Date, an
amount equal to seventy-five percent (75%) of the remaining principal balance of
each such Eligible Note Receivable.
 
Business Day. Each day that is not a Saturday, a Sunday or a legal holiday under
the laws of the State of Rhode Island, the State of Connecticut or the State of
Texas.
 
Collateral. The term “Collateral” shall mean, singly and collectively, the
Acquisition Loan Component Collateral, the Inventory Loan Component Collateral
and the Receivable Loan Component Collateral.
 
Closing Date. The term “Closing Date” shall mean the date hereof.
 
Code. The Uniform Commercial Code in force in the State of Rhode Island as
amended from time to time.
 
4

--------------------------------------------------------------------------------


 
Commitment. The term “Commitment” shall refer singly to the obligation of Lender
to make a Loan or Loans to Borrower and collectively to all Loans to be made by
Lender to Borrower as provided herein. The maximum aggregate Commitment of
Lender hereunder shall be $100,000,000.00, provided, however, that the maximum
Commitment of Lender with respect to the Acquisition Loan Component shall be
$20,000,000.00, the Maximum Commitment of the Lender with respect to the
Inventory Loan Component shall be $40,000,000.00 and the Maximum aggregate
Commitment of Lender with respect to the Acquisition Loan Component and the
Inventory Loan Component shall be $40,000,000.00.
 
Common Elements. All common elements, including but not limited to any limited
common elements, as each such common element is defined or provided for in the
Declaration or other Timeshare Documents.
 
Custodian. Wells Fargo Bank, National Association having an address of 751
Kasota Ave, MAC# N9328-011, Minneapolis, MN 55414, or such other custodial agent
as may be approved by Lender in writing from time to time. Custodian shall be
Lender's agent for the purpose of maintaining possession of all present and
future Collateral documents described in Section 3 hereof.
 
Custodial Agreement. The Custodial and Collateral Agency Agreement, dated as of
January 13, 2005 by and among Lender, Borrower and Custodian, pursuant to which
the Custodian is to maintain possession of all present and future Collateral
documents described in Section 3 hereof, or any custodial agreement entered into
as a replacement of such agreement.
 
Debtor Relief Laws. Any applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, insolvency, reorganization or similar law, proceeding
or device providing for the relief of debtors from time to time in effect and
generally affecting the rights of creditors.
 
Declaration or Declarations. With respect to each Resort or Real Property, the
applicable Declaration or Declarations described on Schedule 1.1(a) attached
hereto.
 
Default. An event or condition the occurrence of which immediately is or, with a
lapse of time or the giving or notice or both, becomes an Event of Default.
 
Default Rate. The term “Default Rate” shall have the meaning given to such term
in the applicable Note.
 
Division or Commission. The governmental authority of each state in which a
Resort or any Real Property is located, having jurisdiction over the
establishment and operation of the Resorts in question and the sale of Intervals
at such Resort.
 
EBITDA. The term EBITDA means, with respect to any Person for any period: (a)
the sum of (i) net income (but excluding any extraordinary gains or losses or
any gains or losses from the sale or disposition of assets other than in the
ordinary course of business), (ii) interest expense, (iii) depreciation and
amortization and other non-cash items properly deducted in determining net
income, and (iv) federal, state and local income taxes, in each case for such
Person for such period, computed and calculated in accordance with GAAP minus
(b) non-cash items properly added in determining net income, in each case for
the corresponding period.
 
5

--------------------------------------------------------------------------------


 
Effective Date. The term “Effective Date” shall have the meaning given in
Section 13.1 hereof.
 
Eligible Notes Receivable. Those Pledged Notes Receivable which satisfy each of
the following criteria:
 
(i) Borrower shall be the sole payee;
 
(ii) it arises from a bona fide sale by Borrower of one or more Intervals;
 
(iii) the Interval sale from which it arises shall not have been cancelled by
Purchaser, and any statutory or other applicable cancellation or rescission
period shall have expired and the Interval sale is otherwise in compliance with
this Agreement;
 
(iv) it is secured by a Mortgage on the purchased Interval;
 
(v) principal and interest payments on it are payable to Borrower in legal
tender of the United States;
 
(vi) payments of principal and interest on it are payable in equal monthly
installments;
 
(vii) it shall have an original term of no more than one hundred twenty (120)
months;
 
(viii) a cash down payment has been received from Purchaser or the maker in an
amount equal to at least ten percent (10%) of the actual purchase price of each
Interval, and Purchaser shall have received no cash or other rebates of any
kind;
 
(ix) no monthly installment is more than thirty (30) days contractually past due
at the time of an Advance in respect of such Eligible Note Receivable, or more
than sixty (60) days contractually past due at any time;
 
(x) the rate of interest payable on the unpaid balance is at least the rate
required so that when the Advance is made in respect of such Eligible Note
Receivable the average interest rate on all Eligible Notes Receivable in respect
of which Advances are outstanding shall not be less than thirteen percent (13%)
per annum at any time, provided, however, that up to two percent (2.0%) of the
Pledged Notes Receivable at any one time may consist of Notes Receivable that
bear interest at a reduced rate under the Soldiers and Sailors Civil Relief Act,
and any such Notes Receivable shall not be included in computing whether the
average interest rate satisfies the foregoing requirement;
 
6

--------------------------------------------------------------------------------


 
(xi) Purchaser of the related Interval has immediate access, for the timeshare
“unit week” related to such purchase, to the Interval described in the Mortgage
securing such Eligible Note Receivable, which Interval has been completed,
developed, and furnished in accordance with the specifications provided in the
Purchaser’s purchase contract, public offering statement and other Timeshare
Documents; and Purchaser has, subject to the terms of the Declaration, purchase
contract, public offering statement and other Timeshare Documents, complete and
unrestricted access to the related Interval and the Resort;
 
(xii) neither Purchaser of the related Interval or any other maker of the Note
is an Affiliate of, or related to, or employed by Borrower;
 
(xiii) Purchaser or other maker has no claim against Borrower and no defense,
set-off or counterclaim with respect to the Note Receivable;
 
(xiv) the maximum remaining principal balance of any such Note Receivable shall
not exceed $35,000 and such Note Receivable shall not be executed by a Purchaser
or other maker if the total maximum remaining principal balance of the Notes
Receivable executed by such Purchaser or other maker shall exceed $60,000 in the
aggregate (or such greater amount as may be approved in writing in advance by
Lender); provided, however, that up to ten percent (10%) of the outstanding
principal balances of Pledged Notes Receivable at any one time may consist of a
combination of “Eligible Larger Notes Receivable” and “Eligible Larger Aggregate
Notes Receivable”. As used herein, the term “Eligible Larger Notes Receivable”
shall mean Notes Receivable in respect of which: [w] the maximum remaining
principal balance of any such Note Receivable exceeds $35,000 but does not
exceed $150,000 (each a “Larger Note Receivable”); and [x] such Note Receivable
satisfies all of the other eligibility criteria set forth in the Agreement. As
used herein, the term “Eligible Larger Aggregate Notes Receivable” shall mean
Notes Receivable; (y) executed by a Purchaser or other maker obligated in
connection with a Larger Note Receivable if the remaining principal balance of
all Notes Receivable executed by such Purchaser or other maker does not exceed
$250,000; and (z) which satisfy all of the other eligibility criteria set forth
in this Agreement;
 
(xv) it is executed by a U.S. or Canadian resident; provided, however, that no
more than ten percent (10%) of the outstanding principal balance of all Eligible
Notes Receivable shall at any time be comprised of Notes Receivable executed by
Canadian residents, and, to the extent such outstanding principal balance of
such Notes exceeds ten percent (10%), they shall not be considered Eligible
Notes Receivable;
 
7

--------------------------------------------------------------------------------


 
(xvi) the original of such Note Receivable has been endorsed to Lender and
delivered to the Custodian as provided in this Agreement, and the terms thereof
and all instruments related thereto shall comply in all respects with all
applicable federal and state laws and the regulations promulgated thereunder;
 
(xvii) the Unit in which the timeshare Interval being financed or evidenced by
such Note Receivable is located, shall not be subject to any Lien which is not
previously consented to in writing by Lender; and
 
(xviii) if the loan is a newly originated Eligible Note Receivable which is
replacing an existing Eligible Note Receivable pledged as Collateral under the
Agreement and the proceeds have been used to finance the purchase of an Interval
which is being upgraded by the Purchaser to a more expensive Interval:
 
(1) the principal balance of the existing Eligible Note Receivable which is
being upgraded may still be included for purposes of calculating the Borrowing
Base for a period of time expiring on the earlier to occur of (i) the 31st day
after the consumer documents effecting the upgrade have been executed or (ii)
the date on which any payment on such Eligible Note Receivable becomes thirty
(30) or more days past due;
 
(2) on or before the second business day after the expiration of the statutory
rescission period in connection with any consumer documents executed effecting
any upgrade involving an Eligible Note Receivable and in any event within ten
(10) days of such upgrade, the Borrower shall deliver to the Lender or its
designee the original of the new promissory note, comparable instrument or
installment sale contract executed in connection with such upgrade duly endorsed
in blank by the Borrower and the Borrower will cause all payments made with
respect to such new promissory note, comparable instrument or installment sale
contract to be forwarded to the lockbox; and
 
(3) any new upgraded Note Receivable involving a prior Eligible Note Receivable
shall only be included as part of the Borrowing Base if the prior Eligible Note
Receivable has been removed from the Borrowing Base and the new upgraded Note
Receivable satisfies all conditions for an Eligible Note Receivable.
 
Encumbered Intervals. The Intervals subject to the Mortgages.
 
8

--------------------------------------------------------------------------------


 
Environmental Laws. Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time (“CERCLA”), the Resource
Conservation and Recovery Act of 1976, as amended from time to time (“RCRA”),
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
federal Clean Air Act, the federal Clean Water Act, the federal Safe Drinking
Water Act, the federal Toxic Substances Control Act, the federal Hazardous
Materials Transportation Act, the federal Emergency Planning and Community Right
to Know Act of 1986, the federal Endangered Species Act, the federal
Occupational Safety and Health Act of 1970, the federal Water Pollution Control
Act, all state and local environmental laws, rules and regulations of each state
in which a Resort is located, as all of the foregoing legislation may be amended
from time to time, and any regulations promulgated pursuant to the foregoing;
together with any similar local, state or federal laws, rules, ordinances or
regulations either in existence as of the date hereof, or enacted or promulgated
after the date of this Agreement, that concern the management, control, storage,
discharge, treatment, containment, removal and/or transport of Hazardous
Materials or other substances that are or may become a threat to public health
or the environment; together with any common law theory involving Hazardous
Materials or substances which are (or alleged to be) hazardous to human health
or the environment, based on nuisance, trespass, negligence, strict liability or
other tortious conduct, or any other federal, state or local statute,
regulation, rule, policy, or determination pertaining to health, hygiene, the
environment or environmental conditions.
 
Environmental Indemnification Agreement. The term “Environmental Indemnification
Agreement” shall mean the Environmental Indemnification Agreement made by
Borrower to Lender pursuant to this Original Loan Agreement, as the same has
been and may be amended from time to time.
 
Exchange Company. Resort Condominiums International, Inc. (“RCI”).
 
Event of Default. The term “Event of Default” shall have the meaning given to
such term in Section 8.1 of this Agreement.
 
Event of Non Funding. The term “Event of Non Funding” shall have the meaning
given to such term in Section 2.6 of this Agreement.
 
Final Maturity Date. The term “Final Maturity Date” shall mean the applicable
maturity date of each Loan Component as follows: (i) January 31, 2013 with
respect to the Receivable Loan Component and (ii) January 31, 2012 with respect
to each of the Acquisition Loan Component and the Inventory Loan Component.
 
Financial Statements. The tax returns and balance sheets and statements of
income and expense of Borrower, and the related notes and schedules delivered by
Borrower to Lender prior to the date of this Agreement; as provided for in
Section 4.4(c)(xvii) of this Agreement; and the monthly, quarterly and annual
financial statements and reports required to be provided to Lender pursuant to
Section 7.1(h).
 
9

--------------------------------------------------------------------------------


 
GAAP. Generally accepted accounting principles, applied on a consistent basis,
as described in Opinions of the Accounting Principles Board of the American
Institute of Certified Public Accountants and/or in statements of the Financial
Accounting Standards Board which are applicable in the circumstances as of the
date in question.
 
Hazardous Materials. “Hazardous substances,” “hazardous waste” or “hazardous
constituents,” “toxic substances”, or “solid waste”, as defined in the
Environmental Laws, and any other contaminant or any material, waste or
substance which is petroleum or petroleum based, asbestos, polychlorinated
biphenyls, flammable explosives, or radioactive materials.
 
Interest Rate. The Interest Rate on: (i) the Receivable Note shall be a variable
rate, adjusted as of each Prime Rate Determination Date, equal to the Prime
Rate, determined as of each Prime Rate Determination Date and (ii) each of the
Acquisition Note and the Inventory Note shall be a variable rate, adjusted as of
each Prime Rate Determination Rate, equal to the Prime Rate, determined as of
each Prime Rate Determination Date, plus one percent (1%) per annum.
 
Interval. With respect to each Resort the undivided fractional fee interval
ownership interest as a tenant-in-common (sometimes referred to in the Timeshare
Documents as a vacation ownership interest, condoshare interest, or condoshare
week) in a Unit sold to a Purchaser by delivery of a deed for a time-share
period per calendar year (or, in the case of a biennial use period, per
alternate calendar year) of one week (as defined in the Declaration), together
with all appurtenant rights and interests, including, without limitation,
appurtenant rights to use Common Elements, and easement, license, access and use
rights in and to all Resort facilities and amenities (as described in the
Declaration), all as more particularly described in the Declaration or other
Timeshare Documents. Notwithstanding the foregoing, the term “Interval” shall
also include, with respect to the Oak N’ Spruce Resort only, the beneficial
interest in the entity which owns each of the Units at the Oak N’ Spruce Resort,
as evidenced by the delivery to the Purchaser of any such beneficial interest of
a certificate of beneficial interest for a timeshare period per calendar year
(or, in the case of biennial use period, per alternate calendar year) of one
week (as defined in the Oak N’ Spruce Resort Declaration), together with all
pertinent rights and interests, including, without limitation, a pertinent right
to use Common Elements, and easements, license, access and use rights in and to
all Oak N’ Spruce Resort facilities and amenities, all as more particularly
described in the Declaration or other Timeshare Documents for the Oak N’ Spruce
Resort.
 
Interval Release Threshold. The term “Interval Release Threshold” shall mean
110% of the Required Retail Value of the Inventory. By way of example only, if
the Required Retail Value of the Inventory is $66,666,666.66, the Inventory
Release Threshold will be $73,333,333.33.
 
Inventory. The term “Inventory” shall mean the Intervals from Eligible Resorts,
fee title to which is held by the Borrower and on which Lender is granted a
first mortgage lien to secure Advances of the Inventory Loan Component.
 
10

--------------------------------------------------------------------------------


 
Inventory Loan Component. The term “Inventory Loan Component” shall mean that
certain $40,000,000.00 timeshare interval inventory loan provided by Lender to
Borrower pursuant to this Agreement.
 
Inventory Loan Component Collateral. Collectively, all now owned or hereafter
acquired right, title and interest of Borrower, in all of the following:
 
(i) the Inventory;
 
(ii) documents, instruments, accounts, chattel paper, and general intangibles
relating to the Inventory;
 
(iii) the Acquisition Loan Component Collateral;
 
(iv) the Receivable Loan Component Collateral;
 
(v) the Silverleaf Finance II Stock;
 
(vi) the Silverleaf Finance II Subordinated Note;
 
(vii) all books, records, reports, computer tapes, disks and software relating
to the Inventory Loan Component Collateral; and
 
(viii) all extensions, additions, improvements, betterments, renewals,
substitutions and replacements of, for or to any of the Inventory Loan Component
Collateral, wherever located, together with the products, proceeds, issues,
rents and profits thereof, and any replacements, additions or accessions thereto
or substitutions thereof.
 
Inventory Mortgage or Inventory Mortgages. The term “Inventory Mortgage” or
“Inventory Mortgages” shall mean, singly and collectively, a properly recorded,
first priority mortgage, deed of trust, deed to secure debt, assignment of
beneficial interest or other security instrument, as applicable, executed and
delivered by Borrower to Lender encumbering all of the right, title and interest
of the Borrower in the Intervals and related Common Elements, and related or
appurtenant easement, access and use rights and benefits, that is collateral for
the Inventory Loan Component.
 
Inventory Note. The term “Inventory Note” shall have the meaning given to such
term in the Recitals.
 
Lien. Any interest in property securing an obligation owed to, or claim by, a
Person other than the owner of such property, whether such interest arises in
equity or is based on the common law, statute, or contract.
 
Loan or Loans. The terms “Loan” and “Loans” mean, as the context requires,
singly each loan and collectively all loans made to Borrower prior to the
Effective Date pursuant to the Receivable Loan Agreement and the Restated
Inventory Loan Agreement and all Loans made to Borrower after the Effective Date
under this Agreement.
 
11

--------------------------------------------------------------------------------


 
Loan Component. The term “Loan Component” shall mean, singly and collectively,
the Acquisition Loan Component, the Inventory Loan Component and the Receivable
Loan Component.
 
Loan Documents. Collectively, the following documents and instruments listed
below as such agreements, documents, instruments or certificates may be amended,
renewed, extended, restated or supplemented from time to time.
 
(i) This Agreement;
 
(ii) The Receivable Note;
 
(iii) The Inventory Note;
 
(iv) The Acquisition Note;
 
(v) The Environmental Indemnification Agreement;
 
(vi) The Assignment of Notes Receivable and Mortgages;
 
(vii) The Inventory Mortgages;
 
(viii) The Real Property Mortgages;
 
(ix) The Modifications to Inventory Mortgages;
 
(x) Borrower’s Acquisition Certificate and Request for Advance;
 
(xi) Borrower’s Inventory Certificate and Request for Advance;
 
(xii) Borrower’s Receivable Certificate and Request for Advance;
 
(xiii) The Lockbox Agreement;
 
(xiv) The Custodial Agreement;
 
(xv) The Silverleaf II Stock and Subordinated Note Pledge Agreement;
 
(xvi) Financing Statements; UCC financing statements covering the Collateral, to
be filed with the Texas Secretary of State and the Secretary of State and/or
such other office where UCC financing statements are required to be filed
pursuant to the Code; and
 
(xvii) Other Items; Such other agreements, documents, instruments, certificates
and materials as Lender may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Lender, contemplated by
the Loan Documents, and to effectuate the transactions contemplated herein, as
such agreements, documents, instruments or certificates may be hereafter
amended, renewed, extended, restated or supplemented from time to time.
 
12

--------------------------------------------------------------------------------


 
Loan to Retail Value Ratio. The term “Loan to Retail Value Ratio” shall mean the
ratio of the outstanding principal balance of the Inventory Loan Component, from
time to time, to the Retail Value of the Inventory. The maximum Loan to Retail
Value Ratio shall be 15%.
 
Loan Year. The period commencing on the Closing Date through the last day of the
next full twelve calendar month period and each successive twelve calendar month
period thereafter during the Loan Term.
 
Lockbox Agent. JP Morgan Chase Bank, a New York banking association having a
place of business at 2200 Ross Avenue, Dallas, Texas 75201, or such other
financial institution as may be approved by Lender in writing from time to time.
 
Lockbox Agreement. The Lockbox and Servicing Agreement, dated as of December 16,
1999, by and among Borrower, Lender, Servicing Agent and Lockbox Agent, pursuant
to which the Lockbox Agent is to provide lockbox, reporting and related services
and is to provide for the receipt of payments on the Notes Receivable and the
disbursement of such payments to Lender.
 
Management Agreements. Shall mean that certain Management Agreement by and
between Silverleaf Club and Silverleaf Resorts, Inc., dated as of March 28,
1990, as amended to date and any other management agreement entered into by
Borrower or any Affiliate of Borrower with respect to any Resort.
 
Mandatory Prepayment. Any prepayment required by Section 2.5(a)(ii) and Section
2.5(c)(ii) of this Agreement.
 
Marketing and Sales Expenses. Shall mean all promotion, lead generation, sales
commissions and all other marketing expenses incurred or paid by Borrower
pursuant to any marketing agreements or otherwise.
 
Mortgage. A properly recorded, first priority mortgage, deed of trust, deed to
secure debt, assignment of beneficial interest or other security instrument, as
applicable, executed and delivered by each Purchaser to Borrower, securing a
Pledged Note Receivable and encumbering all of the right, title and interest of
such Purchaser in the related Encumbered Interval and Common Elements, and
related or appurtenant easement, access and use rights and benefits. Lender
acknowledges that assignments of beneficial interest executed by Purchasers of
Intervals at Oak N’ Spruce Resort after July 2004 will not be recorded.
 
Modification(s) to Inventory Mortgages. Properly recorded amendment and
restatement(s) or modification(s) of any existing Inventory Mortgages, in form
and substance reasonably acceptable to Lender, for the purpose of securing the
Loan, including the Acquisition Loan Component and the Receivable Loan
Component.
 
13

--------------------------------------------------------------------------------


 
Net Securitization Cash Flow. The term “Net Securitization Cash Flow” shall mean
all right, title and interest of Silverleaf Finance II, Inc., a wholly owned
subsidiary of Borrower, in any excess cash flow derived from the Notes
Receivable sold by Borrower to Silverleaf Finance II, Inc. and then sold by
Silverleaf Finance II, Inc. to Textron Financial Corporation, as Group Two
Lender under the Silverleaf Finance II Documents.
 
Note. The term “Note” shall mean, singly and collectively, the Acquisition Note,
in the form and substance attached here as Exhibit B-1, the Inventory Note, in
the form and substance attached here as Exhibit B-2, and the Receivable Note, in
the form and substance attached here as Exhibit B-3, as the case may be.
 
Note Receivable. A promissory note executed in favor of Borrower in connection
with a Purchaser’s acquisition of an Interval.
 
Obligations. All amounts due or becoming due to Lender in respect of the Loan or
Loans under any of the Loan Documents, including principal, interest, prepayment
premiums, contributions, taxes, insurance, loan charges, custodial fees,
attorneys’ and paralegals’ fees and expenses and other fees or expenses incurred
by Lender or advanced to or on behalf of Borrower by Lender pursuant to any of
the Loan Documents, and the prompt and complete payment and performance by
Borrower of all obligations, indebtedness and liabilities pursuant to this
Agreement or any of the Loan Documents or otherwise
 
Operating Contract or Operating Contracts. As defined in Section 6.20.
 
Operating Expenses. Shall mean the total of all expenditures, computed in
accordance with Generally Accepted Accounting Principles, of whatever kind
relating to the ownership, operation, maintenance and management of the Resorts
that are incurred on a regular monthly or other periodic basis, including,
without limitation, utilities, ordinary and capital repairs and maintenance,
insurance premiums, license fees, property taxes and assessments, management
fees, payroll and related taxes, computer processing charges, operational
equipment or other lease payments as approved by Lender, and other similar
costs.
 
Participant. Participant shall mean, singly and collectively, any bank or other
entity, which is indirectly or directly funding Lender with respect to the Loan,
in whole or in part, including, without limitation, any direct or indirect
assignee of, or participant in, the Loan.
 
Payment Authorization Agreement. Pre-authorized electronic debit agreement by a
Purchaser for payment of a Note Receivable.
 
Person. An individual, partnership, corporation, limited liability company,
trust, unincorporated organization, other entity, or a government or agency or
political subdivision thereof.
 
14

--------------------------------------------------------------------------------


 
Pledged Notes Receivable. Any Note Receivable which at any time has been pledged
to Lender by Borrower pursuant to this Agreement or any of the Loan Documents.
 
Prescribed Laws. The term “Prescribed Laws” shall mean, collectively, (a) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107 56) (the USA
PATRIOT Act), (b) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism,
(c) the International Emergency Economic Power Act, 50 U.S.C. § 1701 et seq.,
(d) the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and (d) all other
Legal Requirements relating to money laundering or terrorism, and, in each case,
any Executive Orders or regulations promulgated under any such laws.
 
Prime Rate Determination Date. The term “Prime Rate Determination Date” shall
mean the first day of each month, provided, however, that if the first day of
any month is not a Business Day, than the Prime Rate Determination Date for such
month shall be the Business Day immediately preceding the first day of the month
in question. Notwithstanding the foregoing, the initial Prime Rate Determination
Date shall be the Effective Date.
 
Prime Rate. The highest prime rate of interest from time to time announced or
published in the Money Rates column of the Wall Street Journal (Eastern Edition)
(the “WSJ”). In the event that the prime rate established by the WSJ shall no
longer be available, due to either the nonexistence of the WSJ or the WSJ’s
failure to publish a prime rate, then the Prime Rate shall be the highest prime
rate published by a major money center bank selected by Lender.
 
Property or Properties. Any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
 
Purchase Price. The total purchase price of a timeshare Interval, as set forth
in the Timeshare Documents and Note Receivable relating to the purchase of such
Interval.
 
Purchaser. Any Person who purchases one or more Intervals.
 
Quarterly Financial Report. Individually and collectively, as applicable, the
financial reports delivered in accordance with Section 7.1(h)(i).
 
Real Property. The term “Real Property” shall mean real property, both improved
and unimproved, purchased by the Borrower using proceeds of an Advance of the
Acquisition Loan Component in accordance with the terms and conditions of this
Agreement. “Unimproved” Real Property shall mean either raw land or Real
Property that is partially improved. “Improved” Real Property shall mean Real
Property that is improved with completed infrastructure and other improvements
suitable, in Lender’s sole discretion, for use as a timeshare resort or for
timeshare marketing.
 
15

--------------------------------------------------------------------------------


 
Real Property Mortgages. The term “Real Property Mortgage(s)” shall mean a first
priority mortgage, deed of trust, deed to secure debt or other similar
instrument granted by Borrower to Lender, to secure each Advance of the
Acquisition Loan Component, in the form and substance attached here as Exhibit C
and containing such changes and modifications as are necessary to reflect the
law of the state in which the Real Property in question is located.
 
Receivable Loan Component Collateral. Collectively, all now owned or hereafter
acquired right, title and interest of Borrower, in all of the following:
 
(i) Pledged Notes Receivable and all proceeds of or from them;
 
(ii) Mortgages and all proceeds of or from them;
 
(iii) documents, instruments, accounts, chattel paper, and general intangibles
relating to the Pledged Notes Receivable and the related Mortgages;
 
(iv) the Inventory Loan Component Collateral;
 
(v) the Acquisition Loan Component Collateral;
 
(vi) the Silverleaf Finance II Stock;
 
(vii) the Silverleaf Finance II Subordinated Note;
 
(viii) all books, records, reports, computer tapes, discs and software relating
to the Receivable Loan Component Collateral; and
 
(ix) all extensions, additions, improvements, betterments, renewals,
substitutions and replacements of, for or to any of the Receivable Loan
Component Collateral, wherever located, together with the products, proceeds,
issues, rents and profits thereof, and any replacements, additions or accessions
thereto or substitutions thereof.
 
Receivable Note. The term “Receivable Note” shall have the meaning given to such
term in the Recitals.
 
Release Price. The term “Release Price” shall have the meaning ascribed to such
term in Section 2.4(b)(ii).
 
Retail Value. The term “Retail Value” shall mean the fair market value of the
Inventory and each Interval constituting part of the Inventory, as determined by
Lender in its sole discretion.
 
Required Retail Value. The term “Required Retail Value” shall mean the aggregate
Retail Value of the Inventory, such that the ratio of the outstanding balance of
the Loan, from time to time, to the aggregate Retail Value of the Inventory does
not exceed the Loan to Retail Value Ratio. By way of example, if the outstanding
principal balance of the Inventory Loan Component were $10,000,000, the Required
Retail Value of the Inventory will be $66,666,666.66.
 
Resort or Resorts (also “Eligible Resort” or “Eligible Resorts”). Individually
and collectively, as applicable, each or all of the interval ownership and
time-share projects consisting of: (i) (A) Holly Lake Ranch, Hawkins, Texas; (B)
Piney Shores Resort, Conroe, Texas; (C) Lake O’ The Woods, Flint, Texas; (D)
Hill Country Resort, Canyon Lake, Texas; (E) Ozark Mountain Resort, Kimberling
City, Missouri; (F) Holiday Hills Resort, Branson, Missouri; (G) Fox River
Resort, LaSalle County, Illinois; (H) Timber Creek Resort, Jefferson County,
Missouri (I) Oak N’ Spruce Resort, South Lee, Massachusetts; (J) Apple Mountain
Resort, Habersham County, Georgia; (K) The Villages, Flint, Texas; (L)
Silverleaf’s Seaside Resort, Galveston County, Texas; (M) Orlando Breeze Resort,
Polk County, Florida (also sometimes individually and collectively referred to
herein as the “Existing Resorts”) and (ii) subject to Lender’s prior written
approval and satisfaction by Borrower of the conditions precedent set forth in
Sections 3.5 and 4.4 hereof, the Additional Eligible Resorts. The term “Resort”
or “Resorts” includes, among other things, the undivided annual or (biennial)
timeshare ownership interests (Intervals) in the respective Resorts, and the
appurtenant exclusive rights to use Units in one or more buildings or phases and
all appurtenant or related properties, amenities, facilities, equipment,
appliances, fixtures, easements, licenses, rights and interests, including
without limitation, the Common Elements, as established by and more fully
defined and described in the respective Declarations, and the other Timeshare
Documents.
 
16

--------------------------------------------------------------------------------


 
Revenues. Shall mean all proceeds from the sale of Intervals, regardless of
whether such proceeds are in the form of cash or Notes Receivable.
 
Revolving Loan Term. Shall mean the period commencing on the Closing Date and
ending on January 31, 2010.
 
Security. Shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
 
Servicing Agent. Lender’s exclusive agent, which shall be such Person or Persons
designated by Borrower and approved by Lender in its sole discretion, for the
purposes of billing and collecting amounts due on account of the Pledged Notes
Receivable, providing reports pursuant to the Lockbox Agreement and performing
other servicing functions not performed by the Lockbox Agent.
 
Silverleaf Club. Shall mean Silverleaf Club, a Texas non-profit corporation.
 
Silverleaf Finance II Documents. Shall mean the SPV Loan Agreement, the
Developer Transfer Agreement, the Demand Notes and all other agreements or
documents executed in connection with the TFC Conduit Loan, as each may be
amended, restated or otherwise modified from time to time.
 
17

--------------------------------------------------------------------------------


 
Silverleaf Finance II Stock. Shall mean all equity interests in Silverleaf
Finance II, Inc., all documents, certificates or instruments representing any of
the foregoing and all cash, securities, dividends, rights and other property at
any time received or receivable in respect of or in exchange for the foregoing,
and all proceeds of the foregoing.
 
Silverleaf Finance II Subordinated Note. Shall mean the Subordinated Note, dated
as of December 19, 2003, payable by SPV to the order of Silverleaf Resorts,
Inc., and any other promissory note issued in replacement or restatement
thereof, or otherwise issued to evidence SPV’s obligation to pay the deferred
purchase price of Receivables under the Developer Transfer Agreement which is
part of the Silverleaf Finance II Documents, in each case as amended or
otherwise modified from time to time, and all proceeds of the foregoing.
 
Silverleaf Finance II Stock and Subordinated Note Pledge Agreement. Shall mean
the agreement pursuant to which the Silverleaf Finance II Stock and the
Silverleaf Finance II Subordinated Note is pledged to Lender, as security for
the Loan.
 
SPV. Shall mean Silverleaf Finance II, Inc., a Delaware corporation.
 
SPV Assets. Shall mean all assets sold or conveyed by Borrower to the SPV
pursuant to the Silverleaf Finance II Documents.
 
SPV Subordination Agreement. Shall mean that certain Subordination Agreement
relating to Lender’s interest in the Silverleaf Finance II Stock and the
Silverleaf Finance II Subordinated Note, dated as of December 19, 2003 by and
among Textron Financial Corporation, in its capacity as Lender and in its
capacity as lender under the Group Two Documents (as such term is defined in the
SPV Subordination Agreement), as may be amended, restated or modified from time
to time.
 
Stock and Subordinated Note Pledge Agreement. Shall mean the agreement pursuant
to which all issued and outstanding shares of Silverleaf Finance II, Inc.’s
capital stock and all right, title and interest in such shares, all
certificates, instruments or other documents evidencing or representing the same
and all dividends and distributions therefrom, including dividends and
distributions paid in stock (the “Silverleaf Finance II, Inc. Stock”), and the
subordinated note evidencing Silverleaf Finance II, Inc.’s obligation to pay the
deferred purchase price of the receivables under the Silverleaf Finance II
Documents are pledged to Lender, as security for the Loan.
 
Survey. A plat or survey of the Resorts or the Real Property, as the case may
be, prepared by a licensed surveyor acceptable to Lender and in a form
acceptable to Lender.
 
Term. The period beginning on the Closing Date and ending on the applicable
Final Maturity Date.
 
TFC Conduit Loan. Shall mean that certain loan facility provided by Textron
Financial Corporation (TFC) to SPV in accordance with the terms of the
Silverleaf Finance II Documents.
 
18

--------------------------------------------------------------------------------


 
Timeshare Act. Any statute, act, regulation, ordinance, rule or law applicable
to the establishment and operation of the Resorts and the sales of the
Intervals.
 
Timeshare Documents. Any registration statement required under any Timeshare Act
approving the establishment and operation of the Resorts and the sales of
Intervals.
 
Timeshare Owners’ Association. With respect to each Resort, the applicable
not-for-profit corporations described on Schedule 1.1(b).
 
Tangible Net Worth. Tangible Net Worth means, with respect to any Person, the
amount calculated in accordance with GAAP as: (i) the consolidated net worth of
such Person and its consolidated subsidiaries, minus (ii) the consolidated
intangibles of such Person and its consolidated subsidiaries, including, without
limitation, goodwill, trademarks, tradenames, copyrights, patents, patent
allocations, licenses and rights in any of the foregoing and other items treated
as intangible in accordance with GAAP. Notwithstanding the foregoing, if
subsequent to the Effective Date deferred sales are no longer considered an
asset under GAAP, Lender agrees, at the request of Borrower, to determine, in
its reasonable discretion, whether deferred sales should continue to be
considered an asset for purposes of determining Borrower’s Tangible Net Worth.
 
Total Interest Expense. For any period, the aggregate amount of interest
required to be paid or accrued by Borrower and its subsidiaries during such
period on all indebtedness of Borrower and its subsidiaries outstanding during
all or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any capitalized lease, or any synthetic lease and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money.
 
UCC Financing Statements. The UCC-1 Financing Statements, naming Borrower as
debtor and Lender as secured party, heretofore or hereafter filed in connection
with the Loans and all amendments thereto.
 
Unit. With respect to each Resort, one living unit in a building incorporated
into the Resort pursuant to the Declaration, together with all related or
appurtenant Common Elements and related or appurtenant interests in services,
easements and other rights or benefits, as described and provided for in the
Declaration, including but not limited to the right to use the Resort amenities
and facilities in accordance with the Timeshare Documents.
 
Section 2-The Loan
 
2.1 Facility Fee. Borrower acknowledges and agrees that the following facility
fees shall be due and payable to Lender: (i) with respect to the Receivable Loan
Component, a facility fee in the amount of $90,000.00 shall be paid to Lender
and (ii) with respect to the Inventory Loan Component and the Acquisition Loan
Component, a facility fee of $247,000.00 shall be paid to Lender. Borrower
acknowledges, agrees and confirms that Lender has earned each such facility fee
notwithstanding whether the Loan or any portion is funded and further agrees
that the facility fee shall be payable by Borrower to Lender upon execution of
this Agreement by Borrower.
 
19

--------------------------------------------------------------------------------


 
2.2 Revolving Loan and Lending Limits. 
 
(a) Receivable Loan Component:
 
(i) Revolving Loan. Upon the terms and subject to the conditions set forth in
this Agreement, Lender agrees during the Revolving Loan Term to make a loan or
loans to Borrower with respect to the Receivable Loan Component, and Borrower
may borrow, repay and reborrow during the Revolving Loan Term with respect to
the Receivable Loan Component.
 
(ii) Lending Limits. Subject to Section 2.7 hereof, Borrower acknowledges,
agrees and confirms that the obligations of Lender to make Loans under this
Agreement to Borrower is limited to the lesser of: (i) the Borrowing Base or
(ii) the maximum aggregate Commitment of $100,000,000.00. 
 
(iii) Note Evidencing Borrower’s Obligations. Borrower’s obligations to pay the
principal of and interest on the Loan or Loans made by Lender with respect to
the Receivable Loan Component shall be evidenced by the Receivable Note to
Lender, which Receivable Note shall be dated as of the date hereof and be in the
principal amount of $100,000,000.00. The Receivable Note will mature on the
Final Maturity Date applicable to the Receivable Loan Component, bear interest
as provided in Section 2.3 hereof and be otherwise entitled to the benefits of
this Agreement. Notwithstanding the stated principal amount of the Receivable
Note, the aggregate outstanding principal amount of the Loan with respect to the
Receivable Loan Component at any time shall be the aggregate principal amount
owing on the Receivable Note at such time. Lender is hereby authorized to record
in its internal books and records the date and amount of each Advance made by
Lender to Borrower with respect to the Receivable Loan Component, the interest
rate and interest period applicable thereto and each repayment thereof; and such
books and records shall, as between Borrower and Lender, absent manifest error,
constitute prima facie evidence of the accuracy of the information contained
therein. Failure by Lender to so record any Advance made by Lender to Borrower
with respect to the Receivable Loan Component, (or any error in such
recordation) or any payment thereon shall not affect the Obligations of Borrower
under this Agreement or under the Receivable Note and shall not adversely affect
Lender’s rights under this Agreement with respect to the repayment thereof.
 
(iv) Making of Advances. Upon receipt by Lender from Borrower of a written
request for Advance with respect to the Receivable Loan Component in accordance
with Section 5 hereof and Borrower’s satisfaction of the requirements set forth
in Section 5 hereof, Lender shall fund such Advance to Borrower in accordance
with Borrower’s written request as provided in Section 5 hereof.
 
20

--------------------------------------------------------------------------------


 
(b) Inventory Loan Component. Upon the terms and subject to the conditions set
forth in this Agreement, including, but not limited to, Section 2.7 hereof,
during the Revolving Loan Term the Lender shall make Advances with respect to
the Inventory Loan Component to the Borrower, and the Borrower may borrow, repay
and in the aggregate reborrow during the Revolving Loan Term, in an amount not
to exceed at any time in the aggregate the lesser of: (i) the Loan to Retail
Value Ratio of the Required Retail Value of the Inventory or (ii)
$40,000,000.00.
 
(c) Acquisition Loan Component. Upon the terms and subject to the conditions set
forth in this Agreement, including but not limited to Section 2.7 hereof, the
Lender shall, in its sole and absolute discretion, make Advances with respect to
the Acquisition Loan Component to the Borrower, and the Borrower may, subject to
Lender’s approval, borrow, repay and reborrow from the Acquisition Loan
Component during the Revolving Loan Term in an amount not to exceed at any time
the lesser of (i)[A] with respect to unimproved Real Property, 70% of the actual
cost paid by Borrower for said Real Property; or [B] with respect to the
improved Real Property, 75% of the actual cost paid by Borrower for such Real
Property or (ii) $20,000,000.00; provided, however, that the fair market value
of any such property, as determined by Lender in its sole discretion based on an
acceptable appraisal, shall in each case equal or exceed such actual costs.
 
2.3 Interest Rate. From and after the Effective Date, the aggregate principal
amount of all Advances, that are outstanding from time to time, shall bear
interest at the applicable Interest Rate. Each Advance shall bear interest at
the applicable Interest Rate as of the date of Lender’s wiring of funds to
Borrower through the date of Lender’s receipt of repayment of the applicable
Loan Component (if received by Lender later than 12 noon, Eastern Standard Time,
then interest accrual shall be through the next Business Day following such
receipt). Interest will accrue daily, and shall be payable monthly in arrears.
Immediately upon the occurrence of an Event of Default and after the Final
Maturity Date (if a Loan Component is not paid in full on the applicable Final
Maturity Date), at Lender’s election in its sole discretion, the entire Loan
will bear interest at the Default Rate. 
 
2.4 Payments. From and after the Effective Date, Borrower agrees punctually to
pay or cause to be paid to Lender all principal and interest due under each Note
in respect of the Loans. Borrower shall make the following payments on the Loan:
 
(a) Receivable Loan Component:
 
(i) Monthly Payments. Borrower shall direct or otherwise cause all makers of all
Pledged Notes Receivable to pay all monies due thereunder to the lockbox
established pursuant to the Lockbox Agreement, or as otherwise required by
Lender. One hundred percent (100%) of the cleared funds collected from the
Pledged Notes Receivable each week will be paid to Lender by the Lockbox Agent
pursuant to the Lockbox Agreement, and will be applied by Lender first to the
payment of costs or expenses incurred by Lender pursuant to this Agreement in
creating, maintaining, protecting or enforcing the Liens in and to the
Collateral and in collecting any amounts due to Lender in connection with the
Loan (“Collection Costs”). After payment of Collection Costs, Lender shall apply
each such payment in the following order: (i) to any interest accrued at the
applicable Default Rate; (ii) then to interest accrued and payable at the
applicable Interest Rate; and (iii) then to outstanding principal. In the event
that the payments received by Lender are insufficient to pay the Collection
Costs and the amounts described in aforementioned clauses (i)-(ii), then
Borrower shall pay the difference to Lender on or before the fifth (5th) day of
the following month. In the event Borrower receives any payments on any of the
Pledged Notes Receivable directly from or on behalf of the maker or makers
thereof, Borrower shall receive all such payments in trust for the sole and
exclusive benefit of Lender; and Borrower shall deliver to the Lockbox Agent all
such payments (in the form so received by Borrower) as and when received by
Borrower, unless Lender shall have notified Borrower to deliver directly to
Lender all payments in respect of the Pledged Notes Receivable which may be
received by Borrower, in which event all such payments (in the form received)
shall be endorsed by Borrower to Lender and delivered to Lender promptly upon
Borrower’s receipt thereof.
 
21

--------------------------------------------------------------------------------


 
(ii) Final Payment. The entire outstanding principal amount of the Receivable
Loan Component, together with all other Obligations related to the Receivable
Loan Component, shall be due and payable on the applicable Final Maturity Date.
 
(b) Inventory Loan Component.
 
(i) Monthly Payments. The Borrower shall pay to Lender, on the first day of each
month during the Term, commencing on February 1, 2007, interest on the
outstanding principal balance of the Inventory Loan Component, from time to
time, at the applicable Interest Rate. Lender shall apply each such payment in
the following order: (i) to the payment of all costs or expenses incurred by
Lender pursuant to this Agreement in creating, maintaining, protecting or
enforcing the Liens in and to the Collateral and in collecting any amount due to
Lender in connection with the Loan; (ii) to any interest accrued at the Default
Rate; (iii) to the payment of accrued and unpaid interest at the applicable
Interest Rate; and (iv) to the reduction of the principal balance of the
Inventory Loan Component. If the payment received by Lender with respect to any
month is insufficient to pay in full all amounts due from Borrower to Lender
under this Section 2.4(b)(i), Borrower shall pay the difference to Lender on or
before the fifth (5th) day after notice from Lender to Borrower advising
Borrower of such insufficiency.
 
22

--------------------------------------------------------------------------------


 
(ii) Interval Release Price Payments. Prior to the release by Lender of any
Interval from the Collateral in accordance with Section 2.9 hereof, the Borrower
shall pay to the Lender an amount equal to the greater of: (i) $1,600 for each
such Interval, or (ii) an amount necessary to fully repay the Loan upon sale of
75% of the Inventory (the “Release Price”), which payment shall be applied by
Lender in accordance with Section 2.4(b)(i); provided, however, that if the
Retail Value of the Inventory, as determined by the Lender, is equal to or
greater than the Interval Release Threshold, the Borrower shall not be required
to pay a Release Payment with respect to the release of any Interval until the
expiration of the Revolving Loan Term. 
 
(iii) Final Payment. The entire outstanding principal amount of the Inventory
Loan Component, together with all other Obligations related to shall be paid in
full by not later than the applicable Final Maturity Date.
 
(c) Acquisition Loan Component. 
 
(i) Monthly Payments. The Borrower shall pay to Lender, on the first day of each
month during the Term, commencing on February 1, 2007, interest on the
outstanding principal balance of the Acquisition Loan Component, from time to
time, at the applicable Interest Rate. If an Advance of the Acquisition Loan
Component is not repaid within the earlier of (i) two years from the date of
such Advance or (ii) the expiration of the Revolving Loan Term, then the
remaining principal balance of such Advance will be repaid in equal monthly
payments of principal over a three year period, together with interest thereon
at the applicable Interest Rate, provided however, that if such three year
period would extend beyond the applicable Final Maturity Date, such equal
monthly payments, together with interest thereon at the applicable Interest
Rate, will be adjusted so that such Advance is paid in full on or before the
applicable Final Maturity Date. Lender shall apply each such payment in the
following order: (i) to the payment of all costs or expenses incurred by Lender
pursuant to this Agreement in creating, maintaining, protecting or enforcing the
Liens in and to the Collateral and in collecting any amount due to Lender in
connection with the Loan; (ii) to any interest accrued at the Default Rate;
(iii) to the payment of accrued and unpaid interest at the applicable Interest
Rate; and (iv) to the reduction of the principal balance of the Acquisition Loan
Component. If the payment received by Lender with respect to any month is
insufficient to pay in full all amounts due from Borrower to Lender under this
Section 2.4(c), Borrower shall pay the difference to Lender on or before the
fifth (5th) day after notice from Lender to Borrower advising Borrower of such
insufficiency.
 
(ii) Final Payment. The entire outstanding principal amount of the Acquisition
Loan Component together with all other Obligations shall be paid in full by not
later than the applicable Final Maturity Date.
 
23

--------------------------------------------------------------------------------


 
2.5 Prepayments. 
 
(a) Receivable Loan Component. 
 
(i) Voluntary Prepayments. Except for regular payments of interest and principal
as provided hereunder, prepayments, (i) shall not be permitted during the
Revolving Loan Term, and (ii) may be made, subject to Section 2.6 hereof, in
whole, but not in part, upon five (5) days prior written notice to the Lender at
any time after the end of the Revolving Loan Term upon payment of the applicable
Prepayment Premium (whether such prepayment results from voluntary payments by
Borrower, acceleration, or otherwise); provided, however, that (A) payments or
prepayments of Pledged Notes Receivable made by Purchasers who are not directly
or indirectly solicited by Borrower to make such prepayment shall not violate
this Section 2.5(a)(i), and no Prepayment Premium shall be payable as a result
of any such payment by Purchasers; and (B) if at any time the Borrower wishes to
release any Pledged Notes Receivable for the purpose of including those Pledged
Notes Receivable in a securitization, pooling or similar conduit transaction,
and after 30 days’ prior written notice to Lender, Borrower may prepay the
principal balance of the Loan in whole or in part, to the extent necessary to
cause the then current outstanding unpaid principal balance of the Loan to be
equal to or less than the Borrowing Base, and, except as provided in Section 2.6
hereof, no Prepayment Premium will be due where such prepayment is the result of
a securitization closing, as certified by Borrower to Lender. If Borrower
voluntarily prepays the entire Receivables Loan Component, then Borrower shall
pay to Lender the fee described in Section 2.6 hereof, shall no longer be
entitled to Advances of the Acquisition Loan Component or the Inventory Loan
Component and the outstanding principal balance under the Inventory Loan
Component and the Acquisition Loan Component shall be repaid as provided in this
Section 2.5(a)(i).
 
(ii) Mandatory Prepayments. 
 
(1) Overadvances. If at any time the outstanding principal balance of the
Receivable Loan Component exceeds the Borrowing Base or the applicable maximum
aggregate Commitment, Borrower shall, within five (5) Business Days after
notice, either (A) prepay the Loan in an amount necessary to reduce the
outstanding principal balance of the Loan with respect to the Receivable Loan
Component to an amount within the lending limits set forth in Section
2.2(a)(ii), or (B) pledge and deliver to Lender such additional or replacement
Eligible Notes Receivable such that the remaining outstanding principal balance
of the Loan is within the lending limits set forth in Section 2.2(a)(ii).
 
24

--------------------------------------------------------------------------------


 
(2) Ineligible Pledged Notes Receivable. If at any time after the expiration of
the Revolving Loan Term, Lender determines that any Pledged Notes Receivable
which are included in the Borrowing Base, do not qualify as Eligible Notes
Receivable (“Ineligible Notes Receivable”), then Borrower shall, within five (5)
Business Days after notice, either (A) prepay the Loan in an amount equal to the
balance due under such Pledged Note Receivable, or (B) replace the Ineligible
Note Receivable with an Eligible Note Receivable having an outstanding aggregate
principal balance equal to or in excess of the outstanding principal balance of
such Ineligible Note Receivable. The pledge and delivery to Lender of additional
Eligible Notes Receivable shall comply with the document delivery and
recordation requirements set forth in Section 5.1 of this Agreement.
 
(3) No Prepayment Premium. No Prepayment Premium shall be due in connection with
any mandatory prepayment made in accordance with Sections 2.5(a)(ii)(1) or
2.5(a)(ii)(2) above.
 
(iii) Prepayment Premium. Except as specifically set forth in Section 2.5(a)(i)
above, any prepayment of the Loan pursuant to Section 2.5(a)(i) above must be
accompanied by a prepayment premium (the “Prepayment Premium”) calculated, as of
immediately prior to such prepayment, as follows:
 
Date of Prepayment
 
Premium
     
During the first Loan Year after the expiration of the Revolving Loan Term;
 
three percent (3%) of the then outstanding balance of the Loan;
     
During the second Loan Year after the expiration of the Revolving Loan Term;
 
two percent (2%) of the then outstanding balance of the Loan;
     
During the third Loan Year after the expiration of the Revolving Loan Term;
 
one percent (1%) of the then outstanding balance of the Loan;
Thereafter
 
Zero

 
(iv) Prepayment Premium upon Acceleration. If the Loan is accelerated based on
an Event of Default prior to the expiration of the Revolving Loan Term, or if
Borrower undertakes a voluntary prepayment prior to expiration of the Revolving
Loan Term, at Lender’s sole discretion, payments on the Loan must include the
Prepayment Premium that would be applicable if prepayment occurred in the first
Loan Year after the expiration of the Revolving Loan Term.
 
25

--------------------------------------------------------------------------------


 
(b) Acquisition Loan Component. The Acquisition Loan Component may be repaid in
full or in part at any time including by a payment from an Advance of the
Inventory Loan Component or the Receivable Loan Component. Borrower
acknowledges, confirms and agrees that if there is sufficient availability under
the Inventory Loan Component and the Receivable Loan Component, Borrower agrees
that repayment of the Acquisition Loan Component shall be made first from an
Advance of the Inventory Loan Component to the extent that there is availability
under the Inventory Loan Component and then from availability under the
Receivable Loan Component. Borrower further acknowledges, confirms and agrees
that it shall not repay the Acquisition Loan Component from any other source
while Borrower has availability to borrow under the Inventory Loan Component
and/or the Receivable Loan Component.
 
(c) Inventory Component. 
 
(i) Voluntary Prepayments. Borrower may not voluntarily prepay the Inventory
Loan Component, in whole or in part, except that: (i) provided that no Event of
Default shall have occurred and be continuing and (ii) Borrower pays the Release
Price in accordance with Section 2.4(b)(ii) hereof, then at any time during the
Term of the Loan, the Inventory Loan Component may be prepaid in part in
connection with any prepayment which arises from release of any Interval from
the Collateral, subject to Section 2.9 hereof, provided, however, that so long
as any prepayment is not made with the proceeds of a financing provided to
Borrower by any other lender or financial institution (other than a
securitization or bond offering), Borrower may prepay the Inventory Component in
part so long as the Inventory Loan Component is not paid in full and this
Agreement has not been terminated.
 
(ii) Mandatory Prepayments. If at any time and for any reason, the outstanding
unpaid principal balance of the Inventory Loan Component shall exceed the amount
which satisfies the Loan to Retail Value Ratio, then, within five (5) Business
Days following Borrower’s receipt of telecopied notice from Lender of the
occurrence of such excess or, absent such telecopied notice, within fifteen (15)
days after the end of the calendar month in which such excess occurred, Borrower
shall either: (x) prepay the principal balance of the Inventory Loan Component
in an amount equal to the difference between the aggregate principal amount of
the Inventory Loan Component and the amount necessary to comply with the Loan to
Retail Value Ratio of the Inventory or (y) Borrower shall grant to Lender a
first mortgage Lien on additional Intervals from Eligible Resorts so that the
Retail Value of the Inventory, including such additional Intervals, equals or
exceeds the Required Retail Value of the Inventory and the Loan to Retail Value
Ratio is satisfied. In granting to Lender a first mortgage lien on such
additional Intervals, Borrower shall comply with the document delivery and
recordation requirements set forth in Section 4 of this Agreement and Borrower
shall deliver to Lender its written certification that the Retail Value of the
Inventory, including such additional Intervals, is equal to or greater than the
Required Retail Value and satisfies the Loan to Retail Value Ratio. If Borrower
elects to prepay the excess principal balance of the Inventory Loan Component
pursuant to this Section (ii) above, no prepayment premium shall be payable in
connection with such prepayment.
 
26

--------------------------------------------------------------------------------


 
(iii) Premiums. Notwithstanding anything herein contained to the contrary, any
prepayment under this Section 2.5(c) must include all accrued but unpaid
interest, and accrued but unpaid contributions, taxes, insurance, loan charges
custodial fees, attorneys’ and paralegals’ fees and expenses, and other fees or
expenses incurred by Lender or advanced to or on behalf of Borrower by Lender
pursuant to any of the Loan Documents accrued but unpaid.
 
2.6 Loan Component Ratio. Borrower shall maintain, at all times during the term
of the Loan, a ratio between the outstanding principal balance of the Receivable
Loan Component and the aggregate outstanding principal balances of the
Acquisition Loan Component and the Inventory Loan Component of 1 to 1 for the
trailing 6 month period computed monthly. If the 1 to 1 ratio is not maintained
for any such six month period, and during that same period, the outstanding
principal balance of the Receivable Loan Component is less than $40,000,000,
Borrower shall pay Lender a fee equal to ¼% of the difference between the
outstanding principal balance of the Receivable Loan Component and $40,000,000.
Furthermore, if either: (i) the ratio between the outstanding principal balance
of the Receivable Loan Component and the aggregate outstanding principal
balances of the Acquisition Loan Component and the Inventory Loan Component
shall be less than .5 to 1 or (ii) the ratio between the outstanding principal
balance of the Receivable Loan Component and the outstanding principal balance
of the Acquisition Loan Component shall be less than 1 to 1 (each an “Event of
Non Funding”), then Lender shall not be obligated to loan nor shall Borrower be
entitled to borrow any Advance of the Inventory Loan Component or the
Acquisition Loan Component.
 
2.7 Maximum Obligation of Textron Financial Corporation Under the Loan. Borrower
acknowledges, agrees and confirms as follows: (i) notwithstanding anything to
the contrary in Section 2.2(c) hereof Lender shall not be obligated to make an
Advance of the Acquisition Loan Component in excess of $15,000,000.00 with
respect to any single Real Property; (ii) notwithstanding anything to the
contrary in Section 2.2(b) and 2.2(c) hereof, the aggregate principal balance of
the Acquisition Loan Component and the Inventory Loan Component shall not exceed
$40,000,000.00; and (iii) notwithstanding anything to the contrary herein, in
any other Loan Document or in any document evidencing or securing the Receivable
Loan Component, the Inventory Loan Component and/or the Acquisition Loan
Component, Lender shall not be obligated to fund any Advance hereunder, which
when taken together with the loans or advances made by Lender to Borrower under
this Agreement, the Receivable Loan Agreement and/or the Restated Inventory Loan
Agreement would cause the aggregate amount of such loans and advances by Lender
to Borrower to exceed a maximum aggregate amount of $100,000,000.00.
 
27

--------------------------------------------------------------------------------


 
2.8 Suspension of Advances. 
 
(a) Suspension of Sales. If any stay, order, cease and desist order, injunction,
temporary restraining order or similar judicial or nonjudicial sanction shall be
issued limiting or otherwise materially adversely affecting any Interval sales
activities, other business operations in respect of the Resorts, or the
enforcement of the remedies of Lender hereunder, then, in such event, Lender
shall have no obligation to make any Advances hereunder: (i) in respect of
Pledged Notes Receivable from the sale of Intervals which are the subject of any
stay, order, cease and desist order, injunction, temporary restraining order or
similar judicial or nonjudicial sanction has been issued until the stay, order,
cease and desist order, injunction, temporary restraining order or similar
judicial or nonjudicial sanction has been lifted or released to the satisfaction
of Lender and (ii) in respect of Pledged Notes Receivable from the sale of
Intervals at any Resort if: (x) the stay, order, cease and desist order,
injunction, temporary restraining order or similar judicial or nonjudicial
sanction in question has not been lifted or released to the satisfaction of
Lender within sixty (60) days of its issuance and (y) there is a reduction in
the total number of sales of Intervals by Borrower in any Loan Year of more than
twenty percent (20%) from the total number of sales of Intervals in the
immediately preceding Loan Year.
 
(b) Change in Control. If there shall occur a change, singly or in the
aggregate, of more than fifty percent (50%) of the executive management of
Borrower as described in Schedule 2.8(b) hereto, Lender shall have no obligation
to make any Advances hereunder, unless within thirty (30) days prior thereto
Borrower provides Lender with written information setting forth the replacement
executive management personnel of Borrower together with a description of those
Persons’ experience, ability and reputation, and Lender, acting in good faith,
determines that the replacement management personnel’s experience, ability and
reputation is equal to or greater than that of Borrower as set forth on Schedule
2.8(b). Lender shall have no obligation to make any Advances hereunder if more
than two (2) of the five (5) Board of Directors’ positions are controlled by the
Borrower’s bond holders.
 
2.9 Release of Intervals from Inventory. Upon written request of the Borrower,
and provided that no Event of Default shall have occurred and be continuing
hereunder, Lender shall release from the Collateral, one or more Intervals
subject to the following conditions: (i) payment by Borrower to Lender at the
time of such release of the Release Price for each such Interval and (ii) the
remaining Inventory Loan Component Collateral satisfies the Required Retail
Value.
 
2.10 Intentionally Omitted
 
2.11 Partial Release of Real Property Mortgages. From time to time, Lender
agrees to consider, at its sole discretion, requests from Borrower for a partial
release of the lien of any Real Property Mortgage. Such release shall be subject
to such terms and conditions as Lender may impose in its sole discretion.
 
28

--------------------------------------------------------------------------------


 
Section 3-Collateral
 
3.1 Grant of Security Interest. 
 
(a) To secure the payment and performance of the Obligations with respect to
each Loan Component, for value received, Borrower unconditionally and
irrevocably assigns, mortgages, conveys, transfers, pledges and grants to
Lender:
 
(i) with respect to the Receivable Loan Component, the Receivable Loan Component
Collateral;
 
(ii) with respect to the Acquisition Loan Component, the Acquisition Loan
Component Collateral; and
 
(iii) with respect to the Inventory Loan Component, the Inventory Loan Component
Collateral.
 
3.2 Financing Statements. Borrower agrees, at its own expense, to execute the
financing statements, continuation statements and amendments provided for by the
Code together with any and all other instruments or documents and take such
other action as may be required to perfect and to continue the perfection of
Lender’s security interests in the Collateral. Borrower hereby authorizes Lender
to execute and/or file on Borrower’s behalf any such financing statements,
continuation statements and amendments.
 
3.3 Insurance. Insurance coverage with respect to the Resort(s) is provided by
the Silverleaf Club. Borrower shall furnish Lender, upon request, with
satisfactory evidence that the Units, Buildings and Resorts are adequately
insured. Such insurance coverage shall insure against such risks, be in such
amounts, with such companies and on such other terms as Lender may reasonably
require. Each such policy shall name Lender as an additional insured and loss
payee, as its interests may appear. Borrower shall also maintain insurance in
accordance with Section 7.1(d) hereof.
 
3.4 Protection of Collateral; Reimbursement. The portion of the Collateral
consisting of: (i) the original Pledged Notes Receivable, (ii) the original
Mortgages, (iii) the original purchase contracts (including addendum) related to
such Pledged Notes Receivable and Mortgages, and (iv) originals or true copies
of the related truth-in-lending disclosure, loan application, warranty deed, and
if required by Lender, the related Purchaser’s acknowledgement receipt and the
Exchange Company application and disclosures, shall be delivered at Borrower’s
expense to the Custodian, and held in Custodian’s possession and control
pursuant to the Custodial Agreement. All fees and costs arising under the
Custodial Agreement shall be borne and paid by Borrower; and if Borrower fails
to promptly pay any portion thereof when due, Lender may, at its option, but
shall not be required to, pay the same and charge Borrower’s account therefor,
and Borrower agrees promptly to reimburse Lender therefor with interest accruing
thereon daily at the Default Rate. All sums so paid or incurred by Lender for
any of the foregoing and any and all other sums for which Borrower may become
liable hereunder and all costs and expenses (including attorneys’ and
paralegals’ fees, legal expenses and court costs) which Lender may incur in
enforcing or protecting its Lien on, or rights and interest in, the Collateral
or any of its rights or remedies under this Agreement or any other Loan Document
or with respect to any of the transactions hereunder or thereunder, until paid
by Borrower to Lender with interest at the Default Rate, shall be included among
the Obligations, and, as such, shall be secured by all of the Collateral. Lender
shall not be liable or responsible in any way for the safekeeping of any of the
Collateral or for any loss or damage thereto or for any diminution in the value
thereof, or for any act or default of the Custodian, Lockbox Agent, or Servicing
Agent or any warehouseman, carrier, forwarding agency, or other Person
whomsoever.
 
29

--------------------------------------------------------------------------------


 
3.5 Additional Eligible Resorts. From time to time during the Term, Borrower may
propose to Lender that one or more additional time-share plans and projects
owned and operated by Borrower be included among the Eligible Resorts in respect
of which Advances may be made. Any such proposal will be in writing, and will be
accompanied or supported by the due diligence and supporting Borrower,
Affiliate, project, financial and related information identified in Section 4.4
hereto, and such other information as Lender may require. Borrower will
reasonably cooperate with Lender’s underwriting and due diligence, and Borrower
will be responsible for payment upon billing for Lender’s out-of-pocket expenses
in connection therewith. Subject to Lender’s underwriting and due diligence
review, including satisfaction of the conditions in Section 4 and Section 5
hereof as they relate to such additional time-share resorts, Lender may, but
shall not be required to, approve one or more such additional time-share
resorts, including future phases or condominiums in an Existing Eligible Resort,
as an Eligible Resort qualifying for Advances under and subject to the terms of
this Agreement and the other Loan Documents.
 
Subject in each instance to Lender’s underwriting and due diligence review, and
Lender’s prior written approval, any project as may be approved by Lender after
the Closing Date, if any, is hereinafter referred to as an “Additional Eligible
Resort”. Any Advances hereunder with respect to any Additional Eligible Resort
will be subject to all terms and conditions of this Agreement and the other Loan
Documents.
 
3.6 Modification of Eligible Notes Receivable. Notwithstanding anything herein
to the contrary, Borrower shall have the right to modify the interest rate and
term only of the Eligible Notes Receivable without Lender’s prior consent,
provided that: (i) any such change in the rate of interest on any one or more
Eligible Notes Receivable shall not reduce the average interest rate on all
Eligible Notes Receivable to less than twelve and one half percent (12 ½%) per
annum at any time; (ii) the term of no Eligible Notes Receivable shall be
increased to a term longer than one hundred twenty (120) months from the date of
the first required monthly payment of such Eligible Note Receivable, except that
with respect to any Eligible Note Receivable in respect of which one or more
monthly payments have been deferred, the term of such Eligible Note Receivable
may be extended one month for each such deferred payment provided, however, that
in no event shall the term of such Eligible Note Receivable be increased to a
term longer than one hundred twenty eight (128) months from the date of the
first required monthly payment of such Eligible Note Receivable; (iii) at no
time may Borrower so modify the terms of Eligible Notes Receivable constituting
more than fifteen percent (15%) of the outstanding principal balance of all
Eligible Notes Receivable at any time. Solely for purposes of calculating the
foregoing fifteen percent (15%) limit, an Eligible Note Receivable shall not be
considered “to have been modified” if the Purchaser in respect of such note: (y)
has made at least a ten percent (10%) down payment on the Interval and (z) has
made at least six (6) monthly payments, with at least four (4) payments being
made after the date the note was modified; (iv) Borrower immediately provides
Lender with notice of any such modification together with any original
documentation evidencing such modification and (v) no Eligible Note Receivable
is modified more than once in any twelve (12) month period or more than twice
during the term of such Eligible Note Receivable.
 
30

--------------------------------------------------------------------------------


 
3.7 Assumption of Obligations under Eligible Notes Receivable. Notwithstanding
anything herein to the contrary, upon the sale by a Purchaser of an Interval,
the new Purchaser of the Interval may be substituted as obligor under the
Eligible Note Receivable in question, provided that: (i) said new Purchaser
assumes in writing all of the obligations of the original obligor under the
Eligible Note Receivable in question; (ii) the Eligible Note Receivable
continues to meet all of the criteria for an Eligible Note Receivable as set
forth herein and (iii) the new Purchaser has made a cash down payment equal to
at least 10% of the original sales price of the Interval in question, which down
payment shall be in addition to the cash down payment made by the original
obligor.
 
3.8 Purchaser/Criteria. All Eligible Notes Receivable pledged as Collateral will
be underwritten in a manner consistent with the Borrower’s general underwriting
criteria, as approved in writing by Lender, including, without limitation, the
requirement for a cash down payment of at least 15% of the sales price of the
Interval for any Purchaser with a FICO indicator less than 600. Borrower shall
not materially alter its general underwriting criteria without the prior written
approval of Lender, which approval, Lender may withhold in its sole discretion.
On a semi-annual basis, Borrower shall provide Lender with written certification
that the underwriting criteria as approved by Lender remain in full force and
effect and have not been revised or altered without Lender’s consent.
 
3.9 Substitution of Inventory. Lender agrees that Borrower may, from time to
time during the Term hereof, replace any Interval or Intervals by granting to
Lender a first mortgage Lien on a new Interval or Intervals owned by the
Borrower at an Eligible Resort. In granting to Lender a first mortgage Lien on
any such new Interval or Intervals, Borrower shall comply with the document
delivery and recordation requirements set forth in Section 4 of this Agreement
and Borrower shall deliver to Lender its written certification that the Retail
Value of the Inventory after any such substitution, is equal to or greater than
the Required Retail Value and satisfies the Loan to Value Ratio. In connection
with any such replacement of Inventory under this Section 3.9 or Section
2.5(c)(i) hereof, Borrower may propose to Lender that one or more additional
time-share plans and projects owned and operated by Borrower be included among
the Eligible Resorts . Any such proposal will be in writing, and will be
accompanied or supported by the due diligence and supporting Borrower,
Affiliate, project, financial and related information identified in Section 4
hereto, and such other information as Lender may require. Borrower will
reasonably cooperate with Lender’s underwriting and due diligence, and Borrower
will be responsible for payment upon billing for Lender’s out-of-pocket expenses
in connection therewith. Subject to Lender’s satisfactory underwriting and due
diligence review, including satisfaction of the conditions in Section 4 and
Section 5 hereof as they relate to such additional time-share resorts, Lender
may, but shall not be required to, approve one or more such additional
time-share resorts, including future phases or condominiums in an Existing
Eligible Resort, as an Eligible Resort. Subject in each instance to Lender’s
acceptable underwriting and due diligence review, and Lender’s prior written
approval, any project as may be approved by Lender after the Closing Date, if
any, is hereinafter referred to singly as an “Additional Eligible Resort” and
collectively as the “Additional Eligible Resorts.”
 
31

--------------------------------------------------------------------------------


 
3.10 Cross Collateralization. The Collateral secures all of the Obligations of
Borrower under this Agreement. Upon repayment of any Loan Component and the
satisfaction by Borrower of all of the Obligations with respect to any Loan
Component, the Collateral shall continue to secure the remaining Loan Components
to the extent outstanding as provided herein. 
 
3.11 Security Interest in All Pledged Notes Receivable. Lender shall have a
continuing security interest in all of the Pledged Notes Receivable, and Lender
may collect all payments made under or in respect of all such Notes Receivable,
including, without limitation, Eligible Notes Receivable that are or may become
ineligible, until any of the same may be released by Lender, if at all, pursuant
to Section 12.10 hereof or Section 7.2(a) hereof. Notwithstanding anything
heretofore to the contrary, unless and until an Event of Default shall occur,
Borrower, as agent for and on behalf of Lender, shall retain possession of and
collect all payments under or in respect of all Notes Receivable. By executing
this Agreement, Borrower acknowledges and agrees that it is holding such Notes
Receivable as bailee and agent for Lender. Borrower shall hold and designate
such Notes Receivable in a manner that clearly indicates that they are being
held by Borrower as bailee on behalf of Lender. 
 
3.12 The Modification to Inventory Mortgages. If requested by Lender in order to
fully secure the Obligations arising under this Agreement, including, without
limitation, the Obligations arising with respect to the Acquisition Loan
Component, Borrower shall execute and deliver to Lender, in form and substance
reasonably acceptable to Lender, the Modifications to Inventory Mortgages.
 
Section 4-Conditions Precedent To The Closing
 
4.1 Conditions Precedent. The obligation of Lender under this Agreement and the
obligation to fund any Advance, including the initial Advance, hereunder shall
be subject to the satisfaction of each of the following conditions precedent, in
addition to all of the conditions precedent set forth elsewhere in the Loan
Documents:
 
(a) Representations, Warranties, Covenants and Agreements. The representations
and warranties contained in the Loan Documents are and shall be true and correct
in all respects, and all covenants and agreements have been complied with and
are correct in all respects, and all covenants and agreements to have been
complied with and performed by Borrower shall have been fully complied with and
performed to the satisfaction of Lender.
 
(b) No Prohibited Acts. Borrower shall not have taken any action or permitted
any condition to exist which would have been prohibited by any provision of this
Agreement or the Loan Documents.
 
(c) No Changes. That all information and documents heretofore delivered by
Borrower to Lender with respect to Borrower or the Existing Resorts, including
information and documents delivered in connection with the Original Loan and the
Inventory Loan, remain true and correct in all respects.
 
(d) Approval of Documents Prior to Effective Date. Borrower has delivered to
Lender (with copies to Lender’s counsel), and Lender has reviewed and approved
the form and content of all of the items specified in Subsection 4.1(d)(i)
through 4.1(d)(v) below (the “Submissions”). Lender shall have the right to
review and approve any changes to the form of any of the Submissions. If Lender
disapproves of any changes to any of the Submissions, Lender shall have the
right to require Borrower either to cure or correct the defect objected to by
Lender or to elect not to fund the Loan or any Advance. Under no circumstances
shall Lender’s failure to approve or disapprove a change to any of the
Submissions be deemed to be an approval of such Submissions. All of the
Submissions were and shall be prepared at Borrower’s sole cost and expense,
unless expressly stated to be an obligation and expense of Lender. Lender shall
have the right of prior approval of any Person responsible for preparing a
Submission (“Preparer”) and may disapprove any Preparer in its sole discretion,
for any reason, including without limitation, that Lender believes that the
experience, skill, reputation or other aspect of the Preparer is unsatisfactory
in any respect. All Submissions required pursuant to this Agreement shall be
addressed to Lender and include the following language: “THE UNDERSIGNED
ACKNOWLEDGES THAT TEXTRON FINANCIAL CORPORATION IS RELYING ON THE WITHIN
INFORMATION IN CONNECTION WITH ITS DETERMINATION TO MAKE A LOAN TO SILVERLEAF
RESORTS, INC. IN CONNECTION WITH THE SUBJECT COLLATERAL.”
 
32

--------------------------------------------------------------------------------


 
(i) a certificate to be dated as of the Effective Date and signed by the
president, vice president, or secretary of Borrower, certifying that the
conditions specified in Sections 4.1(a), 4.1(b) and 4.1(c) above are true;
 
(ii) copies of any amendments to the articles of incorporation of Borrower not
previously delivered to Lender, certified to be true and complete by Borrower
and the Secretary of State of the State of Texas and a current certificate of
good standing for Borrower, and copies of any amendments to the by-laws of
Borrower not previously delivered to Lender, certified to be true, correct and
complete by the secretary or assistant secretary of Borrower;
 
(iii) a certificate of the Secretary of Borrower certifying the adoption by the
Board of Directors of Borrower of a resolution authorizing Borrower to enter
into and execute this Agreement, the Notes, and the other Loan Documents, to
borrow the Loan from Lender, and to grant to Lender a first priority security
interest in and to the Collateral;
 
(iv) a certificate of the secretary or assistant secretary of Borrower
certifying the incumbency, and verifying the authenticity of the signatures, of
the specified officers of Borrower authorized to sign this Agreement, the Notes
and the other Loan Documents; and
 
(v) copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower not previously delivered to Lender.
 
33

--------------------------------------------------------------------------------


 
(e) Execution and Delivery of Loan Documents. Borrower shall have delivered to
Lender, on or before the Closing Date, the following Loan Documents, each of
which when required, shall be in recordable form:
 
(i) This Agreement;
 
(ii) Closing Opinions for Borrower;
 
(iii) Receivable Note;
 
(iv) Acquisition Note;
 
(v) Inventory Note;
 
(vi) Environmental Indemnification Agreement;
 
(vii) Other Items. Such other agreements, documents, instruments, certificates
and materials as Lender may request to evidence the Obligations; to evidence and
perfect the rights and Liens and security interests of Lender contemplated by
the Loan Documents, and to effectuate the transactions contemplated herein.
 
(f) Effective Date Conditions. On or before the Effective Date, the following
conditions shall be satisfied:
 
(i) Outstanding Balance. The Lender’s maximum aggregate Commitment shall be
greater than the then aggregate outstanding balance under the Receivable Loan
Agreement and the Restated Inventory Loan Agreement.
 
(ii) UCC Search. Lender shall have obtained, at Borrower’s cost, such searches
of the applicable public records as it deems necessary under Texas, and other
applicable law to verify that it has a first and prior perfected Lien and
security interest covering all of the Collateral. Lender shall not be obligated
to fund any Advance if Lender determines that Lender does not have a first and
prior perfected lien and security interest covering any portion of the
Collateral, except as expressly provided herein.
 
(iii) Litigation Search. Lender shall have obtained, at Borrower’s cost, an
independent search to verify that there are no bankruptcy, foreclosure actions
or other material litigation or judgments pending or outstanding against the
Resorts, any portion of the Collateral, Borrower, or any Affiliates of Borrower
(each a “Material Party”). The term “other material litigation” as used herein
shall not include matters in which (i) a Material Party is plaintiff and no
counterclaim is pending or (ii) which Lender determines in its sole discretion
exercised in good faith, are immaterial due to settlement, insurance coverage,
frivolity, or amount or nature of claim. Lender shall not be obligated to fund
any Advance if Lender determines that any such litigation is pending.
 
34

--------------------------------------------------------------------------------


 
(iv) Counsel Opinion Regarding Title Insurance Policies. Borrower shall deliver
to Lender, an opinion or opinions of counsel in a form acceptable to Lender in
Lender’s sole discretion, confirming that: (1) each Lien on the Encumbered
Intervals from the Resorts in Texas, including: (i) Holly Lake Ranch, Hawkins,
Texas; (ii) Piney Shores Resort, Conroe, Texas; (iii) Lake O’ The Woods, Flint,
Texas; (iv) Hill Country Resort, Canyon Lake, Texas; (v) The Villages, Flint,
Texas; and (vi) Silverleaf’s Seaside Resort, Galveston County, that is perfected
by an Inventory Mortgage, will retain the priority interest afforded by the
original recording of the Inventory Mortgages notwithstanding the recording of
the modification to the Inventory Mortgage required under Section 3.12 hereof;
and (2) the modification of the Inventory Mortgages as provided herein will not
impair the coverage afforded by the mortgagee’s title insurance policies
previously issued in connection with the execution and recordation of the
Inventory Mortgages, and those policies remain in full force and effect.
 
(v) Insurance. Evidence that Borrower is maintaining all policies of insurance
required by and in accordance with Section 7.1(d) hereof, including copies of
the most current paid insurance premium invoices;
 
(vi) Governmental Permits. To the extent not previously delivered to Lender,
copies of all applicable government permits, approvals, consents, licenses and
certificates with respect to the use and operation of the Resorts;
 
(vii) Taxes. Evidence satisfactory to Lender that all taxes and assessments owed
by or for which Borrower is responsible for collection had been paid with
respect to the Resorts and the Collateral, including but not limited to sales
taxes, room occupancy taxes, payroll taxes, personal property taxes, excise
taxes, intangible taxes, real property taxes and any assessments related to the
resorts or the Collateral. Copies of the most current tax bills for the Resorts
shall be provided to Lender;
 
(viii) Title Insurance Policies. Within 90 days after the Closing Date the
Borrower shall deliver to Lender, with respect to each parcel of real property
comprising the Inventory from the Resorts in Missouri, Florida, Illinois and
Georgia, including: (i) Ozark Mountain Resort, Kimberling City, Missouri; (ii)
Holiday Hills Resort, Branson, Missouri; (iii) Timber Creek Resort, Jefferson
County, Missouri; (iv) Fox River Resort, LaSalle County, Illinois; (v) Orlando
Breeze and (vi) Apple Mountain Resort, Habersham County, Georgia; a new
mortgagee’s title insurance policy (the “Inventory Title Policy” or an
endorsement to the existing mortgagee’s title insurance policy updating each
applicable policy previously issued with respect to the Inventory through the
date that the modifications required under Section 4.1(f)(ix) hereof are duly
recorded in the applicable land records for each state in which the Inventory is
located (the “Inventory Title Endorsement”). If an Inventory Title Policy is
obtained, each such Inventory Title Policy shall: (i) be in an amount equal to
the full amount required for such title insurance under the Inventory Loan; (ii)
insure the Inventory Mortgages as modified in accordance with Section 3.12
hereof; and (iii) be issued by companies and in form and substance satisfactory
to Lender in its sole discretion. If an Inventory Title Endorsement is obtained,
each such Inventory Title Endorsement shall: (i) insure that the modification of
the Inventory Mortgages as provided herein will not impair the coverage afforded
by endorsed title insurance policies, and that those policies remain in full
force and effect; (ii) insure that the modification of the Inventory Mortgages
as provided herein will not impair the lien of the insured mortgage; and (iii)
be issued by companies and in form and substance satisfactory to Lender in its
sole discretion. Borrower shall be responsible for the payment of all costs and
expenses of the foregoing Inventory Title Policy and/or Endorsement.
 
35

--------------------------------------------------------------------------------


 
(ix) Recording of Modifications to Inventory Mortgages. The Modifications to
Inventory Mortgages, in the form and substance attached here as Exhibit D, shall
be duly recorded in the applicable land records for each state in which the
Inventory is located.
 
4.2 Expenses. Borrower shall have paid all fees and expenses required to be paid
pursuant to this Agreement. Lender shall have no obligation to fund any Loan or
make any Advance unless the amount of the Advance, together with any moneys paid
by Borrower, is sufficient to satisfy all fees and expenses required to be paid
pursuant to this Agreement.
 
4.3 Proceedings Satisfactory. Except as expressly provided herein, Borrower
shall execute all of the Loan Documents approved by Lender on the Closing Date,
and all actions taken in connection with the execution or delivery of the Loan
Documents, and all documents and papers relating thereto, shall be satisfactory
to Lender and its counsel. Lender and its counsel shall have received copies of
such documents and papers as Lender or such counsel may reasonably request in
connection therewith, all in form and substance satisfactory to Lender and its
counsel.
 
4.4 Conditions Precedent to Funding of Advances with Respect to Additional
Eligible Resorts. As provided in Section 3.5 hereof, Borrower may propose to
Lender that Lender approve one or more additional timeshare plans for inclusion
hereunder as an Additional Eligible Resort in respect of which Advances may be
made. The obligation of Lender to fund any Advances with respect to an
Additional Eligible Resort shall be subject to the satisfaction of each of the
following conditions precedent, in addition to all of the conditions precedent
set forth elsewhere in the Loan Documents:
 
(a) Representations, Warranties, Covenants and Agreements. The representations
and warranties contained in the Loan Documents are and shall be true and correct
in all respects, and all covenants and agreements have been complied with and
shall be correct in all respects, and all covenants and agreements to have been
complied with and performed by Borrower shall have been fully complied with and
performed to the satisfaction of Lender.
 
36

--------------------------------------------------------------------------------


 
(b) No Prohibited Acts. Borrower shall not have taken any action or permitted
any condition to exist which would have been prohibited by any provision of the
Loan Documents.
 
(c) Approval of Documents Prior to Advance. Borrower has delivered or caused to
be delivered to Lender (with copies to Lender’s counsel), at least fifteen (15)
Business Days prior to the date of each Advance, and Lender has reviewed and
approved, at least five (5) Business Days prior to the date of each Advance, the
form and content of all of the items specified in each of the Submissions
required pursuant to this Section 4.4. Lender shall have the right to review and
approve any changes to the form of any of the Submissions. If Lender disapproves
of any changes to any of the Submissions, Lender shall have the right to require
Borrower either to cure or correct the defect objected to by Lender and to not
fund the Loan or any Advance. Under no circumstances shall Lender’s failure to
approve or disapprove a change to any of the Submissions be deemed to be an
approval of such Submissions. All of the Submissions were and shall be prepared
at Borrower’s sole cost and expense, unless expressly stated to be an obligation
and expense of Lender. Lender shall have the right of prior approval of any
Preparer and may disapprove any Preparer in its sole discretion, for any reason,
including without limitation, that Lender believes that the experience, skill,
reputation or other aspect of the Preparer is unsatisfactory in any respect. All
Submissions required pursuant to this Agreement shall be addressed to Lender and
include the following language: “THE UNDERSIGNED ACKNOWLEDGES THAT TEXTRON
FINANCIAL CORPORATION IS RELYING ON THE WITHIN INFORMATION IN CONNECTION WITH
ITS DETERMINATION TO MAKE A LOAN TO SILVERLEAF RESORTS, INC. IN CONNECTION WITH
THE SUBJECT COLLATERAL.”
 
(i) a certificate in the form attached as Exhibit G, to be dated as of the date
of each such Advance and signed by the president, chief financial officer, chief
operating officer, vice president, or secretary of Borrower, certifying that the
conditions specified in Sections 4.4(a) and 4.4(b) above are true;
 
(ii) copies of the articles of incorporation of Borrower, together with any
amendments thereto certified to be true and complete by Borrower and the
Secretary of State of the State of Texas, a current certificate of good standing
for Borrower issued by the Secretary of State of the State of Texas, a current
certificate of authority to conduct business issued by the secretary of state in
each state in which Borrower conducts business, and copies of the by-laws of
Borrower certified to be true, correct and complete by the secretary or
assistant secretary of Borrower;
 
37

--------------------------------------------------------------------------------


 
(iii) a Survey for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Lender in connection with the Advance in
question;
 
(iv) a certificate of the secretary or assistant secretary of Borrower
certifying the adoption by the board of directors thereof, respectively, of a
resolution authorizing the addition of the Resort in question as an Additional
Eligible Resort and to authorize Borrower to enter into, execute and deliver any
Documents in connection therewith;
 
(v) a certificate of the secretary or assistant secretary of Borrower certifying
the incumbency, and verifying the authenticity of the signatures, of the
specified officers of Borrower authorized to sign all documents required in
connection with such Additional Eligible Resort as required pursuant to this
Section 4.4;
 
(vi) an inspection report or reports covering each Additional Eligible Resort
for which Eligible Notes Receivable are being pledged to Lender in connection
with the Advance in question, including without limitation all real property and
personal property subject to the Declaration and all adjacent property,
confirming:
 
(1) the absence of Hazardous Materials on the personal property and real
property comprising each such Additional Eligible Resort;
 
(2) that the inspection firm has obtained, reviewed and included within its
report a CERCLIS printout from the Environmental Protection Agency (the “EPA”),
statements from the EPA and other applicable state and local authorities and a
Phase I Environmental Audit, all of which information shall confirm that there
are no known or suspected Hazardous Materials located at, used or stored on, or
transported to or from each such Additional Eligible Resort or in such proximity
thereto as to create a material risk of contamination of each such Additional
Eligible Resort;
 
(vii) evidence that Borrower is maintaining all policies of insurance required
by and in accordance with Section 7.1(d) hereof, including copies of the most
current paid insurance premium invoices;
 
(viii) evidence that Borrower and the Timeshare Documents for each Additional
Eligible Resort for which Eligible Notes Receivable are being pledged to Lender
in connection with the Advance in question are in compliance with all applicable
laws in connection with its sales of Intervals, including without limitation,
the Timeshare Acts;
 
38

--------------------------------------------------------------------------------


 
(ix) a current preliminary title report or certificate of title for each
Additional Eligible Resort for which Eligible Notes Receivable are being pledged
to Lender in connection with the Advance in question, with copies of all title
exceptions;
 
(x) copies of all applicable governmental permits, approvals, consents,
licenses, and certificates for the establishment of each Additional Eligible
Resort for which Eligible Notes Receivable are being pledged to Lender in
connection with the Advance in question as timeshare projects in accordance with
the applicable Timeshare Act, and for the occupancy and intended use and
operation of each such Additional Eligible Resort, including the Units,
including a letter certification from Borrower regarding zoning classification
and compliance, letters or other satisfactory evidence from utility companies,
governmental entities or other persons confirming that water, sewer (sanitary
and storm), electricity, solid waste disposal, telephone, police, fire and
rescue services are being provided to each Resort, and any business licenses
necessary for operation of each such Additional Eligible Resort;
 
(xi) certified true, correct and complete copies of all of the Timeshare
Documents for each Additional Eligible Resort for which Eligible Notes
Receivable are being pledged to Lender in connection with the Advance in
question;
 
(xii) evidence satisfactory to Lender that all taxes and assessments owed by or
for which Borrower is responsible for collection have been paid, including but
not limited to sales taxes, room occupancy taxes, payroll taxes, personal
property taxes, excise taxes, intangibles taxes, real property taxes, and income
taxes, and any assessments related to each Additional Eligible Resort for which
Eligible Notes Receivable are being pledged to Lender in connection with the
Advance in question and copies of the most current paid tax bills for each such
Additional Eligible Resort evidencing that each such Additional Eligible Resort
have been segregated from all other property on the applicable municipal
taxrolls;
 
(xiii) written confirmation from an architect covering each Additional Eligible
Resort, for which Eligible Notes Receivable are being pledged to Lender in
connection with the Advance in question as to the physical condition of the
improvements at each such Additional Eligible Resort, including that soil
conditions are sufficient to support all existing and any contemplated
improvements to the real property; which written confirmation shall be in form
and substance reasonably acceptable to Lender;
 
(xiv) such credit references on Borrower as Lender deems necessary in its sole
discretion;
 
39

--------------------------------------------------------------------------------


 
(xv) copies or other evidence of all loans to Borrower from any officers,
shareholders, or Affiliates of Borrower, if any;
 
(xvi) a commitment to issue Mortgagee Title Policies from Title Company for each
such Additional Eligible Resort. Notwithstanding anything heretofore to the
contrary, Lender agrees that Borrower shall not be required to provide such a
commitment or a Mortgagee Title Insurance Policy with respect to Oak N’ Spruce
Resort and any Additional Eligible Resort that is structured in a manner similar
to Oak N’ Spruce Resort. Notwithstanding anything heretofore to the contrary, if
any claim, lien, encumbrance, charge or other matter arises with respect to any
Interval or Intervals for which an Eligible Note Receivable has been pledged to
Lender pursuant to this Agreement, then, in such event:
 
(a) the Note Receivable with respect to the Interval in question shall cease to
be an Eligible Note Receivable and Borrower immediately shall either replace the
Note Receivable in question or make a Mandatory Prepayment as provided in
Section 2.5(a)(ii) hereof; and


(b) the Resort at which the Interval in question is located shall cease to be an
Additional Eligible Resort, unless and until Borrower shall cure any such claim,
lien, encumbrance, charge or other matter to the satisfaction of Lender.
Furthermore, any and all further requests for Advances in respect of such Resort
must be accompanied by satisfactory Mortgagee Title Policies for all Intervals
with respect to which such Advances are requested.


(xvii) the Financial Statements;
 
(xviii) to the extent not previously delivered hereunder, Borrower will execute,
or cause to be executed with respect to each Additional Eligible Resort, an
Assignment of Notes Receivable and Mortgages, Borrower’s Affidavit with Respect
to the Additional Eligible Resorts and an Environmental Indemnification
Agreement;
 
(xix) with respect to any improvements, including any Units, constructed at a
Resort within the twenty-four month period prior to any Advance with respect to
an Additional Eligible Resort, Borrower shall also deliver to Lender, for its
approval, such documents and instruments as Lender may reasonably request in
connection with such newly constructed improvements, including, without
limitation, copies of building permits, plans and specifications, construction
and architectural contracts, title insurance insuring over, among other things,
mechanics liens, certificates of occupancy and satisfactory evidence of the
completion of such improvements;
 
40

--------------------------------------------------------------------------------


 
(xx) such other documents, instruments, agreements, tests, reports and
inspections as Lender may require with respect to Borrower or any applicable
Affiliate, the Loan or any Resort, including any Additional Eligible Resort; and
 
(xxi) upon request of Lender, Borrower shall deliver to Lender evidence,
satisfactory to Lender, that there is no material litigation, written complaint,
suit, action, written claim or written charge pending against Borrower or any
Affiliate with any court or with any governmental authority with respect to the
Resorts, the Timeshare Documents, any Eligible Notes Receivable, any Interval,
or any marketing, offer or sale of any Interval.
 
(d) Physical Inspection. Lender shall be satisfied with its physical inspection
of the Additional Eligible Resorts.
 
(e) UCC Search. Lender shall have obtained, at Borrower’s cost, such searches of
the applicable public records as it deems necessary under all applicable law to
verify that it has a first and prior perfected Lien and security interest
covering all of the Collateral. Lender shall not be obligated to fund any
Advance if Lender determines that Lender does not have a first and prior
perfected lien and security interest covering any portion of the Collateral,
except as expressly provided herein.
 
(f) Litigation Search. Lender shall have obtained, at Borrower’s cost, an
independent search to verify that there are no bankruptcy, foreclosure actions
or other material litigation or judgments pending or outstanding against the
Additional Eligible Resorts, any portion of the Collateral, Borrower, or any
Affiliate, (each a “Material Party”). The term “other material litigation” as
used herein shall not include matters in which (i) a Material Party is plaintiff
and no counterclaim is pending or (ii) which Lender determines, in its sole
discretion, exercised in good faith, are immaterial due to settlement, insurance
coverage, frivolity, or amount or nature of claim. Lender shall not be obligated
to fund any Advance if it determines that any such litigation is pending.
 
(g) Opinions of Borrower’s Counsel. Borrower shall deliver to Lender, for the
benefit of Lender, at Borrower’s sole cost and expense, such opinions of
counsel, including counsel admitted in each state in which each Additional
Eligible Resort is located, as to such matters with respect to Borrower and each
Additional Eligible Resort as Lender may request, and in form and substance
acceptable to Lender in its sole discretion.
 
(h) Funding Procedure. Borrower shall have complied to Lender’s satisfaction
with each of the conditions precedent to funding of an Advance set forth in
Section 5 hereof.
 
(i) Management of Resort. Borrower shall provide evidence satisfactory to Lender
that Borrower, or an Affiliate, is the manager or operator of each Resort,
pursuant to a written management or operating agreement, in form and substance
satisfactory to Lender, which with respect to all Resorts shall have a term that
shall expire no earlier than January 31, 2014. Borrower agrees to provide to
Lender an estoppel letter, in form and substance acceptable to Lender, from the
applicable Timeshare Owner’s Association.
 
41

--------------------------------------------------------------------------------


 
(j) Other Items. Such other agreements, documents, instruments, certificates and
materials as Lender may request to determine the acceptability of any such
Additional Eligible Resort, to evidence the Obligations, to evidence and perfect
the rights and Liens and security interests of Lender contemplated by the Loan
Documents, and to effectuate the transactions contemplated herein, including,
without limitation, true copies of all Resort Documents for each such Additional
Eligible Resort, all Timeshare Documents and operating and management contracts
and agreements, evidence of compliance with the applicable Timeshare Act and
other applicable laws, evidence of all required governmental licenses and
permits; title searches; title commitments or policies, including complete and
legible copies of each title exception, engineering, environmental and soil
reports and evidence of compliance with all applicable zoning and building
codes; each of which shall be satisfactory to Lender in its sole and absolute
discretion.
 
Section 5-Funding Procedure
 
5.1 The obligation of Lender to make any loan shall be subject to the
satisfaction of all of the following conditions precedent:
 
(a) Receivable Loan Component.
 
(i) Requests for Advances. Each request for an Advance shall:
 
(1) be in writing in form attached hereto as Exhibit E-1 and shall certify the
amount of the then-current Borrowing Base and specify the principal amount of
the Advance requested and designate the account to which the proceeds of such
Advance are to be transferred;
 
(2) state that the representations and warranties of Borrower contained in the
Agreement and any closing or funding related certifications are true and correct
as of the date of the request and, after giving effect to the making of such
requested Advance, will be true and correct as of the date on which the
requested Advance is to be made;
 
(3) state that a majority of the Eligible Notes Receivable pledged as Collateral
for the Advance in question have been made by Purchasers with a minimum annual
income as follows: $35,000.00 for Purchasers residing in the State of Texas,
$40,000.00 for Purchasers residing in the State of Illinois and $45,000.00 for
Purchasers residing in the State of Massachusetts; further state that the
weighted average of the FICO indicators of all Purchasers for the Advance in
question with respect to which a FICO indicator can be obtained is not less than
640, provided that the aggregate outstanding principal of Eligible Notes
Receivable pledged to Lender with respect to which a FICO indicator can not be
obtained does not exceed 10% of the aggregate outstanding principal balance of
all Eligible Notes Receivable pledged to Lender;
 
42

--------------------------------------------------------------------------------


 
(4) state that no Default or Event of Default exists as of the date of the
request and, after giving effect to the making of such requested Advance, no
Default or Event of Default would exist as of the date on which the requested
Advance is to be made;
 
(5) be delivered to the office of Lender at least five (5) Business Days prior
to the date of the requested Advance;
 
(6) be signed by a principal financial officer of Borrower;
 
(7) certify that Borrower has no knowledge of any asserted or threatened
defense, offset, counterclaim, discount or allowance in respect of each Note
Receivable to be pledged in connection with such requested Advance, or in
respect of any of the Pledged Notes Receivable;
 
(8) contain an aging report of the Pledged Notes Receivable; identifying, among
other things, which among them are Eligible Notes Receivable; and
 
(9) contain a delinquency report which shall be in form and substance
satisfactory to Lender and shall show which of such Notes Receivable is
delinquent and the duration of such delinquency, and which of such Pledged Notes
Receivable is not an Eligible Note Receivable.
 
(ii) Loan Documents/Collateral. Not less than five (5) Business Days prior to
the date of any Advance, Borrower shall have:
 
(1) delivered to Lender a list of all Eligible Notes Receivable and related
Mortgages which are to be the subject of such requested Advance, indicating the
unpaid principal balance owing on each of the Pledged Notes Receivable deemed to
be an Eligible Note Receivable, together with such additional information as
Lender may require;
 
(2) delivered to Lender (or, if Lender shall so instruct, a designee appointed
by Lender in writing) (A) the original of each Pledged Note Receivable (duly
endorsed with the words “Pay to the order of Textron Financial Corporation with
recourse”), (B) the original of each Mortgage securing such Pledged Notes
Receivable, (C) the original of each purchase contract (including addenda)
relating to the Pledged Notes Receivable and Mortgages, (D) originals or true
copies of the related truth-in-lending disclosures, loan application, warranty
deed, Payment Authorization Agreement and, if required by Lender, the related
Purchaser’s acknowledgement, receipt and exchange company application,
disclosures and materials, and (E) with respect to each Eligible Note Receivable
from the sale of Intervals at Oak N’ Spruce: (i) the original UCC-1 Financing
Statement, naming the Purchaser of the Interval giving rise to the Eligible Note
Receivable as debtor and Borrower as secured party (the “Purchaser Financing
Statement”), perfecting Borrower’s security interest in the applicable Interval
to secure the Purchaser’s obligations under the Eligible Note Receivable and
(ii) a UCC-3 Assignment, naming Borrower as assignor and Lender as assignee,
assigning to Lender, all of Borrower’s right, title and interest under each
Purchaser Financing Statement;
 
43

--------------------------------------------------------------------------------


 
(3) delivered to Lender a duly executed Assignment of Notes Receivable and
Mortgages assigning to Lender all of Borrower’s right, title and interest in and
to each such Pledged Note Receivable and the related Mortgage; and
 
(4) subject to Section 4.4(c)(xvi) and Section 5.1(a)(vi) hereof, delivered to
Lender, with respect to each Encumbered Interval, a commitment for a Mortgagee’s
Title Policy showing that the Mortgage in respect of such Interval has been
assigned to Lender and insuring in favor of Borrower the first priority Lien of
such Mortgage in the amount of the Advance to be made in respect of such Pledged
Note Receivable, with a satisfactory title insurance policy to be issued within
sixty (60) days from the date of the Advance.
 
The Mortgages and the assignments thereof to Lender shall each have been duly
recorded in the applicable land records. The Mortgagee’s Title Policies shall be
in form and substance satisfactory to Lender and shall be issued by a title
insurance company satisfactory to Lender (the “Title Company”), and name
Borrower as the insured party therein. The funding of the requested Advance,
delivery of the Receivable Loan Component Collateral and issuance of the title
insurance policy, and recording of the assignments or any releases may, in
Lender’s discretion, be effected by way of an escrow arrangement with the Title
Company or other fiduciary, the form and substance of which shall be
satisfactory to Lender.
 
(iii) Other Conditions. In addition to the other conditions set forth in this
Agreement, the making of the initial or any requested Advance shall be subject
to the satisfaction of the following conditions:
 
44

--------------------------------------------------------------------------------


 
(1) no Default or Event of Default shall exist immediately prior to the making
of such requested Advance or, after giving effect thereto, immediately after the
making of such requested Advance;
 
(2) each agreement required to have been executed and delivered in connection
with any prior Advance shall be consistent with the terms of this Agreement and
shall be in full force and effect;
 
(3) the date on which such requested Advance is to be made shall be a Business
Day;
 
(4) Borrower shall have delivered to Lender a certification showing the dollar
amount of the requested Advance based on the Eligible Notes Receivable pledged
to Lender, and the Notes Receivable being pledged contemporaneously with each
requested Advance in the form attached hereto as Exhibit D;
 
(5) not more than one Advance shall have previously been made in the same
calendar month in which such requested Advance is to be made, unless Lender, in
its sole discretion, agrees to make an additional Advance during such calendar
month;
 
(6) such requested Advance shall be in a principal amount of not less than
$50,000, unless Lender, in its sole discretion, agrees to make an Advance in an
amount less than $50,000;
 
(7) Lender shall have determined that the requested Advance, when added to the
aggregate outstanding principal amount of all previous Advances, if any, does
not, based on the Eligible Notes Receivable that have been duly pledged in favor
of Lender exceed the lesser of: (i) total amount of the Borrowing Base, or (ii)
$100,000,000, subject to Section 2.7; and
 
(8) if Lender shall so require, Lender shall have received an executed closing
protection letter issued by the Title Company, which shall be reasonably
acceptable to Lender.
 
(iv) Expenses. Borrower shall have paid all fees and expenses required to be
paid by Borrower pursuant to this Agreement in connection with such requested
Advance or any conditions related thereto.
 
(v) Proceedings Satisfactory. All actions taken in connection with such
requested Advance and all documents and papers relating thereto shall be
satisfactory to Lender and its counsel. Lender and its counsel shall have
received copies of such documents and papers as Lender or such counsel may
reasonably request in connection with such requested Advance, all in form and
substance reasonably satisfactory to Lender and its counsel.
 
45

--------------------------------------------------------------------------------


 
(vi) Partial Waiver of Requirement for Title Insurance Policies Upon
Satisfactory Maintenance of Inventory Control Procedures. Anything in Section
5.1(a)(ii)(4) hereof to the contrary notwithstanding, the delivery of a
Mortgagee Title Policy shall be required only with respect to twenty-five
percent (25%) of the Eligible Notes Receivable delivered to Lender in respect of
each advance, subject to the following requirements and limitations: 
 
(1) Borrower shall be in full compliance with the Receivable Inventory Control
Procedures (as defined in Section 6.23 herein); and
 
(2) Lender shall have the right in its sole discretion to determine those
Eligible Notes Receivable in respect of which the Mortgagee Title Policies shall
be required.
 
In the event that Borrower fails to satisfy the requirements of Subparagraph
5.1(a)(vi)(1), then, immediately upon such failure, the partial waiver provided
under this subparagraph shall no longer be effective.
 
(b) Inventory Loan Component.
 
(i) Requests for Advances. Each request for an Advance shall:
 
(1) be in writing in form attached hereto as Exhibit E-2 and shall certify the
amount of the then-current Loan to Retail Value Ratio, specify the principal
amount of the Advance requested and designate the account to which the proceeds
of such Advance are to be disbursed;
 
(2) state that the representations and warranties of the Borrower contained in
the Agreement and any closing or funding related certifications are true and
correct as of the date of the request and, after giving effect to the making of
such requested Advance, will be true and correct as of the date on which the
requested Advance is to be made;
 
(3) state that no Default or Event of Default exists as of the date of the
request and, after giving effect to the making of the requested Advance, no
Default or Event of Default would exist as of the date on which the requested
Advance is to be made;
 
(4) be delivered to the office of Lender at least five (5) Business Days prior
to the date of the requested Advance; and
 
46

--------------------------------------------------------------------------------


 
(5) be signed by a principal financial officer of the Borrower.
 
(ii) Loan Documents/Collateral. Not less than five (5) Business Days prior to
the date of any Advance, the Borrower shall have:
 
(1) delivered to Lender a list of all Intervals which are to be the subject of
such requested Advance, together with such additional information as Lender may
require;
 
(2) delivered to Lender (or, if Lender shall so instruct, a designee appointed
by Lender in writing), to the extent available, (a) the original or certified
copies of any deed or beneficial interest certificate, or other documents
evidencing conveyance of the Interval in question to the Borrower, (b) a copy of
any title policy received by the Borrower in connection with its acquisition of
the Interval in question, and (c) original or true copies of any purchase
contract (including addenda) or other agreements entered into by the Borrower
with any person with respect to the sale by the Borrower to any Purchaser of the
Interval in question;
 
(3) delivered to Lender a duly executed Inventory Mortgage Inventory Mortgages,
in the form and substance attached here as Exhibit F, or in the case of an
existing Inventory Mortgage, a modification thereof in the form and substance
attached here as Exhibit F-1 (each containing such changes and modifications as
are necessary to reflect the law of the state in which the Resort in question is
located) granting to Lender a first mortgage lien on the Inventory;
 
(4) original UCC financing statements covering the Inventory Loan Component
Collateral, filed with the Secretary of State of Texas and the Secretary of
State of each state in which the Inventory Loan Component Collateral is located;
and
 
(5) with respect to each Interval constituting a part of the Inventory, a
commitment for a mortgagee’s title insurance policy showing that the Mortgage in
respect of such Interval insuring in favor of Lender the first priority Lien of
such Inventory Mortgage in the amount of the Advance to be made in respect of
such Interval (or in case of any Modification(s) to Inventory Mortgage, an
endorsement to the existing mortgagee’s title insurance policy endorsing said
policy to reflect such Modification(s) of Inventory Mortgage), with a
satisfactory title insurance policy to be issued within a reasonable time
following the requested Advance.
 
The Inventory Mortgages shall each have been duly recorded in the applicable
land records which are described in Schedule A hereof. The mortgagee’s title
insurance policies shall be in form and substance satisfactory to Lender and
shall be issued by Title Company, and name Lender as the insured party therein.
The funding of the Advance, delivery of the Inventory Loan Component Collateral
and issuance of the title insurance policy, and recording of the mortgages or
any releases may, in Lender’s discretion, be effected by way of an escrow
arrangement with the Title Company or other fiduciary, the form and substance of
which shall be satisfactory to Lender.
 
47

--------------------------------------------------------------------------------


 
(iii) Other Conditions. In addition to the other conditions set forth in this
Agreement, the making of the initial or any subsequent Advance shall be subject
to the satisfaction of the following conditions:
 
(1) no Default or Event of Default shall exist immediately prior to the making
of such requested Advance or, after giving effect thereto, immediately after the
making of such requested Advance;
 
(2) each agreement required to have been executed and delivered in connection
with any prior Advance shall be consistent with the terms of this Agreement and
shall be in full force and effect;
 
(3) the date on which such requested Advance is to be made shall be a Business
Day;
 
(4) Borrower shall have delivered to Lender a certification showing the Retail
Value of each Interval and Lender shall be satisfied with the Retail Value of
each Interval in its sole discretion. The dollar amount of the requested Advance
shall be based on the Retail Value of the Intervals on which the Lender is being
granted a Mortgage;
 
(5) not more than one Advance shall have previously been made in the same
calendar month in which such requested Advance is to be made, unless Lender, in
its sole discretion, agrees to make an additional Advance during such calendar
month;
 
(6) such requested Advance shall be in a principal amount of not less than
$50,000.00, unless Lender, in its sole discretion, agrees to make an Advance in
an amount less than $50,000.00;
 
(7) Lender shall have determined that the requested Advance will not result in
the Loan to Retail Value Ratio exceeding 15%, based on the Retail Value of the
Inventory on which Lender has been granted a first mortgage lien; and
 
(8) if Lender shall so require, Lender shall have received an executed Closing
Protection Letter issued by the Title Company, which shall be reasonably
acceptable to Lender.
 
48

--------------------------------------------------------------------------------


 
(iv) Expenses. The Borrower shall have paid all fees and expenses required to be
paid by Borrower pursuant to this Agreement in connection with such requested
Advance or any conditions related thereto.
 
(v) Proceedings Satisfactory. All actions taken in connection with such
requested Advance and all documents and papers relating thereto shall be
satisfactory to Lender and its counsel. Lender and its counsel shall have
received copies of such documents and papers as the Lender or such counsel may
reasonably request in connection with such requested Advance, all in form and
substance reasonably satisfactory to the Lender and its counsel.
 
(c) Acquisition Loan Component.
 
(i) Request for Advances. Each request for an Advance shall:
 
(1) be in writing in the form attached hereto as Exhibit E-3, shall certify the
fair market value of the Real Property for which such Advance is being requested
and designate the account to which such proceeds are to be disbursed;
 
(2) state that the representations and warranties of the Borrower contained in
this Agreement and any closing or funding related certifications are true and
correct as of the date of the request and, after taking into effect the making
of such requested Advance, will be true and correct as of the date on which such
requested Advance is to be made;
 
(3) state that no Default or Event of Default exists as of the date of the
requested Advance and, after taking into effect the making of the requested
Advance, no Default or Event of Default would exist as of the date on which the
requested Advance is to be made;
 
(4) be delivered to the office of Lender at least 30 business days prior to the
date of the requested Advance; and
 
(5) be signed by a principal officer of the Borrower.
 
(ii) Loan Documents/Collateral. Not less than 30 days prior to the date of any
Advance, Borrower shall have delivered to the Lender the following items with
respect to the Real Property in question each of which shall be in form and
substance acceptable to Lender in its sole discretion:
 
(1) a copy of the purchase agreement, including all exhibits and amendments
thereto;
 
49

--------------------------------------------------------------------------------


 
(2) a copy of a Phase I environmental report;
 
(3) a copy of a zoning report prepared by a zoning firm reasonably acceptable to
the Lender;
 
(4) a survey;
 
(5) a title commitment, including legible copies of all exceptions noted in the
Title Commitment;
 
(6) MAI appraisal;
 
(7) copies of all contracts, agreements, permits and licenses;
 
(8) a UCC, bankruptcy, litigation, judgment, tax and environmental search with
respect to the seller of the Real Property;
 
(9) true, correct and complete copies of all documents, including closing
statements, executed and or delivered in connection with the Borrower’s
acquisition of title to the Real Property;
 
(10) if applicable, a copy of all ground leases;
 
(11) copies of all permits and consents, including building permits in
connection with the renovation and or construction of any improvements on the
Real Property;
 
(12) an inventory of all personal property, including copies of all equipment
leases;
 
(13) if applicable, copies of final certificates of occupancy;
 
(14) copies of all business licenses for operation of any resort to be operated
on the Real Property;
 
(15) confirmation that any and all parking facilities with respect to the Real
Property are on site and part of the Common Elements for such Real Property;
 
(16) letters confirming the availability of all utility services through Real
Property, including, without limitation, water, sewer, (sanitary and storm),
electric, gas, telephone, cable television and internet;
 
(17) if applicable, a wetlands letter from the U.S. Army Corp of Engineers;
 
50

--------------------------------------------------------------------------------


 
(18) a detail site plan showing the location of all existing improvements and
proposed improvements to the Real Property, including floor plans for all units;
 
(19) engineers report consistent with Lender provided checklist as to soil
conditions, mechanical integrity of improvements, structural integrity of
improvements and absence of toxic substances and hazardous materials, including
lead based paint and asbestos;
 
(20) evidence of insurance with respect to the Real Property in accordance with
Section 7.1(h) hereof;
 
(21) if applicable, a non disturbance agreement with respect to all amenities,
parking and access;
 
(22) a duly executed Real Property Mortgage granting to Lender a first mortgage
lien on the Real Property in question;
 
(23) an original UCC financing statement covering the Acquisition Loan Component
Collateral filed with the Secretary of State of the State of Texas and the
Secretary of State in which the Real Property in question is located;
 
(24) with respect to each Real Property, a Mortgage Title Insurance Policy, in
form and substance satisfactory to Lender and issued by a Title Insurance
Company satisfactory to Lender. The funding of each Advance, and delivery of the
Acquisition Loan Component Collateral, issuance of the Title Insurance Policy,
and recording of the Real Estate Mortgage, may in Lender’s sole discretion, be
effected by way of an escrow agent with the Title Company or other fiduciary, in
the form and substance of which shall be satisfactory to Lender;
 
(25) an opinion of counsel in form and substance acceptable to Lender, and
issued by an attorney admitted to practice in the state in which the Real
Property in question is located and otherwise acceptable to Lender; and
 
(26) such other documents and instruments as Lender, in its sole discretion, may
request in connection with the Real Property in question.
 
(iii) Other Conditions. In addition to the other conditions set forth in this
Agreement, the making of the initial or any subsequent Advance shall be subject
to the satisfaction of the following conditions:
 
51

--------------------------------------------------------------------------------


 
(1) no Default or Event of Default shall exist immediately prior to the making
of such requested Advance or, after giving effect thereto, immediately after the
making of such requested Advance;
 
(2) each agreement required to have been executed and delivered in connection
with any prior Advance shall be consistent with the terms of this Agreement and
shall be in full force and effect;
 
(3) the date on which such requested Advance is to be made shall be a Business
Day;
 
(4) not more than one Advance shall have previously been made in the same
calendar month in which such requested Advance is to be made, unless Lender, in
its sole discretion, agrees to make an additional Advance during such calendar
month;
 
(5) such requested Advance shall be in a principal amount of not less than
$50,000.00, unless Lender, in its sole discretion, agrees to make an Advance in
an amount less than $50,000.00, nor more than $15,000,000.00 for any one Real
Property; and
 
(6) if Lender shall so require, Lender shall have received an executed closing
protection letter issued by the Title Company, which shall be reasonably
acceptable to Lender.
 
(iv) Expenses. The Borrower shall have paid all fees and expenses required to be
paid by Borrower pursuant to this Agreement in connection with such requested
Advance or any conditions related thereto.
 
(v) Proceedings Satisfactory. All actions taken in connection with such
requested Advance and all documents and papers relating thereto shall be
satisfactory to Lender and its counsel. Lender and its counsel shall have
received copies of such documents and papers as the Lender or such counsel may
reasonably request in connection with such requested Advance, all in form and
substance reasonably satisfactory to the Lender and its counsel.
 
(vi) Lender’s Discretion. All Advances of the Acquisition Loan Component shall
be made at the sole and exclusive discretion of Lender without any explanation
to Borrower being required.
 
Section 6-General Representations And Warranties
 
Borrower hereby represents and warrants to Lender as follows:
 
6.1 Organization, Standing, Qualification. Borrower: (a) is a duly organized and
validly existing Texas corporation duly organized, validly existing and in good
standing under the laws of the State of Texas, and (b) has all requisite power,
corporate or otherwise, to conduct its business and to execute and deliver, and
to perform its obligations under, the Loan Documents.
 
52

--------------------------------------------------------------------------------


 
6.2 Authorization, Enforceability, Etc. 
 
(a) The execution, delivery and performance by Borrower of the Loan Documents
has been duly authorized by all necessary corporate action by Borrower and does
not and will not: (i) violate any provision of the certificate or articles of
incorporation of Borrower, bylaws of Borrower, or any agreement, law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award
presently in effect to which Borrower is a party or is subject; (ii) result in,
or require the creation or imposition of, any Lien upon or with respect to any
asset of Borrower other than Liens in favor of Lender; or (iii) result in a
breach of, or constitute a default by Borrower under, any indenture, loan or
credit agreement or any other agreement, document, instrument or certificate to
which Borrower is a party or by which it or any of its assets are bound or
affected.
 
(b) No approval, authorization, order, license, permit, franchise or consent of,
or registration, declaration, qualification or filing with, any governmental
authority or other Person, including without limitation, the Division or the
Timeshare Owners’ Association is required in connection with the execution,
delivery and performance by Borrower of any of the Loan Documents.
 
(c) The Loan Documents constitute legal, valid and binding obligations of
Borrower, enforceable against Borrower in accordance with their respective
terms.
 
(d) Borrower has, or will have, good and marketable title to the Collateral,
free and clear of any lien, security interest, charge or encumbrance except for
the security interests created by this Agreement or any Loan Document or
otherwise created in favor of Lender or those specifically consented to in
writing by Lender or permitted hereunder. No financing statement or other
instrument similar in effect covering all or any part of the Collateral is on
file in any recording office, except such as may have been filed in favor of
Lender hereunder or Lender as permitted hereunder.
 
(e) The execution and delivery of the Loan Documents, the delivery and
endorsement to Lender of the Pledged Notes Receivable, the filing of the UCC-1’s
with the office of the secretary of state of the state in which Borrower is
organized and the Assignment of Notes Receivable and Mortgages in the official
records of the county in which the applicable Resort is located, create in favor
of Lender a valid and perfected continuing first or second, as applicable,
priority security interest in the Collateral. The Collateral shall secure the
full payment and performance of the Obligations.
 
(f) None of the Pledged Notes Receivable is forged or has affixed thereto any
unauthorized signatures or has been entered into by any Person without the
required legal capacity; and during the term of the Agreement, none will be
forged, or will have affixed thereto, any unauthorized signatures.
 
53

--------------------------------------------------------------------------------


 
(g) Except as permitted in Sections 3.6 and 3.7 hereof, there have been no
modifications or amendments to the Pledged Notes Receivable or Mortgages.
 
(h) The makers of the Eligible Notes Receivable have no defenses, offsets,
counterclaims or claims relating to the Eligible Notes Receivable or the
Mortgages.
 
(i) The Pledged Notes Receivable and the Mortgages were executed and delivered
by Purchasers in favor of Borrower in connection with the purchase of the
related Encumbered Intervals.
 
(j) The Mortgages constitute and will constitute valid and enforceable first and
prior liens and security interests on the Encumbered Intervals.
 
(k) The Pledged Notes Receivable and the Mortgages are and shall remain in full
force and effect, are and will be valid and binding obligations of the
respective makers in favor of Lender; and Borrower further warrants and
guarantees the value, quantity, sound condition, grade and quality of the
Encumbered Intervals and rights, properties, easements and interests appurtenant
or related thereto.
 
(l) The grant of the security interests described herein has not affected and
will not affect the validity or enforceability of the obligations of the
respective makers of the Pledged Notes Receivable under such Notes Receivable or
the respective Mortgages.
 
(m) Lender shall not be required to take, and Borrower has taken any and all
required steps to protect Lender’s security interest in the Collateral (other
than maintaining possession of the portion of the Collateral constituting
instruments); and Lender is or shall not be required to collect or realize upon
the Collateral or any distribution of interest or principal, nor shall loss of,
or damage to, the Collateral release Borrower from any of the Obligations.
 
6.3 Financial Statements and Business Condition. The Financial Reports for the
first 9 months of the calendar year 2006 are, to the best of Borrower’s
knowledge, accurate and fairly represent the financial condition of the Borrower
for the periods in question, subject to the written qualifications set forth
therein. To the best of Borrower’s knowledge, there are no material liabilities,
direct or indirect, fixed or contingent, of Borrower, except as disclosed to
Lender in writing.
 
6.4 Taxes. In accordance with the requirements set forth in the Declaration,
Borrower represents and warrants that Borrower, Silverleaf Club, or the
applicable Timeshare Owners’ Association, as required, has paid or will have
paid in full, prior to delinquency, all ad valorem taxes and other taxes and
assessments against the Resorts, the Real Property and the other Collateral; and
Borrower knows of no basis for any additional taxes or assessments against the
Resorts, the Real Property or the other Collateral. Borrower, Silverleaf Club,
or the applicable Timeshare Owners’ Association, as the case may be, has filed
all tax returns required to have been filed by it and has paid or will pay prior
to delinquency, all taxes shown to be due and payable on such returns, including
interest and penalties thereon, and all other taxes which are payable by it to
the extent the same have become due and payable.
 
54

--------------------------------------------------------------------------------


 
6.5 Title to Properties: Prior Liens. Borrower has good and marketable title to
all of the Collateral and to all unsold Units and Intervals at each Resort, and
all rights, properties and benefits appurtenant to or benefiting them. Borrower
is not in default under any of the documents evidencing or securing any
indebtedness which is secured, wholly or in part, by any portion of any Resort
or any portion or all the Collateral and no event has occurred which with the
giving of notice, the passage of time or both, would constitute a default under
any of the documents evidencing or securing any such indebtedness. Other than
the Liens granted in favor of Lender and the liens described in Schedule 6.5
attached hereto, there are no liens or encumbrances against the Collateral,
including to all unsold Units, Intervals and Inventory, or against any Resort.
 
6.6 Subsidiaries, Affiliates and Capital Structure. Borrower has no subsidiaries
or Affiliates which have any involvement or interest in any Resort in any way.
None of the Affiliates of Borrower are parties to any proxies, voting trusts,
shareholders agreements or similar arrangements pursuant to which voting
authority, rights or discretion with respect to Borrower is vested in any other
Person.
 
6.7 Litigation, Proceedings, Etc. Except for those matters identified in
Schedule 6.7 hereto, there are no actions, suits, proceedings, orders or
injunctions pending or threatened against or affecting Borrower, the Real
Property, the Resorts or the Timeshare Owners’ Association at law or in equity,
or before or by any governmental authority or other tribunal, which (a) could
have a material adverse effect on Borrower or (b) relate to the Loan or which
could have a material effect on the Collateral or the Resorts. Borrower has
received no notice from any court, governmental authority or other tribunal
alleging that Borrower or the Resorts have violated the Timeshare Act, any of
the rules or regulations thereunder, the Declaration or any other applicable
laws, agreements or arrangements that could have any material effect on the
Loan, the Collateral or the Resorts.
 
6.8 Licenses, Permits, Etc. Borrower, the Resorts, the Timeshare Owners’
Associations or Borrower’s Affiliates involved in the operations of the Resorts,
and, to the best of Borrower’s knowledge after diligent inquiry, other Persons
involved in the operations of the Resorts, possess all requisite franchises,
certificates of convenience and necessity, operating rights, approvals,
licenses, permits, consents, authorizations, exemptions and orders as are
necessary to carry on its or their business as now being conducted, without any
known conflict with the rights of others and, with respect to Borrower, the
Resorts and the Timeshare Owners’ Associations, in each case subject to no
mortgage, pledge, Lien, lease, encumbrance, charge, security interest, title
retention agreement or option other than as provided for by this Agreement.
 
6.9 Environmental Matters. Except as otherwise noted on Schedule 6.9: (a) no
Resort or Real Property contains any Hazardous Materials, (b) no Hazardous
Materials are used or stored at or transported to or from the Resorts or the
Real Property, (c) neither Borrower, the Real Property, nor the Resorts nor any
manager thereof nor to Borrower’s knowledge, the Timeshare Owners’ Associations,
have received notice from any governmental agency, entity or other Person with
regard to Hazardous Materials on, under or affecting any Resort, and (d) neither
Borrower, the Real Property, the Resorts, nor any portion thereof, nor to
Borrower’s knowledge after diligent inquiry, the Timeshare Owners’ Associations,
are in violation of any Environmental Laws.
 
55

--------------------------------------------------------------------------------


 
6.10 Full Disclosure. No information, exhibit or written report or the content
of any schedule furnished by or on behalf of Borrower to Lender in connection
with the Loan, the Real Property or the Resorts contains any material
misstatement of fact or omits the statement of a material fact necessary to make
the statement contained herein or therein not misleading. Borrower knows of no
fact or condition which will prevent the sale of Intervals to Purchasers or
prevent the operation of the Resorts in accordance with the Declarations and
related public offering statements, and in accordance with applicable law, or
prevent Borrower from performing its Obligations pursuant to the Loan Documents.
 
6.11 Use of Proceeds/Margin Stock. None of the proceeds of the Loan will be used
to purchase or carry any margin stock (as defined under Regulation U of the
Board of Governors of the Federal Reserve System, as in effect from time to
time), and no portion of the proceeds of the Loan will be extended to others for
the purpose of purchasing or carrying margin stock. None of the transactions
contemplated in the Agreement (including, without limitation, the use of the
proceeds from the Loan) will violate or result in the violation of Section 7 of
the Securities Exchange Act of 1934, as amended, or any regulations issued
pursuant thereto, including, without limitation, Regulations G, T, U and X of
the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter 11.
 
6.12 Defaults. Borrower has no knowledge of any Default or Event of Default not
disclosed to Lender in writing. Borrower has no knowledge of any default or
event of default under any loan facility or with any lender. Borrower has no
knowledge of any condition or event, which, with the passage of time, notice or
both, would constitute an Event of Default or an event of default under any loan
facility or with any lender
 
6.13 Compliance with Law. Borrower:
 
(a) is not in violation, nor is the Real Property or are any of the Resorts, or
the business operations in respect of any of the Resorts, or to Borrower’s
knowledge after diligent inquiry, the Timeshare Owners’ Association, in
violation, of the Timeshare Act, or any laws, ordinances, governmental rules or
regulations of any state in which a Resort is located, any political subdivision
of said states or any other jurisdiction to which Borrower or the Resorts, or
the business operations conducted in respect of the Resorts, or the Timeshare
Owners’ Association, are subject;
 
(b) has not failed, nor have the Resorts or, to Borrower’s knowledge, the
Timeshare Owners’ Associations failed, to obtain any consents or joinders, or
any approvals, licenses, permits, franchises or other governmental
authorizations, or to make or cause to be made any filings, submissions,
registrations or declarations with any government or agency or department
thereof, necessary to the establishment, ownership or operation of the Resorts
or any of Borrower’s Properties, or to the conduct of Borrower’s business,
including, without limitation, the operation of the Resorts and the sale, or
offering for sale, of Intervals therein; which violation or failure to obtain or
register materially adversely affects Borrower, the Resorts or the business,
prospects, profits, properties or condition (financial or otherwise) of Borrower
or the Resorts. Borrower has, to the extent required by its activities and
businesses, and the operations of the Resorts, fully complied with: (1) all of
the applicable provisions of (a) the Consumer Credit Protection Act; (b)
Regulation Z of the Federal Reserve Board; (c) the Equal Credit Opportunity Act;
(d) Regulation B of the Federal Reserve Board; (e) the Federal Trade
Commission’s 3-day cooling-off Rule for Door-to-Door Sales; (f) Section 5 of the
Federal Trade Commission Act; (g) the Interstate Land Sales Full Disclosure Act
(“ILSA”); (h) federal postal laws; (i) applicable state and federal securities
laws; (j) applicable usury laws; (k) applicable trade practices, home and
telephone solicitation, sweepstakes, anti-lottery and consumer credit and
protection laws; (l) applicable real estate sales licensing, disclosure,
reporting and escrow laws; (m) the Americans With Disabilities Act and related
accessibility guidelines (“ADA”); (n) the Real Estate Settlement Procedures Act
(“RESPA”); (o) all amendments to and rules and regulations promulgated under the
foregoing acts or laws; (p) the Federal Trade Commission’s Privacy of Consumer
Financial Information Rule and (q) other applicable federal statutes and the
rules and regulations promulgated thereunder; and (2) all of the applicable
provisions of the Timeshare Acts, any law or laws of any state (and the rules
and regulations promulgated thereunder) relating to ownership, establishment or
operation of the Resorts, or the sale, offering for sale, or financing of
Intervals;
 
56

--------------------------------------------------------------------------------


 
(c) has made diligent inquiry, and to the best of Borrower’s knowledge, all
persons or entities owning an interest in Borrower: (i) are not currently
identified on United States Office of Foreign Assets Control (“OFAC”) List; and
(ii) are not persons or entities with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of Untied States law, regulation, or Executive Order of the
President of the United States. The OFAC List currently is accessible through
the internet website www.treas.gov/ofac/t11sdn.pdf; and
 
(d) represents and warrants that at all times throughout the term of the Loan,
(i) none of the funds or other assets of Borrower shall constitute property of,
or shall be beneficially owned, directly or indirectly, by, any Person subject
to trade restrictions under the Prescribed Laws (each such Person, an “Embargoed
Person”), with the result that the investment in Borrower (whether directly or
indirectly), is or would be prohibited by law or the Loan made by Lender is or
would be in violation of law; (ii) no Embargoed Person shall have any interest
of any nature whatsoever in Borrower with the result that the investment in
Borrower (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law; and (iii) none of the funds of
Borrower shall be derived from any unlawful activity with the result that the
investment in Borrower (whether directly or indirectly), is or would be
prohibited by law or the Loan is or would be in violation of law.
 
6.14 Restrictions of Borrower. Borrower will not be, on or after the date
hereof, a party to any contract or agreement which prohibits Borrower’s
execution of or compliance with the terms of this Agreement or the other Loan
Documents. Borrower has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of the Collateral,
whether now owned or hereafter acquired, to be subject to a Lien except in favor
of Lender as provided herein.
 
57

--------------------------------------------------------------------------------


 
6.15 Broker’s Fees. Borrower and Lender represent to each other that none of
them has made any commitment or taken any action which will result in a claim
for any brokers’, finders’ or other similar fees or commitments with respect to
the transactions described in the Agreement. Borrower agrees to indemnify Lender
and save and hold Lender harmless from all claims of any Person for any broker’s
or finder’s fee or commission, and this indemnity shall include reasonable
attorneys’ fees and legal expenses.
 
6.16 Deferred Compensation Plans. Borrower has no pension, profit sharing or
other compensatory or similar plan (herein called a “Plan”) providing for a
program of deferred compensation for any employee or officer. No fact or
situation, including but not limited to, any “Reportable Event,” as that term is
defined in Section 4043 of the Employee Retirement Income Security Act of 1974
as the same may be amended from time to time (“Pension Reform Act”), exists or
will exist in connection with any Plan of Borrower which might constitute
grounds for termination of any Plan by the Pension Benefit Guaranty Corporation
or cause the appointment by the appropriate United States District Court of a
Trustee to administer any such Plan. No “Prohibited Transaction” within the
meaning of Section 406 of the Pension Reform Act exists or will exist upon the
execution and delivery of the Agreement or the performance by the parties hereto
of their respective duties and obligations hereunder. Borrower will (1) at all
times make prompt payment of contributions required to meet the minimum funding
standards set forth in Sections 302 through 305 of the Pension Reform Act with
respect to each of its Plans; (2) promptly, after the filing thereof, furnish to
Lender copies of each annual report required to be filed pursuant to Section 103
of the Pension Reform Act in connection with each Plan for each Plan Year,
including any certified financial statements or actuarial statements required
pursuant to said Section 103; (3) notify Lender immediately of any fact,
including, but not limited to, any Reportable Event arising in connection with
any Plan which might constitute grounds for termination thereof by the Pension
Benefit Guaranty Corporation or for the appointment by the appropriate United
States District Court of a Trustee to administer the Plan; and (4) notify Lender
of any “Prohibited Transaction” as that term is defined in Section 406 of the
Pension Reform Act. Borrower will not (a) engage in any Prohibited Transaction
or (b) terminate any such Plan in a manner which could result in the imposition
of a Lien on the Property of Borrower pursuant to Section 4068 of the Pension
Reform Act.
 
6.17 Labor Relations. The employees of Borrower are not a party to any
collective bargaining agreement with Borrower, and, to the best knowledge of
Borrower and its officers, there are no material grievances, disputes or
controversies with any union or any other organization of Borrower’s employees,
or threats of strikes, work stoppages or any asserted pending demands for
collective bargaining by any union or organization.
 
58

--------------------------------------------------------------------------------


 
6.18 Resorts. 
 
(a) Timeshare Plan. Each Resort has been established and dedicated, and is and
will remain, a time-share plan and project in full compliance with all
applicable laws and regulations, including without limitation, the Timeshare
Act.
 
(b) Access. Each Resort has direct access to a publicly dedicated road and all
roadways inside each Resort are subject to an access and use easement or other
dedication or provision that benefits and will continue to benefit all
Purchasers.
 
(c) Utilities. Electric, sanitary and stormwater sewer, telephone, water
facilities and other necessary utilities are available in sufficient capacity to
service each Resort and any easements necessary to the furnishing of such
utility services have been obtained and duly recorded, and inure to the benefit
of each Resort and each Timeshare Owners’ Association.
 
(d) Amenities. Each Purchaser of an Interval has and will have access to and the
full use and enjoyment of all of the Common Elements and public utilities of the
Resort in which such interval is located, all in accordance with the Declaration
and Timeshare Documents.
 
(e) Construction. All costs arising from the construction or acquisition of any
Units and any other improvements and the purchase of any fixtures or equipment,
inventory, furnishings or other personalty located in, at, or on the Resorts
have been paid or will be paid when due.
 
(f) Sale of Intervals. The marketing, sale, offering of sale, rental,
solicitation of Purchasers or, if applicable, lessees, and financing of
Intervals in the Resort: (1) do not constitute the sale, or the offering of
sale, of Securities subject to the registration requirements of the Securities
Act of 1933, as amended, or any state securities law; (2) do not violate the
Timeshare Act or any land sales or consumer protection law, statute or
regulation of the state where the Resort is located or any other state or
jurisdiction in which a Purchaser resides or in which sales or solicitation
activities occur; and (3) do not violate any consumer credit or usury statute of
state where the Resort is located or any other state or jurisdiction in which a
Purchaser resides or in which sales or solicitation activities occur. All
marketing and sales activities are performed by employees of Borrower, all of
whom are and shall be properly licensed in accordance with applicable laws.
 
(g) Tangible Property. Except for specific items which may be owned by
independent contractors, the machinery, equipment, fixtures, tools and supplies
used in connection with the Resort, including without limitation, with respect
to the operations and maintenance of the Common Elements, are owned either by
Borrower, Silverleaf Club, or the applicable Timeshare Owners’ Association.
 
(h) Operating Contracts. Borrower, Silverleaf Club, or the applicable Timeshare
Owners’ Association has entered into the contracts, agreements, and arrangements
necessary for the operation of the Resorts, including but not limited to those
with respect to utilities, maintenance, management, services, marketing and
sales (hereinbelow defined as “Operating Contracts”).
 
59

--------------------------------------------------------------------------------


 
6.19 Timeshare Regimen Reports. Borrower has furnished to Lender true and
correct copies of the Timeshare Documents listed on Schedule 6.19, which consist
of all those placed on file by Borrower with the Divisions or any federal, state
or local regulatory or recording agencies, offices or departments. All such
filings and/or recordations, and all joinders and consents, necessary in order
to establish the plan in respect of the Resorts, including without limitation,
the Units, Intervals, and all appurtenant Common Elements, and all related use
and access rights, have been done or obtained and all laws, regulations and
statutes, and all agreements or arrangements, in connection therewith have been
complied with.
 
6.20 Operating Contracts. The contracts, agreements and arrangements comprising
those agreements or arrangements relating to the operation of the Resorts,
including without limitation, with respect to utilities, maintenance,
management, services, marketing and sales under which the fees to be paid equal
or exceed $50,000.00 (collectively, all such agreements and arrangements are
referred to herein as the “Operating Contracts”) are unmodified and in full
force and effect and shall remain free and clear of any lien.
 
6.21 Architectural and Environmental Control. All Units, Common Elements and
other improvements at, upon or appurtenant to the Resorts are and will be in
compliance with the design, use, architectural and environmental control
provisions, if any, set forth in the Declaration.
 
6.22 Tax Identification/Social Security Numbers. Borrower’s federal taxpayer’s
identification number is: 75-2259890.
 
6.23 Inventory Control Procedures. 
 
(a) Receivables. Borrower has provided to Lender a true and complete copy of
Borrower's Inventory, Sales and Assignments procedures (the "Receivable
Inventory Control Procedures"), a copy of which is attached hereto as Schedule
6.23(a). Borrower is and shall at all times be in full compliance with the
Receivable Inventory Control Procedures from the date hereof until the
Receivable Loan Component is repaid in full. Borrower shall permit Lender, its
officers, employees, auditors, and other agents or designees to review the books
and records of Borrower and make such other examinations and inspections as
Lender in its sole discretion deems necessary to determine that Borrower is in
full compliance with such Inventory Control Procedures.
 
(b) Interval Inventory Control Procedures. Borrower has provided to Lender a
true and complete copy of the Borrower’s Inventory, Sales and Assignments
procedures (the “Interval Inventory Control Procedures”), a copy of which is
attached hereto as Schedule 6.23(b). Borrower is and shall at all times be in
full compliance with the Interval Inventory Control Procedures from the date
hereof until the Initial Inventory Loan Component is repaid in full. Borrower
shall permit Lender, its officers, employees, auditors and other agents or
designees to review the books and records of Borrower and to make such other
examinations and inspections as Lender in its sole discretion deems necessary to
determine that Borrower is in full compliance with such Interval Inventory
Control Procedures.
 
60

--------------------------------------------------------------------------------


 
6.24 Real Property. With respect to each parcel of Real Property:
 
(a) First Lien. Upon execution and recording of the Real Property Mortgage,
Lender will have a valid first lien on the Real Property.
 
(b) Access. The Real Property has adequate legal rights of access to a public
way.
 
(c) Single Tax Lot. The Real Property consists of a single tax lot. No portion
of said lot covers property other than the Real Property in question and no
portion of the Real Property in question lies in any other tax lot.
 
(d) Flood Zone. Except as is disclosed in the surveys of the Real Property that
have been or will be provided to Lender, no portion of the Real Property is
located in a flood hazard area as defined by the Federal Insurance
Administration.
 
(e) Seismic Exposure. No portion of the Real Property is located in a zone 3 or
zone 4 of the “Seismic Zone Map of the U.S.”
 
(f) Improvements. No improvements, buildings or other structures are located on
the Real Property, except as disclosed to Lender in writing.
 
(g) Condemnation. No part of the Real Property has been taken in condemnation or
other like proceedings nor is any preceding pending, threatened or known to be
contemplated for the partial or the total condemnation or taking of any portion
of the Real Property.
 
(h) No Purchase Options. No person or entity has an option to purchase the Real
Property, or any portion thereof, or any interest therein.
 
6.25 Inventory.
 
(a) First Lien. Upon execution, delivery and recording of the Inventory
Mortgage(s) and/or the Modification(s) of Inventory Mortgages, Lender will have
a valid, first priority mortgage lien on the Inventory, and the Inventory will
be subject to no other Lien.
 
(b) No Purchase Options. No person or entity has an option to purchase any
portion of the Inventory, or any portion thereof, or any interest therein.
 
6.26 Additional Representations and Warranties. This Agreement, the Note and the
other Loan Documents constitute the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms. 
 
61

--------------------------------------------------------------------------------


 
Section 7-Covenants
 
7.1 Affirmative Covenants. So long as any portion of the Obligations remains
unsatisfied, Borrower hereby covenants and agrees with Lender as follows:
 
(a) Payment and Performance of Obligations. Borrower shall pay all of the Loan
and related expenses when and as the same become due and payable, and Borrower
shall strictly observe and perform all of the Obligations, including without
limitation, all covenants, agreements, terms, conditions and limitations
contained in the Loan Documents, and will do all things necessary which are not
prohibited by law to prevent the occurrence of any Event of Default hereunder;
and Borrower will maintain an office or agency in the State of Texas where
notices, presentations and demands in respect of the Loan Documents may be made
upon Borrower. Such office or agency and the books and records of Borrower shall
be maintained at 1221 Riverbend Drive, Suite 120, Dallas, Texas 75221 until such
time as Borrower shall so notify Lender, in writing, of any change of location
of such office or agency.
 
(b) Maintenance of Existence, Qualification and Assets. Borrower shall at all
times (i) maintain its legal existence, (ii) maintain its qualification to
transact business and good standing in any state and in any jurisdiction where
it conducts business in connection with the Resorts, and (iii) comply or cause
compliance with all governmental laws, rules, regulations and ordinances
applicable to the Resorts, Borrower or its business, including, without
limitation, the Timeshare Act.
 
(c) Consolidation and Merger. Borrower will not consolidate with or merge into
any other Person or permit any other Person to consolidate with or merge into
it, unless: (i) Borrower is the continuing or surviving corporation in any such
consolidation or merger and (ii) prior to and immediately after such
consolidation or merger, Borrower shall not be in default hereunder.
 
(d) Maintenance of Insurance. Borrower, or if required pursuant to the
Declarations, the Timeshare Owners’ Associations, shall maintain (or Borrower
shall cause to be maintained) at all times during the term of this Agreement,
policies of insurance with premiums being paid when due, and shall deliver to
Lender originals of insurance policies issued by insurance companies, in
amounts, in form and in substance, and with expiration dates, all acceptable to
Lender and containing a waiver of subrogation rights by the insuring company, a
non-contributory standard mortgagee benefit clause, or their equivalents, and a
mortgagee loss payable endorsement in favor of and satisfactory to Lender, and
breach of warranty coverage, providing the following types of insurance on and
with respect to Borrower (or, as appropriate, the respective Associations), the
Collateral, including the Real Property, and the Resorts:
 
(i) fire and extended coverage insurance (including lightning, hurricane,
tornado, wind and water damage, vandalism and malicious mischief coverage)
covering the improvements and any personal property located in or on the Resorts
and the Real Property in an amount not less than the full replacement value of
such improvements and personal property, and said policy of insurance shall
provide for a deductible acceptable to Lender, breach of warranty coverage,
replacement cost endorsements satisfactory to Lender, and shall not permit
co-insurance;
 
62

--------------------------------------------------------------------------------


 
(ii) public liability and property damage insurance covering the Resorts and the
Real Property in amounts and on terms satisfactory to Lender; and
 
(iii) such other insurance on the Resorts and the Real Property or any
replacements or substitutions therefor including, without limitation, flood
insurance (if the Property or the Real Property is or becomes located in an area
which is considered a flood risk by the U.S. Emergency Management Agency or
pursuant to the National Flood Insurance program), in such amounts and upon
terms as may from time to time be reasonably required by Lender.
 
To the extent any other timeshare receivable lender has any rights to approve
the form of insurance policies with respect to the Resorts, the amounts of
coverage thereunder, the insurers under such policies, or the designation of an
attorney-in-fact for purposes of dealing with damage to any part of the Resorts
or insurance claims or matters related thereto, or any successor to such
attorney-in-fact, or any changes with respect to any of the foregoing, Borrower
shall take all steps as may be necessary (and, after turnover, if any, of
control of the Resort to the Timeshare Owners’ Association, Borrower shall use
its best efforts) to ensure that Lender shall at all times have a co-equal
right, with such other lender (including, without limitation, Borrower or any
third-party lender), to approve all such matters and any proposed changes in
respect thereof; and Borrower shall not cause or permit any changes with respect
to any insurance policies, insurers, coverage, attorney-in-fact, or insurance
trustee, if any, without Lender’s prior written approval.
 
In the event of any insured loss or claim in respect of the Resorts, or the Real
Property, Borrower shall apply (or cause to be applied), and Borrower covenants
that the Timeshare Owners’ Association shall apply (or cause to be applied), all
proceeds of such insurance policies in a manner consistent with the Timeshare
Documents and the Timeshare Act.
 
All insurance policies required pursuant to this Agreement (or the Timeshare
Documents or Timeshare Act) shall provide that the coverage afforded thereby
shall not expire or be amended, canceled, modified or terminated without at
least thirty (30) days prior written notice to Lender. At least thirty (30) days
prior to the expiration date of each policy maintained pursuant to this Section
7.1(d), a renewal or replacement thereof satisfactory to Lender shall be
delivered to Lender. Borrower shall deliver or cause to be delivered to Lender
receipts evidencing the payment for all such insurance policies and renewals or
replacements.
 
In the event of any fire or other casualty to or with respect to the
improvements on or at the Resorts, Borrower covenants that Borrower or the
Timeshare Owners’ Association, as the case may be, will promptly restore or
repair (or cause to be restored, repaired or replaced) the damaged improvements
and repair or replace any other personal property to the same condition as
immediately prior to such fire or other casualty and, with respect to the
improvements and personal property on the Resorts, in accordance with the terms
of the Timeshare Documents or Timeshare Act. The insufficiency of any net
insurance proceeds shall in no way relieve Borrower or, as applicable, Borrower
and Timeshare Owners’ Association, of its obligation to restore, repair or
replace such improvements and other personal property in accordance with the
terms hereof, of the Declaration or other Timeshare Documents or of the
Timeshare Act, and Borrower covenants that Borrower or, as the case may be, the
Timeshare Owners’ Association, shall promptly comply and cause compliance with
the provisions of the Declaration and other Timeshare Documents, or of the
Timeshare Act relating to such restoration, repair or replacement. Borrower
shall, unless an Event of Default has occurred, apply all insurance proceeds
payable to or received by it, in accordance with the applicable Declaration. If
an Event of Default has occurred, Lender may, in its sole discretion, apply all
insurance proceeds in accordance with the applicable Declaration or to the
repayment of the Loan in accordance with Section 2.4 and 2.5 hereof.
 
63

--------------------------------------------------------------------------------


 
(e) Maintenance of Security. Borrower shall execute and deliver (or cause to be
executed and delivered) to Lender all security agreements, financing statements,
assignments and such other agreements, documents, instruments and certificates,
and supplements and amendments thereto, and take such other actions, as Lender
deems necessary or appropriate in order to maintain as valid, enforceable and
perfected first or second priority liens and security interests, as applicable,
all Liens and security interests in the Collateral granted Lender to secure the
Obligations. Borrower shall not grant extensions of time for the payment of,
compromise for less than the full face value or release in whole or in part, any
Purchaser or other Person liable for the payment of, or allow any credit
whatsoever except for the amount of cash to be paid upon, any Collateral or any
instrument, chattel paper or document representing the Collateral.
 
(f) Payment of Taxes and Claims. Borrower will pay, and, as applicable pursuant
to the Declaration, Borrower covenants that the Timeshare Owners’ Association
will pay, when due, all taxes imposed upon the Resorts, the Collateral,
Borrower, the Timeshare Owners’ Association, or any of its or their property, or
with respect to any of its or their franchises, businesses, income or profits,
or with respect to the Loan or any of the Loan Documents; and Borrower and the
Timeshare Owners’ Association, as the case may be, shall pay all other charges
and assessments against Borrower, the Collateral and the Resorts before any
claim (including, without limitation, claims for labor, services, materials and
supplies) arises for sums which have become due and payable. Except for the
Liens granted pursuant to the Loan Documents, and except as otherwise
specifically provided for herein, Borrower covenants that no statutory or other
Liens whatsoever (including, without limitation, mechanics’, materialmens’,
judgment or tax liens) shall attach to any of the Collateral or the Resorts
except for such Liens as are expressly provided for pursuant to the Declaration,
which shall, in any event, be subordinate to the Lien of Lender. In the event
any such Lien attaches to any of the Collateral or the Resorts, Borrower shall,
within thirty (30) days after any such Lien attaches, either (i) cause such Lien
to be released of record or (ii) provide Lender with a bond in accordance with
the applicable laws of the State, issued by a corporate surety acceptable to
Lender, in an amount and form acceptable to Lender.
 
64

--------------------------------------------------------------------------------


 
(g) Inspections. Borrower shall, at any time and from time to time and at the
expense of Borrower, permit Lender or its agents or representatives to inspect
the Resorts, the Collateral and if necessary, in Lender’s opinion, to ascertain
or assure Borrower’s compliance with the terms of this Agreement, any of
Borrower’s other assets or Property, and to examine and make copies of and
abstracts from its and, to the extent it has access thereto or possession
thereof, the Timeshare Owners’ Association’s, books, accounts, records, original
correspondence, computer tapes, disks, software, and other papers as it may
desire; and to discuss its affairs, finances and accounts with any of its
officers, employees, Affiliates, contractors or independent public accountants
(and by this provision Borrower authorizes said accountants to discuss with
Lender, its agents or representatives, the affairs, finances and accounts of
Borrower). Lender agrees to use reasonable efforts not to unreasonably interfere
with Borrower’s business operations in connection with any such inspections.
Without limiting the foregoing, Lender shall have the right to make such credit
investigations as Lender may deem appropriate in connection with its review of
Notes Receivable, and Borrower shall make available to Lender all credit
information in Borrower’s possession or under its control or to which it may
have access, with respect to Purchasers or other obligors under Notes Receivable
as Lender may request.
 
(h) Reporting Requirements. So long as any portion of the Obligations remain
unsatisfied, Borrower shall furnish (or cause to be furnished, as the case may
be) to Lender the following:
 
(i) Monthly Financial Reports.  As soon as available and in any event within ten
(10) business days after the end of each calendar month the following reports:
(i) the trial balance of the Pledged Notes Receivable; (ii) an aging report on
the Pledged Notes Receivable; (iii) a report detailing the collections on each
of the Pledged Notes Receivable; (iv) a Borrowing Base Report; (v) a deposit
summary and other monthly reports from the Lockbox Agent required pursuant to
the Lockbox Agreement; (vi) reports relating to Eligibility Criteria for Notes
Receivable including: (a) modified accounts; (b) upgrades; (c) employees of
Borrower; (d) non-U.S. or non-Canadian accounts; (e) pending cancellations; (f)
residents in Canada; (g) terms greater than 120 months; (h) less than 10% down
payments; (i) principal balances over $60,000; and (j) principal balances over
$35,000; and (vii) other reports including: (a) paid-in-full; (b) delinquency;
(c) accounts added; (d) accounts subtracted; (e) summary of accounts added; (f)
summary of accounts subtracted; (g) summary of delinquencies; (h) Borrower's
monthly summary; (i) maintenance fee letter; (j) maintenance fee back-up for
prior month(s); (k) copies of checks deposited to clear up auto debit delay; (l)
compact disc of trial balances broken down by old and new accounts; and (m)
reports relating to Purchaser criteria including individual and weighted average
FICO indicators for all new Purchasers for the second preceding month. Each such
report, other than the reports provided under subparagraph (v) above, shall be
certified by the Borrower in accordance with Exhibit G attached hereto.
 
65

--------------------------------------------------------------------------------


 
(ii) Quarterly Financial Reports. As soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter, copies of income
statements and balance sheets for the operations of each Resort and for
Borrower, certified by the Chief Financial Officer of Borrower;
 
(iii) Annual Financial Reports. As soon as available and in any event within
ninety (90) days after the end of each calendar year or other fiscal year as may
be applicable with respect to Borrower (a “Fiscal Year”), a statement of income
and expense of Borrower for the annual period ended as of the end of such Fiscal
Year, and a balance sheet of Borrower as of the end of such Fiscal Year, all in
such detail and scope as may be reasonably required by Lender and prepared in
accordance with GAAP and on a basis consistent with prior accounting periods.
Each annual financial statement of Borrower shall be prepared by an independent
certified public accountant and certified by Borrower to be true, correct and
complete, and shall otherwise be in form acceptable to Lender. In the event that
Lender, acting in good faith, is not satisfied with any such Financial
Statement, and if Borrower fails to provide Lender with new Financial Statements
acceptable to Lender within fifteen (15) days after Lender delivers written
notice of such dissatisfaction to Borrower, then, at Lender’s request, Borrower
shall furnish to Lender copies of audited income statements and balance sheets
certified by an independent certified public accountant acceptable to Lender and
prepared in accordance with GAAP and on a basis consistent with prior accounting
periods. Such audited annual statements shall also be in form and content
satisfactory to Lender. If the figures for net and total operating income (as
such terms are defined in accordance with GAAP) in the audited annual statements
do not vary by more than five percent (5%) from the figures in the unaudited
annual statements, Lender shall bear the cost of the certified public
accountant’s audit. If, however, such figures vary by more than five percent
(5%), Borrower shall bear the cost of such certified public accountant’s audit;
 
(iv) Officer’s Certificate. Each set of annual Financial Statements or reports
delivered to Lender pursuant to Sections 7.1(h)(i) and 7.1(h)(ii) of this
Agreement will be accompanied by a certificate of the President or the Treasurer
of Borrower in the form attached as Exhibit H setting forth that the signers
have reviewed the relevant terms of the Agreement (and all other agreements and
exhibits between the parties) and have made, or caused to be made, under their
supervision, a review of the transactions and conditions of Borrower from the
beginning of the period covered by the Financial Statements or reports being
delivered therewith to the date of the certificate and that such review has not
disclosed the existence during such period of any condition or event which
constitutes a Default or Event of Default or, if any such condition or event
existed or exists or will exist, specifying the nature and period of existence
thereof and what action Borrower has taken or proposes to take with respect
thereto;
 
66

--------------------------------------------------------------------------------


 
(v) Sales Reports. Concurrently with the financial statements required pursuant
to Section 7.1(h)(i), Borrower shall deliver to Lender, a sales report,
detailing the sales of all Intervals at the Resorts for the period covered
thereby, certified by Borrower to be true, correct and complete and otherwise in
a form approved by Lender;
 
(vi) Audit Reports. Promptly upon receipt thereof, one (1) copy of each other
report submitted to Borrower by independent public accountants or other Persons
in connection with any annual, interim or special audit made by them of the
books of Borrower;
 
(vii) Notice of Default or Event of Default. Immediately upon becoming aware of
the existence of any condition or event which constitutes a Default or an Event
of Default, Borrower shall deliver to Lender a written notice specifying, as
applicable, the nature and period of existence thereof and what action Borrower
is taking or proposes to take with respect thereto;
 
(viii) Notice of Claimed Default. Immediately upon becoming aware of a claim of
Default or Event of Default, a written notice specifying, as applicable, the
nature and period of existence thereof and what action Borrower is taking or
proposes to take with respect thereto;
 
(ix) Maintenance of Inventory Control. Borrower shall maintain and at all times
fully comply with the Inventory Control Procedures from the date hereof until
the Loan is repaid in full. Borrower shall permit Lender, its officers,
employees, auditors, and other agents or designees to review the books and
records of Borrower and make such other examinations and inspections as Lender
in its sole discretion deems necessary to determine that Borrower is in full
compliance with such Inventory Control Procedures;
 
(x) Material Adverse Developments. Immediately upon becoming aware of any claim,
action, proceeding, development or other information which may materially and
adversely affect Borrower, the Collateral, the Resorts, the business, prospects,
profits or condition (financial or otherwise) of Borrower, or the ability of
Borrower to perform its Obligations under the Agreement, Borrower shall provide
Lender with telephonic or telegraphic notice, followed by telefaxed and mailed
written confirmation, specifying the nature of such development or information
and such anticipated effect; and
 
(xi) Other Information. Borrower shall deliver to Lender: (i) within five (5)
days of the filing thereof with the United States Securities and Exchange
Commission, copies of each Form 8-K, 10-Q and 10-K filed by Borrower; (ii) at
least semi-annually during the Term (or more frequently upon request of Lender),
current addresses and telephone numbers for each obligor under an Eligible Note
Receivable pledged to Lender and (iii) any other information related to the
Loan, the Collateral, the Resorts or Borrower as Lender may in good faith
request including, without limitation, annually, federal call reports relating
to Lockbox Agent.
 
67

--------------------------------------------------------------------------------


 
(i) Records. Borrower shall keep adequate records and books of account
reflecting all financial transactions of Borrower and with respect to the
Resorts in which complete entries will be made in accordance with GAAP. In
addition, Borrower shall keep, and shall promptly deliver to Lender upon
Lender’s request therefor, complete, timely and accurate records of all sales of
Intervals and all payments in respect of Pledged Notes Receivable.
 
(j) Management. Borrower shall: (i) remain engaged in the active management of
the Resorts, (ii) unless Borrower notifies Lender in writing at least thirty
(30) days in advance of its new location, retain its executive offices at 1221
Riverbend Drive, Suite 120, Dallas, Texas 75221, and (iii) continue to perform
duties substantially similar to those presently performed as provided in the
management agreement relating to each Resort. No management agreement for any
Resort shall be modified, assigned, extended, terminated or entered into nor
shall the current method of operation and management of the Resorts be changed
in any material manner, without the prior written approval of Lender.
 
(k) FICA. Borrower shall furnish to Lender within thirty (30) days after the
expiration of each calendar quarter proof reasonably satisfactory to Lender that
Borrower’s obligations to make deposits for F.I.C.A., social security and
withholding taxes have been satisfied.
 
(l) Operating Contracts. Subject to the rights of the Timeshare Owners’
Association as set forth in the Timeshare Documents, no Operating Contract shall
be modified, extended, terminated or entered into, without the prior written
approval of Lender, if any such modification, extension, termination or new
agreement could have a material adverse impact on the operation of the Resorts
or the Collateral.
 
(m) Notices. Borrower shall notify Lender within five (5) Business Days of the
occurrence of any event (i) as a result of which any representation or warranty
of Borrower contained in any Loan Documents would be incorrect or materially
misleading if made at that time, or (ii) as a result of which Borrower is not in
full compliance with all of its covenants and agreements contained in this
Agreement or any Loan Document, or (iii) which constitutes or, with the passage
of time, notice or a determination by Lender would constitute, an Event of
Default.
 
(n) Maintenance. Borrower shall maintain, or shall cause to be maintained, or to
the extent provided for pursuant to the Declaration, shall use its best efforts
to cause the Timeshare Owners’ Association to maintain, and the Resorts in good
repair, working order and condition and shall make all necessary replacements
and improvements to the Resorts consisting of real property so that the value
and operating efficiency of the Resorts will be maintained at all times and so
that the Resorts remain in compliance in all respects with the Timeshare Act,
the Timeshare Documents and other applicable law.
 
68

--------------------------------------------------------------------------------


 
(o) Claims. Borrower shall promptly notify Lender of any claim, action or
proceeding affecting the Resorts or Collateral, or any part thereof, or Lender,
or any of the security interests or rights granted in favor of Lender hereunder
or under any of the Loan Documents. At the request of Lender, Borrower shall
appear in and defend in favor of Lender, at Borrower’s sole expense, any such
claim, action or proceeding.
 
(p) Registration and Regulations.
 
(i) Local Legal Compliance. Borrower will comply, and will cause the Resorts to
comply, with all applicable servitudes, restrictive covenants, applicable
planning, zoning or land use ordinances and building codes, all applicable
health and Environmental Laws and regulations, and all other applicable laws,
rules, regulations, agreements or arrangements.
 
(ii) Registration Compliance. Borrower will maintain, or cause to be maintained,
all necessary registrations, current filings, consents, franchises, approvals,
and exemption certificates, and Borrower will make or pay, or cause to be made
or paid, all registrations, declarations or fees with the Division and any other
government or any agency or department thereof, whether in the state or another
jurisdiction, required in connection with the Resorts and the occupancy, use and
operation thereof, the incorporation of Units into the time-share plan
established pursuant to the Declaration and the other Timeshare Documents, and
the sale, advertising, marketing, and offering for sale of Intervals. All such
registrations, filings and reports will be truthfully completed; and true and
complete copies of such registrations, applications, consents, licenses,
permits, franchises, approvals, exemption certificates, filings and reports will
be delivered to Lender. Borrower shall advise Lender of any changes with respect
to its marketing or sales programs in any jurisdiction, including jurisdictions
other than the state, and at Lender’s request from time to time, Borrower shall
deliver to Lender: (A) written statements by the applicable state authorities,
in form acceptable to Lender, stating that no registration is necessary for the
sale of Intervals in the particular state, (B) an opinion of counsel in form
acceptable to Lender and rendered by counsel acceptable to Lender, stating that
no such registration is necessary, or (C) such other evidence of compliance with
applicable laws as Lender may require; and
 
(iii) Other Compliance. Borrower has, in all material respects, complied with
and will comply with all laws and regulations of the United States, the State of
Texas, each state in which an applicable Resort or Collateral is located, any
political subdivision of either such state and any other governmental,
quasi-governmental or administrative jurisdiction in which Intervals have been
sold or offered for sale, or in which sales, offers of sale or solicitations
with respect to the Resorts have been or will be conducted, including to the
extent applicable, but not limited to: (1) the Timeshare Act; (2) the Consumer
Credit Protection Act; (3) Regulation Z of the Federal Reserve Board; (4) the
Equal Credit Opportunity Act; (5) Regulation B of the Federal Reserve Board;
(6) the Federal Trade Commission’s 3-day cooling-off Rule for Door-to-Door
Sales; (7) Section 5 of the Federal Trade Commission Act; (8) ILSA; (9) federal
postal laws; (10) applicable state and federal securities laws; (11) applicable
usury laws; (12) applicable trade practices, home and telephone solicitation,
sweepstakes, anti-lottery and consumer credit and protection laws;
(13) applicable real estate sales licensing, disclosure, reporting and escrow
laws; (14) the ADA; (15) RESPA; (16) all amendments to and rules and regulations
promulgated under the foregoing acts or laws; (17) the Federal Trade
Commission’s Privacy of Consumer Financial Information Rule; (18) other
applicable federal statutes and the rules and regulations promulgated
thereunder; and (19) any state law or law of any state (and the rules and
regulations promulgated thereunder) relating to ownership, establishment or
operation of the Resort, or the sale, offering for sale, or financing of
Intervals.
 
69

--------------------------------------------------------------------------------


 
(q) Other Documents. Borrower will maintain to the satisfaction of Lender and
make available to Lender, accurate and complete files relating to the Resorts,
the Pledged Notes Receivable and other Collateral, and such files will contain
true copies of each Pledged Note Receivable, as amended from time to time,
copies of all relevant credit memoranda relating to such Notes Receivable and
all collection information and correspondence relating thereto. Without limiting
the foregoing, Borrower shall maintain evidence of its compliance with the
requirements of Section 3.8.
 
(r) Further Assurances. Borrower will execute and deliver, or cause to be
executed and delivered, such other and further agreements, documents,
instruments, certificates and assurances as, in the judgment of Lender exercised
in good faith may be necessary or appropriate to more effectively evidence or
secure, and to ensure the performance of, the Obligations. In addition, Borrower
shall deliver to Lender from time to time upon each request by Lender such
documents, instruments or other matters or items as Lender may require to
evidence Borrower’s compliance with the covenants set forth in this Section 7.1
and Section 3.8.
 
(s) Utilities. Borrower will cause, or to the extent provided for pursuant to
the Declaration, covenants to use its best efforts to ensure that the Timeshare
Owners’ Association, or the manager of the Resorts, as applicable, will cause,
electric, sanitary and stormwater sewer, water facilities, drainage facilities,
solid waste disposal, telephone and other necessary utilities to be available to
the Resorts in sufficient capacity to service the Resorts.
 
70

--------------------------------------------------------------------------------


 
(t) Amenities. Borrower will cause, or to the extent provided for pursuant to
the Declarations, will use its best efforts to ensure that the Timeshare Owners’
Association, or the manager of the Resort, as applicable, will cause, the
Resorts to be maintained in good condition and repair, and in accordance with
the provisions of the applicable Timeshare Documents, and Borrower will cause
each Purchaser of an Interval at the Resorts to have continuing access to, and
the use of, to the extent of such Purchaser’s time-share periods, all of the
Common Elements and related or appurtenant services, rights and benefits, all as
provided in the Declaration and the Timeshare Documents.
 
(u) Expenses and Closing Fees. Whether or not the transactions contemplated
hereunder are completed, Borrower shall pay all expenses of Lender and each of
Lender’s participants relating to negotiating, preparing, documenting, closing
and enforcing this Agreement, including, but not limited to:
 
(i) the cost of preparing, reproducing and binding this Agreement, the other
Loan Documents and all Exhibits and Schedules thereto;
 
(ii) the reasonable fees and disbursements of Lender’s and each of Lender’s
participants’ counsel;
 
(iii) Lender’s and each of Lender’s participants’ reasonable out-of-pocket
expenses;
 
(iv) all reasonable fees and expenses (including fees and expenses of Lender’s
and each of Lender’s participants’ counsel) relating to any amendments, waivers,
consents or subsequent closings pursuant to the provisions hereof;
 
(v) all costs, outlays, legal fees and expenses of every kind and character had
or incurred in (1) the interpretation or enforcement of any of the provisions
of, or the creation, preservation or exercise of rights and remedies under, any
of the Loan Documents including the costs of appeal (2) the preparation for,
negotiations regarding, consultations concerning, or the defense or prosecution
of legal proceedings involving any claim or claims made or threatened against
Lender arising out of this transaction or the protection of the Collateral
securing the Loan or Advances made hereunder, expressly including, without
limitation, the defense by Lender, and each of Lender’s participants of any
legal proceedings instituted or threatened by any Person to seek to recover or
set aside any payment or setoff theretofore received or applied by Lender and
each of Lender’s participants with respect to the Obligations, and any and all
appeals thereof; and (3) the advancement of any expenses provided for under any
of the Loan Documents;
 
71

--------------------------------------------------------------------------------


 
(vi) all expenses relating to the maintenance and administration of the Lockbox
and Lockbox Account by the Lockbox Agent and Servicing and any escrow by the
Title Company or any other escrow agent;
 
(vii) all costs and expenses incurred by Lender under the Note, and all late
charges under the Note;
 
(viii) all real and personal property taxes and assessments, documentary stamp
and intangible taxes, sales taxes, recording fees, title insurance premiums and
other title charges, document copying, transmittal and binding costs, appraisal
fees, lien and judgment search costs, fees of architects, engineers,
environmental consultants, surveyors and any special consultants, construction
inspection fees, brokers fees, escrow fees, wire transfer fees, and all travel
and out-of-pocket expenses of Lender and each of Lender’s participants to
conduct inspections or audits. Without limitation of the foregoing, Borrower
shall pay the costs of UCC and other searches, UCC and other Loan Document
recording fees and applicable taxes, and premiums on each Mortgagee Title Policy
delivered to Lender pursuant to this Agreement; and
 
(ix) with respect to the fees payable by Borrower under clauses (ii), (iii), and
(iv) above, provided that no Event of Default or condition, omission or act
which, with the passage of time, notice or both, would constitute an Event of
Default, has occurred, Lender and/or Lender’s participants shall provide
Borrower in advance, as applicable, with good faith estimates of: (1) the
reasonable fees and disbursements of participant’s counsel; (2) the
participant’s reasonable out-of-pocket expenses; and (3) the reasonable fees and
expenses of participants and each participant’s counsel relating to any
amendments, waivers, consents or subsequent closings pursuant to the provisions
hereof, respectively; and such fees, disbursements and expenses shall be in
accordance with such good faith estimates.
 
72

--------------------------------------------------------------------------------


 
(v) Indemnification of Lender. In addition to (and not in lieu of) any other
provisions of any Loan Document providing for indemnification in favor of
Lender, Borrower shall defend, indemnify and hold harmless Lender, its
subsidiaries, affiliates, officers, directors, agents, employees,
representatives, consultants, contractors, servants, and attorneys, as well as
the respective heirs, personal representatives, successors or assigns of any or
all of them (hereafter collectively the “Indemnified Lender Parties”), from and
against, and promptly pay on demand or reimburse each of them with respect to,
any and all liabilities, claims, demands, losses, damages, costs and expenses
(including without limitation, reasonable attorneys’ and paralegals’ fees and
costs), actions or causes of action of any and every kind or nature whatsoever
asserted against or incurred by any of them by reason of or arising out of or in
any way related or attributable to (i) this Agreement, the Loan Documents, or
the Collateral; (ii) the transactions contemplated under any of the Loan
Documents or any of the Timeshare Documents, including without limitation, those
in any way relating to or arising out of the violation of any federal or state
laws, including the Timeshare Act; (iii) any breach of any covenant or agreement
or the incorrectness or inaccuracy of any representation and warranty of
Borrower contained in this Agreement or any of the Loan Documents (including
without limitation any certification of Borrower delivered to Lender); (iv) any
and all taxes, including real estate, personal property, sales, mortgage,
excise, intangible or transfer taxes, and any and all fees or charges,
including, without limitation under the Timeshare Act, which may at any time
arise or become due prior to the payment, performance and discharge in full of
the Obligations; (v) the breach of any representation or warranty as set forth
herein regarding any Environmental Laws; (vi) the failure of Borrower to perform
any obligation or covenant herein required to be performed pursuant to any
Environmental Laws; (vii) the use, generation, storage, release, threatened
release, discharge, disposal or presence on, under or about the Resorts of any
Hazardous Materials; (viii) the removal or remediation of any Hazardous
Materials from the Resorts required to be performed pursuant to any
Environmental Laws or as a result of recommendations of any environmental
consultant or as required by Lender; (ix) claims asserted by any Person
(including without limitation any governmental or quasi-governmental agency,
commission, department, instrumentality or body, court, arbitrator or
administrative board (collectively, a “Governmental Agency”), in connection with
or any in any way arising out of the presence, use, storage, disposal,
generation, transportation, release, or treatment of any Hazardous Materials on,
in, under or affecting the Resorts; (x) the violation or claimed violation of
any Environmental Laws in regard to the Resorts; or (xi) the preparation of an
environmental audit or report on the Resorts, whether conducted by Lender,
Borrower or a third-party, or the implementation of environmental audit
recommendations. Such indemnification shall not give Borrower any right to
participate in the selection of counsel for Lender or the conduct or settlement
of any dispute or proceeding for which indemnification may be claimed. Lender
agrees to give Borrower written notice of the assertion of any claim or the
commencement of any action or lawsuit described in this Section. It is the
express intention of the parties hereto that the indemnity provided for in this
Section, as well as the disclaimers of liability referred to in this Agreement,
are intended to and shall protect and indemnify Lender from the consequences of
Lender’s own negligence, whether or not that negligence is the sole or
concurring cause of any liability, obligation, loss, damage, penalty, action,
judgment, suit, claim, cost, expense or disbursement provided, however, that
Borrower shall not be required to protect and indemnify Lender or any Lender
from the consequences of Lender’s or any such Lender’s gross negligence, where
that gross negligence is the sole cause of the liability, obligation, loss,
damage, penalty, action, judgment, suit, claim, cost, expense or disbursement
for which indemnification or protection would otherwise be required. The
provisions of this Section shall survive the full payment, performance and
discharge of the Obligations and the termination of this Agreement, and shall
continue thereafter in full force and effect.
 
73

--------------------------------------------------------------------------------


 
(w) Financial Covenants. 
 
(i) Tangible Net Worth. Borrower shall at all times have and maintain Tangible
Net Worth in an amount which shall not be less than an amount equal to the
Tangible Net Worth as stated in the annual audited financial statements as of
December 31, 2004 plus (A) fifty percent (50%) of the aggregate amount of
proceeds received by Borrower after December 31, 2004 in connection with each
issuance by Borrower of any class or classes of capital stock after December 31,
2004, except for stock issued to retire existing unsecured subordinated debt,
plus (B) fifty percent (50%) of the aggregate amount of net income (calculated
in accordance with GAAP) of Borrower after December 31, 2004.
 
(ii) Marketing and Sales Expenses. As of the last day of each fiscal quarter,
Borrower will not permit the twelve (12) month cumulative ratio of Marketing and
Sales Expenses to the Borrower’s net proceeds from the sale of Intervals as
recorded on the Borrower’s financial statements for the immediately preceding
twelve (12) consecutive months to equal or exceed a ratio of .570 to 1.
 
(iii) Maximum Loan Delinquency. Borrower will not permit as of the last day of
each calendar quarter its over 30-day delinquency rate on its entire Notes
Receivable portfolio to be greater than twenty-five percent (25%). If, as of the
last day of each calendar quarter, Borrower’s over 30-day delinquency on its
entire Notes Receivable portfolio is greater than twenty percent (20%), then
Lender shall have the right to conduct an audit, at Borrower’s sole cost and
expense, of all Borrower’s Notes Receivable pledged to the Lender hereunder.
 
(iv) Interest Coverage. The Interest Coverage Ratio for Borrower shall be at
least 1.25:1. The term Interest Coverage Ratio means with respect to any Person
for any calendar quarter, the ratio of (a) EBITDA for such period less capital
expenditures as determined in accordance with GAAP, for such period to (b) the
interest expense minus all non-cash items constituting interest expense for such
period.
 
(v) Profitable Operations. Borrower will not permit Consolidated Net Income (a)
for any fiscal year, commencing with the fiscal year ending December 31, 2004,
to be less than $1.00 and (b) for any two consecutive fiscal quarters (reviewed
on an individual rather than on an aggregate basis) to be less than $1.00.
 
(vi) Debt to Equity Ratio. The Debt to Equity Ratio for Borrower shall be less
than 6:1. The term Debt to Equity Ratio means the ratio of (a) debt consisting
of all notes payable, capital lease obligations and senior subordinated debt as
reported on the Borrower’s most recent consolidated financial statements to (b)
equity consisting of the balance sheet equity and senior subordinated debt less
intangible assets, including, without limitation, goodwill, trademarks,
tradenames, copyrights, patents, patent allocations, licenses and rights in any
of the foregoing and other items treated as intangible in accordance with GAAP,
as reported on the Borrower’s most recent consolidated financial statements. In
computing Borrower’s Debt to Equity Ratio, non-recourse off balance sheet
financing will not be included as part of Borrower’s debt.
 
74

--------------------------------------------------------------------------------


 
(x) Net Securitization Cash Flow. If a Default or Event of Default has occurred,
then Borrower shall cause Silverleaf Finance II, Inc. to declare, at least
quarterly, a cash dividend payable to Borrower and/or a payment in respect of
the Silverleaf Finance II Subordinated Note in an aggregate amount equal to the
Net Securitization Cash Flow in respect of Silverleaf Finance II, Inc. for such
quarter, and all such dividends shall be paid directly to Lender, and applied by
Lender in repayment of the Loan. Borrower shall provide Lender with notice of
Silverleaf Finance II, Inc.’s declaration of a cash dividend or a payment on the
Silverleaf Finance II Subordinated Note, together with a certification that: (i)
states whether a Default or Event of Default exists, and (ii) contains a
calculation of the Net Securitization Cash Flow.
 
(y) The maximum Loan to Retail Value Ratio shall at no time exceed 15%.
 
7.2 Negative Covenants. So long as any portion of the Obligations remain
unsatisfied, Borrower hereby covenants and agrees with Lender as follows:
 
(a) Limitation on Other Debt, Further Encumbrances. Borrower will not obtain
financing and grant liens with respect to the Collateral. Notwithstanding
anything herein to the contrary, Borrower may, without first obtaining the
written consent of Lender obtain financing and grant liens with respect to any
of its assets or other property except for the Collateral and those assets or
property restricted by a negative pledge provided: (i) Borrower provides ten
days prior written notice to Lender setting forth the terms and conditions of
such financing; (ii) no Event of Default or condition, omission or act which,
with the passage of time, notice or both, would constitute an Event of Default,
has occurred; (iii) such financing does not result in an Event of Default
hereunder or under any documents evidencing any other indebtedness of Borrower;
and (iv) Lender is promptly provided a copy of the fully executed loan documents
relating thereto.
 
(b) Restrictions on Transfers. Except as hereinafter specifically provided,
Borrower shall not, whether voluntarily or involuntarily, by operation of law or
otherwise, (i) without obtaining the prior written consent of Lender (which
consent may be given, withheld or conditioned by Lender in Lender’s sole
discretion), transfer, sell, pledge, convey, hypothecate, factor or assign all
or any portion of the Collateral, the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities, or
contract to do any of the foregoing, including, without limitation, pursuant to
options to purchase, and so-called installment sales contracts, land contracts,
or contracts for deed, provided that the foregoing restriction on transfers
shall not apply to the conveyance of SPV Assets to the SPV in accordance with
the Silverleaf Finance II Documents, (ii) without obtaining the prior written
consent of Lender (which consent may be given, withheld or conditioned by Lender
in Lender’s sole discretion), lease or license all or any portion of the
Collateral, the Encumbered Intervals, the Common Elements relating to the
Encumbered Intervals or any Resort facilities or amenities (except for the
license created in favor of SPV under any license agreement with Borrower,
Silverleaf Club or any timeshare owners association, to use or access the
reservation system or related computer hardware or software for any Resort), or
change the legal or actual possession or use thereof, (iii) permit the
assignment, transfer, delegation, change, modification or diminution of the
duties or responsibilities of Borrower, of any manager of the Resorts approved
by Lender as manager of the Resorts (except for an assignment of such duties to
a professional management company or companies reasonably acceptable to Lender
in advance) without obtaining the prior written consent of Lender (which consent
shall not be unreasonably withheld), or (iv) without obtaining the prior written
consent of Lender (which consent may be given, withheld or conditioned by Lender
in Lender’s sole discretion), cause or permit the assignment, pledge or other
encumbrance of any of the Operating Contracts or all or any portion of
Borrower’s right, title or interest in the Declaration. Without limiting the
generality of the preceding sentence, and subject to the terms of this
Agreement, the prior written consent of Lender (as specified above) shall be
required for (A) any transfer of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities or
any part thereof made to a subsidiary or Affiliate or otherwise, (B) any
transfer of all or any part of the Encumbered Intervals, the Common Elements
relating to the Encumbered Intervals or any Resort facilities or amenities by
Borrower to its stockholders or Affiliates or vice versa, and (C) any corporate
merger or consolidation, disposition or other reorganization, except as
permitted in Section 7.1(c). In the event that Lender is willing to consent to a
transfer which would otherwise be prohibited by this Section 7.2(b) Lender may
condition its consent on such terms as it desires, including, without
limitation, an increase in the Interest Rate and the requirement that Borrower
pay a transfer fee, together with any expenses incurred by Lender in connection
with the granting of such consent (including, without limitation, attorneys’
fees and expenses). If Borrower violates the terms of this Section 7.2(b), in
addition to any other rights or remedies which Lender may have herein, in any
other Loan Document, or at law or in equity, Lender may by written notice to
Borrower increase, effective immediately as of the date of such violation, the
Interest Rate to the Default Rate.
 
75

--------------------------------------------------------------------------------


 
(c) Use of a Lender’s or Lender’s Name. Borrower will not, and will not permit
any Affiliate to, without the prior written consent of Lender or such Lender’s
participant, use the name of Lender or any Lender’s participant or the name of
any affiliate of Lender, any Lender or any Lender’s participant in connection
with any of their respective businesses or activities, except in connection with
internal business matters and as required in dealings with governmental
agencies.
 
(d) Transactions with Affiliates. Except as provided in the Silverleaf Finance
II Documents, without the prior written consent of Lender, which shall not
unreasonably be withheld, Borrower will not enter into any transaction with any
Affiliate in connection with the Resorts, including, without limitation,
relating to the purchase, sale or exchange of any assets or properties or the
rendering of any service, except in the ordinary course of, and pursuant to the
reasonable requirements of, the operations of the Resorts and upon fair and
reasonable terms.
 
76

--------------------------------------------------------------------------------


 
(e) Restrictive Covenants. Borrower will not without Lender’s prior written
consent seek, consent to, or otherwise acquiesce in, any change in any private
restrictive covenant, planning or zoning law or other public or private
restriction, which would limit or alter the use of the Resorts.
 
(f) Subordinated Obligations. Borrower will not, directly or indirectly,
(i) permit any payment to be made in respect of any indebtedness, liabilities or
obligations, direct or contingent, (the “Subordinated Debt”) to any of its
shareholders or their affiliates or which are subordinated by the terms thereof
or by separate instrument to the payment of principal of, and interest on, the
Note; (ii) permit the amendment, rescission or other modification of any such
subordination provisions of any of Borrower’s subordinated obligations in such a
manner as to affect adversely the Lien in and to the Collateral or Lender’s
senior priority position and entitlement as to payment and rights with respect
to the Note and the Obligations, or (iii) permit the prepayment or redemption,
except for mandatory prepayments, of all or any part of Borrower’s obligations
to its shareholders, or of any subordinated obligations of Borrower except in
accordance with the terms of such subordination. Notwithstanding anything to the
contrary in this Section 7.2(f), so long as Borrower’s Tangible Net Worth
remains in compliance with Section 7.1(w)(i) Borrower may: (i) retire unsecured
subordinated debt, and/or (ii) declare dividends, buy back stock, and perform
other equity transactions.
 
(g) Timeshare Regime. Without Lender’s prior written consent, Borrower shall not
amend, modify or terminate the Declarations or other Timeshare Documents, or any
other restrictive covenants, agreements or easements regarding the Resorts
(except for routine non-substantive modifications which have no impact on the
Collateral). Except as otherwise provided herein, Borrower shall not assign its
rights as developer under the Declarations without Lender’s prior written
consent, or file or permit to be filed any additional covenants, conditions,
easements or restrictions against or affecting the Resorts (or any portion
thereof) without Lender’s prior written consent, which consent shall not be
unreasonably withheld.
 
(h) Name Change. Borrower will not change its name or state of organization.
 
(i) Collateral. Borrower shall not take any action (nor permit or consent to the
taking of any action) which might impair the value of the Collateral or any of
the rights of Lender in the Collateral, except with respect to the Silverleaf
Finance II Stock and the Silverleaf Finance II Subordinated Note as provided in
the Silverleaf Finance II Documents, nor shall Borrower cause or permit any
amendment to or modification of the form or terms of any of the Pledged Notes
Receivable, Mortgages or, except as specifically provided herein above, the
other Timeshare Documents.
 
(j) Marketing/Sales. Borrower shall not market, attempt to sell or sell or
permit or justify any sales or attempted sales of any Intervals except in
compliance with the Timeshare Act and applicable laws in state and other
jurisdictions where marketing, sales or solicitation activities occur.
 
77

--------------------------------------------------------------------------------


 
(k) Declarant’s Rights and Management Agreements. Borrower covenants, pledges
and agrees that until the Loan and all other amounts due and owing under this
Agreement and the other Loan Documents are paid in full Borrower will not,
voluntarily or involuntarily, directly or indirectly, mortgage, pledge, assign,
sell, transfer, hypothecate, encumber, convey or grant a security interest in
any: (i) contract or agreement, whether written, oral or otherwise, whether now
or hereafter existing, including any management or operating contract and
agreement, between Borrower or any Affiliate of the Borrower and the governing
body of any Resort, with respect to the management and operation of the Resort;
or (ii) any rights of the Declarant arising under the Declaration creating any
Resort, or under the Bylaws for the Resort, whether now or hereafter existing.
 
Section 8-Events Of Default
 
8.1 Nature of Events. An “Event of Default” shall exist if any of the following
shall occur:
 
(a) Payments. If Borrower shall fail to make, as and when due, any payment or
mandatory prepayment of principal, interest, fees or other amounts with respect
to the Loan and such failure shall continue for five (5) days after notice of
such failure is provided by Lender.
 
(b) Covenant Defaults. If Borrower shall fail to perform or observe any
covenant, agreement or warranty contained in this Agreement or in any of the
Loan Documents, (other than with respect to: (i) the failure to make timely
payments in respect of the Loan as provided in Section 8.1(a); (ii) the failure
to deliver payments made under the Pledged Notes Receivable directly to Lender
as required pursuant to Section 2.4 as provided in Section 8.1(h); or (iii)
violation of: (y) the financial covenants in Section 7.1(w); any negative
covenants in Section 7.2) and, such failure shall continue for fifteen (15) days
after notice of such failure is provided by Lender, provided however, that if
Borrower commences to cure such failure within such 15 day period, but, because
of the nature of such failure, cure cannot be completed within 15 days
notwithstanding diligent effort to do so, then, provided Borrower diligently
seeks to complete such cure, an Event of Default shall not result unless such
failure continues for a total of thirty (30) days.
 
(c) Warranties or Representations. If any representation or other statement made
by or on behalf of Borrower in this Agreement, in any of the Loan Documents or
in any instrument furnished in compliance with or in reference to the Loan
Documents, is false, misleading or incorrect in any material respect as of the
date made or reaffirmed.
 
(d) Enforceability of Liens. If any lien or security interest granted by
Borrower to Lender in connection with the Loan is or becomes invalid or
unenforceable or is not, or ceases to be, a perfected first or second priority
lien or security interest, as applicable, in favor of Lender, encumbering the
asset which it is intended to encumber, and Borrower fails to cause such lien or
security interest to become a valid, enforceable, first or second, as
applicable, and prior lien or security interest in a manner satisfactory to
Lender within ten (10) days after Lender delivers written notice thereof to
Borrower.
 
78

--------------------------------------------------------------------------------


 
(e) Involuntary Proceedings. If a case is commenced or a petition is filed
against Borrower under any Debtor Relief Law; a receiver, liquidator or trustee
of Borrower or of any material asset of Borrower is appointed by court order and
such order remains in effect for more than forty-five (45) days; or if any
material asset of Borrower is sequestered by court order and such order remains
in effect for more than forty-five (45) days.
 
(f) Proceedings. If Borrower voluntarily seeks, consents to or acquiesces in the
benefit of any provision of any Debtor Relief Law, whether now or hereafter in
effect; consents to the filing of any petition against it under such law; makes
an assignment for the benefit of its creditors; admits in writing its inability
to pay its debts generally as they become due; or consents or suffers to the
appointment of a receiver, trustee, liquidator or conservator for it, or any
part of its, assets.
 
(g) Attachment, Judgment, Tax Liens. The issuance, filing, levy or seizure
against the Collateral, or, with respect to the Resorts or the Obligations,
against Borrower of one or more attachments, injunctions, executions, tax liens
or judgments for the payment of money cumulatively in excess of $100,000.00,
which is not discharged in full or stayed within thirty (30) days after issuance
or filing.
 
(h) Failure to Deposit Proceeds. If Borrower shall fail to deliver payments made
under the Pledged Notes Receivable directly to Lender as required pursuant to
Section 2.4 above, or if Borrower shall take any other act which Lender shall
deem to be a conversion of the Collateral or fraudulent with respect to Lender.
 
(i) Timeshare Documents. If the Declaration, any of the other documents creating
or governing the Resorts, its timeshare regime, or the Timeshare Owners’
Association, or the restrictive covenants with respect to the Resorts, shall be
terminated, amended or modified without Lender’s prior written consent (except
for routine non-substantive modifications which have no impact on the
Collateral).
 
(j) Removal of Collateral. If Borrower conceals, removes, transfers, conveys,
assigns or permits to be concealed, removed, transferred, conveyed or assigned,
any of the Collateral in violation of the terms of the Loan Documents or with
the intent to hinder, delay or defraud its creditors or any of them including,
without limitation, Lender.
 
(k) Other Defaults. If a material default shall occur in any of the covenants or
Obligations set forth in any of the Loan Documents.
 
(l) Material Adverse Change. Any material adverse change in the financial
condition of Borrower or in the condition of the Collateral. For purposes of
this provision, a decline in the net worth of Borrower of $100,000.00 or less
shall not be considered a material adverse change.
 
79

--------------------------------------------------------------------------------


 
(m) Default by Borrower in Other Agreements. Any: (1) default, as defined in the
applicable loan agreement, by Borrower: (i) in the payment of any indebtedness
to any lender; (ii) in the payment or performance of other indebtedness for
borrowed money or obligations secured by any part of the Resorts; or (iii) in
the payment or performance of other material indebtedness or obligations
(material indebtedness or obligations being defined for purposes of this
provision as any indebtedness or obligation in excess of $200,000) where such
default accelerates or permits the acceleration (after the giving of notice or
passage of time or both) of the maturity of such indebtedness, or permits the
holders of such indebtedness to elect a majority of the board of directors of
Borrower (whether or not such default[s] have been waived by such holder); (2)
acceleration by any lender of its respective credit facilities; or (3) default
under, or acceleration of the TFC Conduit Loan.
 
(n) Use of Resorts. Any act or failure to act by Borrower which materially and
adversely limits the rights of Purchasers to use Common Elements, and related or
appurtenant easement, access and use rights and benefits of any of the Resorts,
including but not limited to a default by Borrower or any Affiliate under any
loan document or Declaration to which Borrower or any Affiliate is a party.
 
(o) Violation of Negative Covenants. Borrower violates any negative covenants
set forth in Section 7.2.
 
(p) Violation of Financial Covenants. Borrower violates any financial covenants
set forth in Section 7.1(w).
 
(q) Use of Loan Proceeds. If the proceeds of any Advance are used in
contravention of Section 6.11.
 
Section 9-Remedies
 
9.1 Remedies Upon Default. Should an Event of Default occur, Lender may take any
one or more of the actions described in this Section 9, all without notice to
Borrower:
 
(a) Acceleration. Without demand or notice of any nature whatsoever, declare the
unpaid balance of the Loans, or any part thereof, immediately due and payable,
whereupon the same shall be due and payable.
 
(b) Termination of Obligation to Advance. Terminate any obligation of Lender to
lend under this Agreement in its entirety, or any portion of any such
commitment, to the extent Lender shall deem appropriate, all without notice to
Borrower.
 
(c) Judgment. Reduce Lender’s claim to judgment, foreclose or otherwise enforce
Lender’s security interest in all or any part of the Collateral by any available
judicial or other procedure under law.
 
80

--------------------------------------------------------------------------------


 
(d) Sale of Collateral and Foreclosure of Mortgages. Inventory Mortgages and
Real Property Mortgages. After notification, if any, provided for in Section 9.2
below, Lender may sell or otherwise dispose of, at the office of Lender, or
elsewhere, as chosen by Lender, all or any part of the Collateral, and any such
sale or other disposition may be as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts (it being agreed that the sale
of any part of the Collateral shall not exhaust Lender’s power of sale, but
sales may be made from time to time until all of the Collateral has been sold or
until the Obligations have been paid in full and fully performed), and at any
such sale it shall not be necessary to exhibit the Collateral, including,
without limitation, foreclosure of the Inventory Mortgages and the Real Property
Mortgages. Borrower hereby acknowledges and agrees that a private sale or sales
of the Collateral, after notification as provided for in Section 9.2, shall
constitute a commercially reasonable disposition of the Collateral sold at any
such sale or sales, and otherwise, commercially reasonable action on the part of
Lender.
 
(e) Retention of Collateral. At Lender’s discretion, retain such portion of the
Collateral as shall aggregate in value to an amount equal to the aggregate
amount of the Loans, in satisfaction of the Obligations, whenever the
circumstances are such that Lender elects to do so under applicable law.
 
(f) Receiver. Apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Borrower hereby consents
to any such appointment.
 
(g) Purchase of Collateral. Buy the Collateral at any public or private sale.
 
(h) Exercise of Other Rights. Lender shall have all the rights and remedies of a
secured party under the Code and other legal and equitable rights to which it
may be entitled, including, without limitation, and without notice to Borrower,
the right to continue to collect all payments made on the Pledged Notes
Receivable, and to apply such payments to the Obligations, and to sue in its own
name the maker of any defaulted Pledged Notes Receivable. Lender may also
exercise any and all other rights or remedies afforded by any other applicable
laws or by the Loan Documents as Lender shall deem appropriate, at law, in
equity or otherwise, including, but not limited to, the right to bring suit or
other proceeding, either for specific performance of any covenant or condition
contained in the Loan Documents or in aid of the exercise of any right or remedy
granted to Lender in the Loan Documents. Lender shall also have the right to
require Borrower to assemble any of the Collateral not in Lender’s possession,
at Borrower’s expense, and make it available to Lender at a place to be
determined by Lender which is reasonably convenient to both parties, and shall
have the right to take immediate possession of all of the Collateral, and may
enter the Resorts or any of the premises of Borrower or wherever the Collateral
shall be located, with or without process of law wherever the Collateral may be,
and, to the extent such premises are not the property of Lender, to keep and
store the same on said premises until sold (and if said premises be the property
of Borrower, Borrower agrees not to charge Lender for use and occupancy, rent,
or storage of the Collateral, for a period of at least ninety (90) days after
sale or disposition of the Collateral).
 
81

--------------------------------------------------------------------------------


 
9.2 Notice of Sale. Reasonable notification of time and place of any public sale
of the Collateral or reasonable notification of the time after which any private
sale or other intended disposition of the Collateral is to be made shall be sent
to Borrower and to any other person entitled under the Code to notice; provided,
however, that if the Collateral threatens to decline speedily in value or is of
a type customarily sold on a recognized market, Lender may sell or otherwise
dispose of the Collateral without notification, advertisement or other notice of
any kind. It is agreed that notice sent not less than five (5) calendar days
prior to the taking of the action to which such notice relates is reasonable
notification and notice for the purposes of this Section 9.2. Lender shall have
the right to bid at any public or private sale on its own behalf. Out of money
arising from any such sale, Lender shall retain an amount equal to all of its
costs and charges, including attorneys’ fees for advice, counsel or other legal
services or for pursuing, reclaiming, seeking to reclaim, taking, keeping,
removing, storing and advertising such Collateral for sale, selling same and any
and all other charges and expenses in connection therewith and in satisfying any
prior Liens thereon. Any balance shall be applied upon the Obligations, and in
the event of deficiency, Borrower shall remain liable to Lender. In the event of
any surplus, such surplus shall be paid to Borrower or to such other Persons as
may be legally entitled to such surplus. If, by reason of any suit or proceeding
of any kind, nature or description against Borrower, or by Borrower or any other
party against Lender or any Lender, which in such Lender’s sole discretion makes
it advisable for Lender to seek counsel for the protection and preservation of
Lenders’ security interest, or to defend the interest of Lender, such expenses
and counsel fees shall be allowed to Lender and the same shall be made a further
charge and Lien upon the Collateral.
 
In view of the fact that federal and state securities laws may impose certain
restrictions on the methods by which a sale of Collateral comprised of
Securities may be effected after an Event of Default, Borrower agrees that upon
the occurrence or existence of an Event of Default, Lender may from time to
time, attempt to sell all or any part of such Collateral by means of a private
placement restricting the bidding and prospective purchasers to whose who will
represent and agree that they are purchasing for investment only and not for, or
with a view to, distribution. In so doing, Lender may solicit offers to buy such
Collateral, or any part of it for cash, from a limited number of investors
deemed by Lender, in its reasonable judgment, to be responsible parties who
might be interested in purchasing the Collateral, and if Lender solicits such
offers from not less than two (2) such investors, then the acceptance by Lender
of the highest offer obtained therefrom shall be deemed to be a commercially
reasonable method of disposition of such Collateral.
 
9.3 Application of Collateral; Termination of Agreements. Upon the occurrence of
any Event of Default: (i) Lender may, with or without proceeding with such sale
or foreclosure or demanding payment or performance of the Obligations, without
notice, terminate Lender’s further performance under this Agreement or any other
agreement or agreements between Lender and Borrower, without further liability
or obligation by Lender; (ii) Lender may, at any time, appropriate and apply on
any Obligations any and all Collateral in its, the Custodian’s, or the Lockbox
Agent’s possession and (iii) Lender may apply any and all balances, credits,
deposits, accounts, reserves, indebtedness or other moneys due or owing to
Borrower held by Lender hereunder or under any other financing agreement or
otherwise, whether accrued or not. Neither such termination, nor the termination
of this Agreement by lapse of time, the giving of notice or otherwise, shall
absolve, release or otherwise affect the liability of Borrower in respect of
transactions prior to such termination, or affect any of the Liens, security
interests, rights, powers and remedies of Lender, but they shall, in all events,
continue until all of the Obligations are satisfied.
 
82

--------------------------------------------------------------------------------


 
9.4 Rights of Lender Regarding Collateral. In addition to all other rights
possessed by Lender, Lender, at its option, may on its own behalf from time to
time after there shall have occurred an Event of Default, and so long as such
Event of Default remains uncured, at its sole discretion, take the following
actions:
 
(a) transfer all or any part of the Collateral into the name of Lender or its
nominee;
 
(b) take control of any proceeds of any of the Collateral;
 
(c) extend or renew the Loan and grant releases, compromises or indulgences with
respect to the Obligations, any portion thereof, any extension or renewal
thereof, or any security therefor, to any obligor hereunder or thereunder; and
 
(d) exchange certificates or instruments representing or evidencing the
Collateral for certificates or instruments of smaller or larger denominations
for any purpose consistent with the terms of this Agreement.
 
9.5 Delegation of Duties and Rights. Lender may execute any of its duties and/or
exercise any of its rights or remedies under the Loan Documents by or through
its officers, directors, employees, attorneys, agents or other representatives.
 
9.6 Lender not in Control. Except as expressly provided herein or in any Loan
Document, none of the covenants or other provisions contained in this Agreement
or in any Loan Document shall give Lender the right or power to exercise control
over the affairs and/or management of Borrower.
 
9.7 Waivers. The acceptance by Lender at any time and from time to time of
partial payments of the Loan or performance of the Obligations shall not be
deemed to be a waiver of any Event of Default then existing. No waiver by Lender
of any Event of Default shall be deemed to be a waiver of any other or
subsequent Event of Default. No delay or omission by Lender in exercising any
right or remedy under the Loan Documents shall impair such right or remedy or be
construed as a waiver thereof or an acquiescence therein, nor shall any single
or partial exercise of any such right or remedy preclude other or further
exercise thereof, or the exercise of any other right or remedy under the Loan
Documents or otherwise. Further, except as otherwise expressly provided in this
Agreement or by applicable law, Borrower and each and every surety, endorser,
guarantor and other party liable for the payment or performance of all or any
portion of the Obligations, severally waive notice of the occurrence of any
Event of Default, presentment and demand for payment, protest, and notice of
protest, notice of intention to accelerate, acceleration and nonpayment, and
agree that their liability shall not be affected by any renewal or extension in
the time of payment of the Loan, or by any release or change in any security for
the payment or performance of the Loan, regardless of the number of such
renewals, extensions, releases or changes.
 
83

--------------------------------------------------------------------------------


 
9.8 Cumulative Rights. All rights and remedies available to Lender under the
Loan Documents shall be cumulative of and in addition to all other rights and
remedies granted under any of the Loan Document, at law or in equity, whether or
not the Loan is due and payable and whether or not Lender shall have instituted
any suit for collection or other action in connection with the Loan Documents.
 
9.9 Expenditures by Lender. Any sums expended by or on behalf of Lender pursuant
to the exercise of any right or remedy provided herein shall become part of the
Obligations and shall bear interest at the Default Rate, from the date of such
expenditure until the date repaid.
 
9.10 Diminution in Value of Collateral. Lender shall not have any liability or
responsibility whatsoever for any diminution or loss in value of any of the
Collateral, specifically including that which may arise from Lender’s negligence
or inadvertence, whether such negligence or inadvertence is the sole or
concurring cause of any damage.
 
9.11 Lender’s Knowledge. Lender shall not be deemed to have knowledge or notice
of the occurrence of any Event of Default unless Lender has actual knowledge of
the Event of Default or has received a notice from Borrower referring to this
Agreement and describing such Event of Default. 
 
Section 10-Certain Rights Of Lenders
 
10.1 Protection of Collateral. Lender may at any time and from time to time take
such actions as it deems necessary or appropriate to protect Lender’s Liens and
security interests in and to preserve the Collateral, and to establish, maintain
and protect the enforceability of Lender’s rights with respect thereto, all at
the expense of Borrower. Borrower agrees to cooperate fully with all of Lender’s
efforts to preserve the Collateral and Lender’s Liens, security interests and
rights and will take such actions to preserve the Collateral and Lender’s Liens,
security interests and rights as Lender may direct, including, without
limitation, by promptly paying upon Lender’s demand therefor, all documentary
stamp taxes or other taxes that may be or may become due in respect of any of
the Collateral. All of Lender’s expenses of preserving the Collateral and
Lender’s liens and security interests and rights therein shall be added to the
Loan.
 
10.2 Performance by Lender. If Borrower fails to perform any agreement contained
herein, Lender may itself perform, or cause the performance of, such agreement
on behalf of Lenders, and the expenses of Lender incurred in connection
therewith shall be payable by Borrower under Section 10.5 below. In no event,
however, shall Lender have any obligation or duties whatsoever to perform any
covenant or agreement of Borrower contained herein or in any of the Loan
Documents, Timeshare Documents or Operating Contracts, and any such performance
by Lender shall be wholly discretionary with Lender. The performance by Lender,
of any agreement or covenant of Borrower on any occasion shall not give rise to
any duty on the part of Lender to perform any such agreements or covenants on
any other occasion or at any time. In addition, Borrower acknowledges that
Lender shall not at any time or under any circumstances whatsoever have any duty
to Borrower or to any third party to exercise any of Lender’s rights or remedies
hereunder.
 
84

--------------------------------------------------------------------------------


 
10.3 No Liability of Lender. Neither the acceptance of this Agreement by Lender,
nor the exercise of any rights hereunder by Lender on its behalf, shall be
construed in any way as an assumption by Lender of any obligations,
responsibilities or duties of Borrower arising in connection with any Resort or
under the Timeshare Documents or Timeshare Acts, or any of the Operating
Contracts, or in connection with any other business of Borrower, or the
Collateral, or otherwise bind Lender to the performance of any obligations with
respect to any Resort or the Collateral; it being expressly understood that
Lender shall not be obligated to perform, observe or discharge any obligation,
responsibility, duty, or liability of Borrower with respect to any Resort or any
of the Collateral, or under any of the Timeshare Documents, the Timeshare Acts
or under any of the Operating Contracts, including, but not limited to,
appearing in or defending any action, expending any money or incurring any
expense in connection therewith. Without limitation of the foregoing, neither
this Agreement, any action or actions on the part of Lender taken hereunder, nor
the acquisition of the Pledged Notes Receivable and the Mortgages by Lender
prior to or following the occurrence of an Event of Default shall constitute an
assumption by Lender of any obligations of Borrower with respect to any Resort
or the Pledged Notes Receivable, the Real Property, the Inventory, the Inventory
Mortgages, the Real Property Mortgages, the Mortgages or any documents or
instruments executed in connection therewith, and Borrower shall continue to be
liable for all of its obligations thereunder or with respect thereto. Borrower
agrees to indemnify, protect, defend and hold Lender harmless from and against
any and all claims, demands, causes of action, losses, damages, liabilities,
suits, costs and expenses, including, without limitation, attorneys’ fees and
court costs, asserted against or incurred by Lender by reason of, arising out
of, or connected in any way with (i) any failure or alleged failure of Borrower
to perform any of its covenants or obligations with respect to each Resort or
the Purchasers of any of the Intervals, (ii) a breach of any certification,
representation, warranty or covenant of Borrower set forth in any of the Loan
Documents, (iii) the ownership of the Pledged Notes Receivable, the Mortgages
and the rights, titles and interests assigned hereby, or intended so to be,
(iv) the debtor-creditor relationships between Borrower on the one hand, and the
Purchasers or Lender, as the case may be, on the other, or (v) the Pledged Notes
Receivable, the Mortgages or the operation of the Resorts or sale of Intervals.
The obligations of Borrower to indemnify, protect, defend and hold Lender
harmless as provided in this Agreement are absolute, unconditional, present and
continuing, and shall not be dependent upon or affected by the genuineness,
validity, regularity or enforceability of any claim, demand or suit from which
Lender is indemnified. The indemnity provisions in this Section 10.3 shall
survive the satisfaction of the Obligations and termination of this Agreement,
and remain binding and enforceable against Borrower, or its successors or
assigns. Borrower hereby waives all notices with respect to any losses, damages,
liabilities, suits, costs and expenses, and all other demands whatsoever hereby
indemnified, and agrees that its obligations under this Agreement shall not be
affected by any circumstances, whether or not referred to above, which might
otherwise constitute legal or equitable discharges of its obligations hereunder.
 
10.4 Right to Defend Action Affecting Security. Lender may, at Borrower’s
expense, appear in and defend any action or proceeding at law or in equity which
Lender in good faith believes may affect the security interests granted under
this Agreement, including without limitation, with respect to Pledged Notes
Receivable, the Real Property, the Inventory, the Real Property Mortgages, the
Inventory Mortgages or Mortgages, the value of the Collateral or Lender’s rights
under any of the Loan Documents.
 
85

--------------------------------------------------------------------------------


 
10.5 Expenses. All expenses payable by Borrower, under any provision of this
Agreement shall be an Obligation of Borrower and shall be paid by Borrower to
Lender, upon demand, and shall bear interest at the Default Rate from the date
of expense until repaid by Borrower.
 
10.6 Lender’s Right of Set-Off. Lender shall have the right to set-off against
any Collateral any Obligations then due and unpaid by Borrower, provided
Borrower is in Default.
 
10.7 No Waiver. No failure or delay on the part of Lender in exercising any
right, remedy or power under this Agreement or in giving or insisting upon
strict performance by Borrower hereunder or in giving notice hereunder shall
operate as a waiver of the same or any other power or right, and no single or
partial exercise of any such power or right shall preclude any other or further
exercise thereof or the exercise of any other such power or right. Lender,
notwithstanding any such failure, shall have the right thereafter to insist upon
the strict performance by Borrower of any and all of the terms and provisions of
this Agreement to be performed by Borrower. The collection and application of
proceeds, the entering and taking possession of the Collateral, and the exercise
by Lender of the rights of Lender contained in the Loan Documents and this
Agreement shall not cure or waive any default, or affect any notice of default,
or invalidate any acts done pursuant to such notice. No waiver by Lender of any
breach or default of or by any party hereunder shall be deemed to alter or
affect Lender’s rights hereunder with respect to any prior or subsequent
default.
 
10.8 Right of Lender to Extend Time of Payment, Substitute, Release Security,
Etc. Without affecting the liability of any Person or entity including without
limitation, any Purchasers, for the payment of any of the Obligations or without
affecting or impairing Lender’s Lien on the Collateral, or the remainder
thereof, as security for the full amount of the Loan unpaid and the Obligations,
Lender may from time to time, without notice: (a) release any Person liable for
the payment of the Loan, (b) extend the time or otherwise alter the terms of
payment of the Loan, (c) accept additional security for the Obligations of any
kind, including deeds of trust or mortgages and security agreements, (d) alter,
substitute or release any property securing the Obligations, (e) realize upon
any collateral for the payment of all or any portion of the Loan in such order
and manner as it may deem fit, or (f) join in any subordination or other
agreement affecting this Agreement or the lien or charge thereof.
 
10.9 Assignment of Lender’s Interest. Lender shall have the right to assign all
or any part of the Loans and all or any portion of its rights in or pursuant to
this Agreement or any of the Loan Documents to any subsequent holder or holders
of its Note or the Obligations evidenced thereby.
 
10.10 Notice to Purchaser. Borrower authorizes any of Lender, Lockbox Agent or
Servicing Agent (but none of Lender, Lockbox Agent nor Servicing Agent shall be
obligated) to communicate at any time and from time to time with any Purchaser
or any other Person primarily or secondarily liable under a Pledged Note
Receivable with regard to the Lien of Lender thereon and any other matter
relating thereto, and by no later than the Effective Date, Borrower shall
deliver to Lender a notification to the Purchasers executed in blank by Borrower
and in form acceptable to Lender, pursuant to which the Purchasers (or other
obligors) may be directed to remit all payments in respect of the Collateral as
Lender may require.
 
86

--------------------------------------------------------------------------------


 
10.11 Collection of the Notes. Borrower hereby directs and authorizes each party
liable for the payment of the Pledged Notes Receivable, and by no later than the
Effective Date shall direct in writing each such party, to pay each installment
thereon to Lockbox Agent pursuant to the Lockbox Agreement, unless and until
directed otherwise by written notice from Lender or, at Lender’s direction, from
Borrower, after which such parties are and shall be directed to make all further
payments on the Pledged Notes Receivable in accordance with the directions of
Lender.
 
Following the occurrence of an Event of Default, Lender shall have the right to
require that all payments becoming due under the Pledged Notes Receivable be
paid directly to Lender, and Lender is hereby authorized to receive, collect,
hold and apply the same in accordance with the provisions of this Agreement. In
the event that following the occurrence of an Event of Default, Lender or
Lockbox Agent does not receive any installment of principal or interest due and
payable under any of the Pledged Notes Receivable on or prior to the date upon
which such installment becomes due, Lender may, at its election (but without any
obligation to do so), give or cause Lockbox Agent to give notice of such default
to the defaulting party or parties, and Lender shall have the right (but not the
obligation), subject to the terms of such Notes, to accelerate payment of the
unpaid balance of any of the Pledged Notes Receivable in default and to
foreclose each of the Mortgages securing the payment thereof, and to enforce any
other remedies available to the holder of such Pledged Notes Receivable with
respect to such default. Borrower hereby further authorizes, directs and
empowers Lender (and Lockbox Agent or any other Person as may be designated by
Lender in writing) to collect and receive all checks and drafts evidencing such
payments and to endorse such checks or drafts in the name of Borrower and upon
such endorsements, to collect and receive the money therefor. The right to
endorse checks and drafts granted pursuant to the preceding sentence is
irrevocable by Borrower, and the banks or banks paying such checks or drafts
upon such endorsements, as well as the signers of the same, shall be as fully
protected as though the checks or drafts have been endorsed by Borrower.
 
10.12 Power of Attorney. Borrower does hereby irrevocably constitute and appoint
Lender as Borrower’s true and lawful agent and attorney-in-fact, with full power
of substitution, for Borrower and in Borrower’s name, place and stead, or
otherwise, to (a) endorse any checks or drafts payable to Borrower in the name
of Borrower and in favor of Lender on behalf of each Lender as provided in
Section 10.11 above, (b) to demand and receive from time to time any and all
property, rights, titles, interests and liens hereby sold, assigned and
transferred, or intended so to be, and to give receipts for same, (c) from time
to time to institute and prosecute in Lender’s own name any and all proceedings
at law, in equity, or otherwise, that Lender may deem proper in order to
collect, assert or enforce any claim, right or title, of any kind, in and to the
property, rights, titles, interests and liens hereby sold, assigned or
transferred, or intended so to be, and to defend and compromise any and all
actions, suits or proceedings in respect of any of the said property, rights,
titles, interests and liens, (d) upon an Event of Default to change Borrower’s
post office mailing address, and (e) generally to do all and any such acts and
things in relation to the Collateral as Lender shall in good faith deem
advisable. Borrower hereby declares that the appointment made and the powers
granted pursuant to this Section 10.12 are coupled with an interest and are and
shall be irrevocable by Borrower in any manner, or for any reason, unless and
until a release of the same is executed by Lender and duly recorded in the
appropriate public records of Dallas County, Texas.
 
87

--------------------------------------------------------------------------------


 
10.13 Relief from Automatic Stay, Etc. To the fullest extent permitted by law,
in the event Borrower shall make application for or seek relief or protection
under the federal bankruptcy code (“Bankruptcy Code”) or other Debtor Relief
Laws, or in the event that any involuntary petition is filed against Borrower
under such Code or other Debtor Relief Laws, and not dismissed with prejudice
within 45 days, the automatic stay provisions of Section 362 of the Bankruptcy
Code are hereby modified as to Lender to the extent necessary to implement the
provisions hereof permitting set-off and the filing of financing statements or
other instruments or documents; and Lender shall automatically and without
demand or notice (each of which is hereby waived) be entitled to immediate
relief from any automatic stay imposed by Section 362 of the Bankruptcy Code or
otherwise, on or against the exercise of the rights and remedies otherwise
available to Lender as provided in the Loan Documents.
 
Section 11-Term Of Agreement
 
This Agreement shall continue in full force and effect and the security
interests granted hereby and the duties, covenants and liabilities of Borrower
hereunder and all the terms, conditions and provisions hereof relating thereto
shall continue to be fully operative until all of the Obligations have been
satisfied in full. Borrower expressly agrees that if Borrower makes a payment to
Lender, which payment or any part thereof is subsequently invalidated, declared
to be fraudulent or preferential, or otherwise required to be repaid to a
trustee, receiver or any other party under any Debtor Relief Laws, state or
federal law, common law or equitable cause, then to the extent of such
repayment, the Obligations or any part thereof intended to be satisfied and the
Liens provided for hereunder securing the same shall be revived and continued in
full force and effect as if said payment had not been made.
 
Section 12-Miscellaneous
 
12.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be given to such party at its address
set forth below or at such other address as such party may hereafter specify for
the purpose of notice to Lender or Borrower. Each such notice, request or other
communication shall be effective (a) if given by mail, when such notice is
deposited in the United States Mail with first class postage prepaid, addressed
as aforesaid, provided that such mailing is by registered or certified mail,
return receipt requested, (b) if given by overnight delivery, when deposited
with a nationally recognized overnight delivery service such as Federal Express
or Airborne with all fees and charges prepaid, addressed as provided below, or
(c) if given by any other means, when delivered at the address specified in this
Section 12.1.
 
88

--------------------------------------------------------------------------------


 
If to Borrower:
 
Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, TX 75221
Attn: Mr. Robert Mead, CEO
     
With a Copy to:
 
Meadows, Owens, Collier, Reed, Cousins and Blau
3700 Nations Bank Plaza
901 Main St.
Dallas, TX 75202
Attn: George R. Bedell, Esq.
     
If to Lender:
 
Textron Financial Corporation
40 Westminster Street
Providence, Rhode Island 02903
Attention: Accounting Department/Collections
     
With a copy to:
 
Textron Financial Corporation
P.O. Box 6687
Providence, Rhode Island 02940-6687
Attention: Division Counsel (RRD)
     
And to:
 
Textron Financial Corporation
Resort Finance Division
45 Glastonbury Blvd.
Glastonbury, CT 06033-4450
Attn: Division President

 
Notwithstanding the foregoing, copies of the requests or notices from Borrower
to Lender which are specified in the Sections of this Agreement listed below
shall not be delivered to Providence, Rhode Island as provided above, but rather
shall be delivered in accordance with this Section 12.1 to Textron Financial
Corporation, Resort Finance Division, 45 Glastonbury Blvd., Glastonbury, CT
06033-4450, Attention: Silverleaf Relationship Manager. The applicable Sections
of this Agreement are Section 5.1(a) Request for Advances, and Section 12.10
Return of Notes Receivable. In addition, all documents, instruments and other
items to be delivered to Lender from time to time pursuant to this Agreement
shall be delivered to Lender’s office at Resort Finance Division, 45 Glastonbury
Blvd., Glastonbury, CT 06033-4450.
 
12.2 Survival. All representations, warranties, covenants and agreements made by
Borrower herein, in the other Loan Documents or in any other agreement,
document, instrument or certificate delivered by or on behalf of Borrower under
or pursuant to the Loan Documents shall be considered to have been relied upon
by Lender and shall survive the delivery to Lender of such Loan Documents (and
each part thereof), regardless of any investigation made by or on behalf of
Lender.
 
89

--------------------------------------------------------------------------------


 
12.3 Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS MAY
BE EXPRESSLY PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF
ITS CHOICE OF LAWS PRINCIPLES.
 
12.4 Limitation on Interest. Lender and Borrower intend to comply at all times
with applicable usury laws. All agreements between Lender and Borrower, whether
now existing or hereafter arising and whether written or oral, are hereby
limited so that in no contingency, whether by reason of demand or acceleration
of the maturity of the Note or otherwise, shall the interest contracted for,
charged, received, paid or agreed to be paid to Lender exceed the highest lawful
rate permissible under applicable usury laws. If, from any circumstance
whatsoever, fulfillment of any provision hereof, of the Note or of any other
Loan Documents shall involve transcending the limit of such validity prescribed
by any law which a Court of competent jurisdiction may deem applicable hereto,
then ipso facto, the obligation to be fulfilled shall be reduced to the limit of
such validity; and if from any circumstance Lender shall ever receive anything
of value deemed interest by applicable law which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal of Loan and not to the payment of interest, or if
such excessive interest exceeds the unpaid balance of principal of the Loan,
such excess shall be refunded to Borrower. All interest paid or agreed to be
paid to Lender shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal so that the interest on the Loan for such full period shall not
exceed the highest lawful rate. Borrower agrees that in determining whether or
not any interest payment under the Loan Documents exceeds the highest lawful
rate, any non-principal payment (except payments specifically described in the
Loan Documents as “interest”) including without limitation, prepayment fees and
late charges, shall to the maximum extent not prohibited by law, be an expense,
fee, premium or penalty rather than interest. Lender hereby expressly disclaims
any intent to contract for, charge or receive interest in an amount which
exceeds the highest lawful rate. The provisions of the Note, this Agreement, and
all other Loan Documents are hereby modified to the extent necessary to conform
with the limitations and provisions of this Section, and this Section shall
govern over all other provisions in any document or agreement now or hereafter
existing. This Section shall never be superseded or waived unless there is a
written document executed by Lender and Borrower, expressly declaring the usury
limitation of this Agreement to be null and void, and no other method or
language shall be effective to supersede or waive this paragraph.
 
12.5 Invalid Provisions. If any provision of this Agreement or any of the other
Loan Documents is held to be illegal, invalid or unenforceable under present or
future laws effective during the term thereof, such provision shall be fully
severable, this Agreement and the other Loan Documents shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof or thereof, and the remaining provisions hereof or
thereof shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance therefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of this Agreement and/or the Loan
Documents (as the case may be) a provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible and be legal, valid and
enforceable.
 
90

--------------------------------------------------------------------------------


 
12.6 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns; provided that Borrower may not transfer or
assign any of its rights or obligations under this Agreement, the Commitment or
the other Loan Documents without the prior written consent of Lender. This
Agreement and the transactions provided for or contemplated hereunder or under
any of the Loan Documents are intended solely for the benefit of the parties
hereto. No third party shall have any rights or derive any benefits under or
with respect to this Agreement, the Commitment or the other Loan Documents
except as provided in advance in a writing signed on behalf of Lender.
 
12.7 Amendment. This Agreement may not be amended or modified, and no term or
provision hereof may be waived, except by written instrument signed by Borrower
and Lender.
 
12.8 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signature thereto and hereto were on the same instrument. This Agreement shall
become effective upon Lender’s receipt of one or more counterparts hereof signed
by Borrower.
 
12.9 Lender Not Fiduciary. The relationship between Borrower and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower, and no term or provision of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.
 
12.10 Return of Notes Receivable. 
 
(a) In the event Borrower complies with its Obligations under Section 2.5(a)(ii)
of this Agreement with respect to Pledged Notes Receivable pursuant to which a
default by the Purchaser thereof has occurred, and Borrower thereafter desires
to enforce such Note Receivable against the Purchaser thereof, then provided
that no Event of Default has occurred which has not been cured to Lender’s
satisfaction (as evidenced by a written acceptance of such cure executed by
Lender), and no event has occurred which with notice, the passage of time or
both, would constitute an Event of Default, then within thirty (30) days after
its receipt of a written request from Borrower, Lender shall deliver such
ineligible Note Receivable to Borrower, provided that such delivery shall be for
the sole purpose of enforcing Lender’s rights thereunder and Lender,
notwithstanding such delivery, shall continue to have a first priority security
interest in any such note.
 
(b) In the event that all Obligations hereunder are fully satisfied, then within
a reasonable time thereafter, Lender shall endorse the Pledged Notes Receivable
“Pay to the order of Silverleaf Resorts, Inc. without recourse”, and deliver
such Pledged Notes Receivable, together with any other nonrecourse Collateral
reassignment documents requested and prepared by Borrower, at Borrower’s sole
cost and expense.
 
12.11 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, the same shall be determined or made in accordance
with GAAP consistently applied at the time in effect, to the extent applicable,
except where such principles are inconsistent with the requirements of this
Agreement.
 
91

--------------------------------------------------------------------------------


 
12.12 Total Agreement. This Agreement and the other Loan Documents, including
the Exhibits and Schedules to them, is the entire agreement between the parties
relating to the subject matter hereof, incorporates or rescinds all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof, cannot be changed or terminated orally or by course of conduct,
and shall be deemed effective as of the date it is accepted by Lender at the
offices set forth above.
 
12.13 Litigation. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT, POWER, REMEDY OR
DEFENSE ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS,
OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, WHETHER SOUNDING IN TORT OR
CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY; AND
EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY. EACH OF BORROWER AND LENDER FURTHER WAIVES ANY RIGHT TO SEEK
TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.
FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER,
NOR LENDER’S COUNSEL HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT TO LENDER’S ACCEPTANCE OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.
 
The waiver and stipulations of Borrower and Lender in this Section 12.13 shall
survive the final payment or performance of all of the Obligations of Borrower
and the resulting termination of this Agreement.
 
12.14 Incorporation of Exhibits. This Agreement, together with all Exhibits and
Schedules hereto, constitute one document and agreement which is referred to
herein by the use of the defined term “Agreement.” Such Exhibits and Schedules
are incorporated herein as to fully set out in this Agreement. The definitions
contained in any part of this Agreement shall apply to all parts of this
Agreement.
 
12.15 Consent to Advertising and Publicity of Timeshare Documents. Borrower
hereby consents that Lender may issue and disseminate to the public information
describing the credit accommodation entered into pursuant to this Agreement,
including the names and addresses of Borrower and any subsidiaries and
Affiliates, the amount and a general description of Borrower’s business.
 
92

--------------------------------------------------------------------------------


 
12.16 Directly or Indirectly. Where any provision in the Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.
 
12.17 Headings. Section headings have been inserted in the Agreement as a matter
of convenience of reference only; such section headings are not a part of the
Agreement and shall not be used in the interpretation of this Agreement.
 
12.18 Gender and Number. Words of any gender in this Agreement shall include
each other gender and the singular shall mean the plural and vice versa where
appropriate.
 
Section 13-Special Conditions
 
13.1 Effective Date. BORROWER ACKNOWLEDGES, AGREES AND CONFIRMS THAT THE TERMS
AND CONDITIONS OF THIS AGREEMENT, INCLUDING ANY OBLIGATION OF LENDER TO MAKE ANY
ADVANCE HEREUNDER, SHALL NOT BECOME EFFECTIVE UNTIL THE EFFECTIVE DATE, AS SUCH
TERM IS HEREINAFTER DEFINED. FOR PURPOSES OF THIS AGREEMENT, THE TERM “EFFECTIVE
DATE” SHALL MEAN THE DATE ON WHICH LENDER DETERMINES, IN ITS SOLE AND ABSOLUTE
DISCRETION, THAT EACH OF THE CONDITIONS SET FORTH IN Section 4 HEREOF, HAVE BEEN
SATISFIED. IN SUCH EVENT, THE LOAN, AND THE RIGHTS AND OBLIGATIONS OF BORROWER
WITH RESPECT THERETO, SHALL BE GOVERNED IN ALL RESPECTS BY THE TERMS AND
CONDITIONS SET FORTH IN THE RECEIVABLE LOAN AGREEMENT AND THE RESTATED INVENTORY
LOAN AGREEMENT, AS THE CASE MAY BE.
 
13.2 Release. IN ORDER TO INDUCE AGENT, LENDERS AND PARTICIPANTS TO ENTER INTO
THIS AGREEMENT, BORROWER ACKNOWLEDGES AND AGREES THAT: (i) BORROWER HAS NO CLAIM
OR CAUSE OF ACTION AGAINST LENDER OR ANY PARTICIPANT (OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS); (ii) BORROWER HAS NO OFFSET RIGHT,
COUNTERCLAIM OR DEFENSE OF ANY KIND AGAINST ANY OF ITS OBLIGATIONS, INDEBTEDNESS
OR LIABILITIES TO LENDER OR ANY PARTICIPANT; AND (iii) EACH OF LENDER AND ITS
PARTICIPANTS HAS HERETOFORE PROPERLY PERFORMED AND SATISFIED IN A TIMELY MANNER
ALL OF ITS OBLIGATIONS TO BORROWER. BORROWER WISHES TO ELIMINATE ANY POSSIBILITY
THAT ANY PAST CONDITIONS, ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
WOULD IMPAIR OR OTHERWISE ADVERSELY AFFECT LENDER’S OR ANY OF PARTICIPANTS’
RIGHTS, INTERESTS, CONTRACTS, COLLATERAL SECURITY OR REMEDIES. THEREFORE,
BORROWER UNCONDITIONALLY RELEASES, WAIVES AND FOREVER DISCHARGES (A) ANY AND ALL
LIABILITIES, OBLIGATIONS, DUTIES, PROMISES OR INDEBTEDNESS OF ANY KIND OF LENDER
OR ANY PARTICIPANT TO BORROWER, EXCEPT THE OBLIGATIONS TO BE PERFORMED BY LENDER
OR ANY PARTICIPANT ON OR AFTER THE DATE HEREOF AS EXPRESSLY STATED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND (B) ALL CLAIMS, OFFSETS, CAUSES OF
ACTION, SUITS OR DEFENSES OF ANY KIND WHATSOEVER (IF ANY), WHETHER ARISING AT
LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN, WHICH BORROWER MIGHT OTHERWISE HAVE
AGAINST LENDER, ANY PARTICIPANT OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, IN EITHER CASE (A) OR (B), ON ACCOUNT OF ANY PAST OR
PRESENTLY EXISTING CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY,
OBLIGATION, INDEBTEDNESS, CLAIM, CAUSE OF ACTION, DEFENSE, CIRCUMSTANCE OR
MATTER OF ANY KIND.
 
93

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be duly
executed and delivered effective as of the date first above written.

       
BORROWER:
 
SILVERLEAF RESORTS, INC., a Texas corporation
 
   
   
  By:   /S/ HARRY J. WHITE, JR.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name: Harry J. White, Jr.
Title: Chief Financial Officer

 

  STATE OF TEXAS   )           )    ss:   COUNTY OF  DALLAS   )    



The foregoing instrument was acknowledged before me this 23rd day of February,
2007 by Harry J. White, Jr. , CFO of Silverleaf Resorts, Inc., a Texas
corporation, on behalf of the Corporation.

       
   
   
   
/S/ MARGARETTE BYRD   
 

--------------------------------------------------------------------------------

Commissioner of the Superior Court
Notary Public
My Commission Expires: Nov. 22, 2007



 

--------------------------------------------------------------------------------


 

       
LENDER:
 
TEXTRON FINANCIAL CORPORATION,
a Delaware corporation
 
   
   
 
/S/ LISA TOOMER    
By:   /S/ JOHN D’ANNIBALE

--------------------------------------------------------------------------------

Lisa Toomer

--------------------------------------------------------------------------------

Name: John D’Annibale
Title: V.P.




  STATE OF CONNECTICUT   )           )    ss:   COUNTY OF HARTFORD   )    



The foregoing instrument was acknowledged before me this 26th day of February,
2007 by John D’Annibale, Vice President of TEXTRON FINANCIAL CORPORATION, a
Delaware corporation, on behalf of the corporation.

       
   
   
 
/S/ LAURA D’ANGELO  
 

--------------------------------------------------------------------------------

Commissioner of the Superior Court
Notary Public
My Commission Expires: Feb. 28, 2009

 
List of Schedules and Exhibits to Agreement not filed herewith:


EXHIBIT A: Form of Collateral Assignment of Notes Receivable and Mortgages
EXHIBIT B-1: Form of Acquisition Note
EXHIBIT B-2: Form of Inventory Note
EXHIBIT B-3: Form of Receivable Note
EXHIBIT C : Form of Real Estate Mortgage
EXHIBIT D: Form of Modification of Inventory Mortgage
EXHIBIT E-1: Form of Borrower’s Certificate and Request for Advance (Receivable)
EXHIBIT E-2: Form of Borrower’s Certificate and Request for Advance (Inventory)
EXHIBIT E-3: Form of Borrower’s Certificate and Request for Advance
(Acquisition)
EXHIBIT F: Form of Inventory Mortgage
EXHIBIT F-1: Form of Modification of Inventory Mortgage (Advances)
EXHIBIT G: Form of Certification
EXHIBIT H: Form of Officer’s Certificate
SCHEDULE A: Land Records for Recording Inventory Mortgages
SCHEDULE 1.1(a): List of Resort Declarations
SCHEDULE 1.1(b): List of Timeshare Owner’s Associations
SCHEDULE 2.8(B): Borrower’s Executive Management
SCHEDULE 6.5: Liens
SCHEDULE 6.7: Litigation
SCHEDULE 6.9: Environmental Matters
SCHEDULE 6.19: Timeshare Documents
SCHEDULE 6.23(a): Receivable Inventory Control Procedures
SCHEDULE 6.23(b): Interval Inventory Control Procedures
 
 

--------------------------------------------------------------------------------

